Exhibit 10.2

Execution Copy

SECOND LIEN CREDIT AGREEMENT

by and among

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC., as the Borrower

THE GUARANTORS PARTY HERETO,

CRYSTAL FINANCIAL LLC, as Administrative Agent, and

THE LENDERS PARTY HERETO

ING CAPITAL LLC, as Arranger

Dated as of September 14, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

I.

  

CERTAIN DEFINITIONS

     1       1.1   

Certain Definitions

     1       1.2   

Construction

     36       1.3   

Accounting Principles

     37       1.4   

Rounding

     38       1.5   

Reserved

     38       1.6   

Covenant Compliance Generally

     38       1.7   

Administration of Rates

     38       1.8   

Holidays

     38   

II.

  

SECOND LIEN CREDIT FACILITY

     38       2.1   

Term Loans

     38       2.2   

Reserved

     40       2.3   

Reserved

     41       2.4   

Interest Rate Provisions

     41       2.5   

Reserved

     41       2.6   

Reserved

     41       2.7   

Fees

     41       2.8   

Loan Account; Notes

     42       2.9   

Reserved

     43       2.10   

Payments

     43       2.11   

Reserved

     45       2.12   

Voluntary Prepayments

     45       2.13   

Mandatory Prepayments

     45       2.14   

Sharing of Payments by Lenders

     47       2.15   

Reserved

     48       2.16   

Reserved

     48   

 

i



--------------------------------------------------------------------------------

III.

  

INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

     48       3.1   

Increased Costs

     48       3.2   

Taxes

     49       3.3   

Reserved

     52       3.4   

Reserved

     52       3.5   

Reserved

     52       3.6   

Mitigation Obligations; Replacement of Lenders

     52       3.7   

Survival

     53   

IV.

  

CONDITIONS OF LENDING

     54       4.1   

Closing Date

     54   

V.

  

REPRESENTATIONS AND WARRANTIES

     58       5.1   

Organization and Qualification

     58       5.2   

Compliance With Laws

     58       5.3   

Title to Properties

     58       5.4   

Investment Company Act

     58       5.5   

Event of Default

     58       5.6   

Subsidiaries and Owners

     58       5.7   

Power and Authority; Validity and Binding Effect

     59       5.8   

No Conflict; Material Agreements; Consents

     59       5.9   

Litigation

     60       5.10   

Financial Statements

     60       5.11   

Margin Stock

     60       5.12   

Full Disclosure

     61       5.13   

Taxes

     61   

 

ii



--------------------------------------------------------------------------------

   5.14   

Intellectual Property; Other Rights

     61       5.15   

Liens in the Collateral

     61       5.16   

Insurance

     61       5.17   

Employee Benefits Compliance

     62       5.18   

Environmental Matters

     62       5.19   

Communications Regulatory Matters

     63       5.20   

Solvency

     64       5.21   

Reserved

     64       5.22   

Transactions with Affiliates

     64       5.23   

Labor Matters

     64       5.24   

Anti-Corruption; Anti-Terrorism and Sanctions

     64       5.25   

Parent’s Status as a Holding Company

     65       5.26   

Small Business Investment Act

     65   

VI.

  

AFFIRMATIVE COVENANTS

     65       6.1   

Reporting Requirements

     65       6.2   

Preservation of Existence, Etc.

     68       6.3   

Payment of Liabilities, Including Taxes, Etc.

     69       6.4   

Maintenance of Insurance

     69       6.5   

Maintenance of Properties

     70       6.6   

Visitation Rights

     70       6.7   

Keeping of Records and Books of Account

     71       6.8   

Compliance with Laws

     71       6.9   

Further Assurances

     72       6.10   

Use of Proceeds

     73       6.11   

Updates to Schedules and Annexes

     73       6.12   

Material Agreements

     73   

 

iii



--------------------------------------------------------------------------------

   6.13   

Benefit Plan Compliance

     74       6.14   

SBIC Side Letter

     74       6.15   

Post-Closing Deliveries

     74       6.16   

Post-Agreed Extension Deliveries

     74   

VII.

  

NEGATIVE COVENANTS

     74       7.1   

Indebtedness

     74       7.2   

Liens

     75       7.3   

Affiliate Transactions

     76       7.4   

Contingent Obligations

     76       7.5   

Loans and Investments

     77       7.6   

Dividends and Related Distributions

     78       7.7   

Liquidations, Mergers, Consolidations, Acquisitions

     79       7.8   

Dispositions of Assets or Subsidiaries

     79       7.9   

Use of Proceeds

     80       7.10   

Subsidiaries, Partnerships and Joint Ventures

     81       7.11   

Continuation of or Change in Business

     81       7.12   

Fiscal Year and Quarter

     81       7.13   

Issuance of Equity Interests

     81       7.14   

Changes in Organizational Documents

     81       7.15   

Negative Pledges; Other Inconsistent Agreements

     82       7.16   

Material Agreements

     82       7.17   

Employee Plans

     83       7.18   

Management Fees

     83       7.19   

Parent as a Holding Company

     83       7.20   

Anti-Corruption; Anti-Terrorism; Sanctions

     83   

 

iv



--------------------------------------------------------------------------------

VIII.

  

FINANCIAL COVENANTS

     84      

8.1

  

Maximum Net Total Leverage Ratio

     84      

8.2

  

Maximum Senior Leverage Ratio

     84      

8.3

  

Minimum Debt Service Coverage Ratio

     84   

IX.

  

EVENTS OF DEFAULT

     85      

9.1

  

Events of Default

     85      

9.2

  

Consequences of Event of Default

     87   

X.

  

THE ADMINISTRATIVE AGENT

     88      

10.1

  

Appointment and Authority

     88      

10.2

  

Rights as a Lender

     88      

10.3

  

No Fiduciary Duty

     88      

10.4

  

Exculpation

     89      

10.5

  

Reliance by the Administrative Agent

     89      

10.6

  

Delegation of Duties

     90      

10.7

  

Filing Proofs of Claim

     90      

10.8

  

Resignation of the Administrative Agent

     90      

10.9

  

Reserved

     91      

10.10

  

Non-Reliance on the Administrative Agent and Other Lenders

     91      

10.11

  

Enforcement

     91      

10.12

  

No Other Duties, etc.

     92      

10.13

  

Authorization to Release Collateral and Loan Parties

     92      

10.14

  

Compliance with Flood Laws

     92      

10.15

  

No Reliance on the Administrative Agent’s Customer Identification Program

     93   

XI.

  

MISCELLANEOUS

     93      

11.1

  

Modifications, Amendments or Waivers

     93      

11.2

  

No Implied Waivers; Cumulative Remedies

     94   

 

v



--------------------------------------------------------------------------------

  

11.3

  

Expenses; Indemnity; Damage Waiver

     95      

11.4

  

Notices; Effectiveness; Electronic Communication

     97      

11.5

  

Severability

     98      

11.6

  

Duration; Survival

     98      

11.7

  

Successors and Assigns

     98      

11.8

  

Confidentiality

     101      

11.9

  

Counterparts; Integration; Effectiveness

     103      

11.10

  

Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service of Process;
Waiver of Jury Trial

     103      

11.11

  

USA PATRIOT Act Notice

     104      

11.12

  

Payments Set Aside

     104      

11.13

  

Reserved

     105      

11.14

  

Interest Rate Limitation

     105      

11.15

  

FCC and PUC Compliance

     105      

11.16

  

Grant of Irrevocable License to Enter and Inspect

     105      

11.17

  

Independent Action

     106   

XII.

  

GUARANTY

     106      

12.1

  

Guaranty

     106      

12.2

  

Payment

     106      

12.3

  

Absolute Rights and Obligations

     107      

12.4

  

Maximum Liability

     109      

12.5

  

Contribution Agreement

     110      

12.6

  

Currency and Funds of Payment

     111      

12.7

  

Subordination

     111      

12.8

  

Enforcement

     111      

12.9

  

Set-Off and Waiver

     111   

 

vi



--------------------------------------------------------------------------------

  

12.10

  

Waiver of Notice; Subrogation

     112      

12.11

  

No Stay

     113      

12.12

  

Additional Guarantors

     113      

12.13

  

Reliance

     113      

12.14

  

Receipt of Credit Agreement, Other Loan Documents, Benefits

     114      

12.15

  

Joinder

     114   

XIII.

  

FULL DOMINION ACCOUNT

     114      

13.1

  

Full Dominion Account

     114      

13.2

  

Deposits to and Disbursements from Full Dominion Account

     115   

 

vii



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES       SCHEDULE 1.1(B)    -    COMMITMENTS OF LENDERS AND ADDRESSES FOR
NOTICES SCHEDULE 5.1    -    QUALIFICATIONS TO DO BUSINESS AND JURISDICTION OF
ORGANIZATION SCHEDULE 5.6    -    SUBSIDIARIES SCHEDULE 5.19    -    LICENSES
SCHEDULE 6.15    -    POST-CLOSING DELIVERIES SCHEDULE 7.1    -    OTHER
EXISTING INDEBTEDNESS SCHEDULE 7.2    -    OTHER EXISTING LIENS SCHEDULE 7.4   
-    OTHER CONTINGENT OBLIGATIONS SCHEDULE 7.5    -    OTHER EXISTING
INVESTMENTS EXHIBITS       EXHIBIT A    -    ASSIGNMENT AND ASSUMPTION EXHIBIT B
   -    COMPLIANCE CERTIFICATE EXHIBIT C    -    GUARANTOR JOINDER EXHIBIT D   
-    RESERVED EXHIBIT E-1    -    RESERVED EXHIBIT E-2    -    RESERVED EXHIBIT
E-3    -    NOTE EXHIBIT E-4    -    RESERVED EXHIBIT F    -    SOLVENCY
CERTIFICATE EXHIBIT G    -    TAX COMPLIANCE CERTIFICATES

 

viii



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT

THIS SECOND LIEN CREDIT AGREEMENT (this “Agreement”) is dated as of
September 14, 2015 and is made by and among ALASKA COMMUNICATIONS SYSTEMS
HOLDINGS, INC., a Delaware corporation, as BORROWER (as hereinafter defined),
each of the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter
defined), and CRYSTAL FINANCIAL LLC, in its capacity as Administrative Agent for
the Secured Parties (each as hereinafter defined).

RECITALS

WHEREAS, the Borrower has requested that the Lenders provide to the Borrower a
second lien Term Loan facility in an aggregate principal amount not to exceed
$25,000,000 as more particularly set forth in, and subject to the terms and
conditions of, this Agreement. In consideration of their mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto covenant and agree as follows:

I. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

“Acquired Entity or Business” means any Person or business unit acquired
pursuant to a Permitted Acquisition.

“Acquisition” means the acquisition, in a single transaction or in a series of
related transactions, of all or any substantial portion of the assets of another
Person, or at least a majority of the equity interests of another Person, in
each case whether involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.

“ACS Cable” means ACS Cable Systems, LLC, a Delaware limited liability company.

“ACS Cable Seller Note” means that certain Promissory Note of ACS Cable, dated
as of April 2, 2015, in favor of ConocoPhillips Alaska, Inc. in the original
principal amount of $5,500,000.

“ACS Cable Seller Note Documentation” means, collectively, (i) the ACS Cable
Seller Note, (ii) that certain Security Agreement of ACS Cable, dated as of
April 2, 2015, in favor of ConocoPhillips Alaska, Inc., (iii) that certain
Guarantee of the Borrower, dated as of April 2, 2015, in favor of ConocoPhillips
Alaska, Inc. and (iv) all other instruments, agreements and other documents
evidencing or governing the ACS Cable Note or providing for any Guarantee or
other right in respect thereof.

“Administrative Agent” means Crystal, in its capacity as administrative agent
under the Loan Documents.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

1



--------------------------------------------------------------------------------

“Agent Parties” has the meaning set forth in Section 11.4(d)(ii).

“Agreed Extension” has the meaning set forth in Section 2.1(f).

“Annualized Consolidated Interest Expense” means Consolidated Interest Expense
for the four (4) most recently completed fiscal quarters; provided, that (a) for
the fiscal quarter ending September 30, 2015, Annualized Consolidated Interest
Expense shall be $13,600,000, (b) for the fiscal quarter ending December 31,
2015, Consolidated Interest Expense shall be calculated for the most recently
completed fiscal quarter multiplied by 4, (c) for the fiscal quarter ending
March 31, 2016, Consolidated Interest Expense shall be calculated for the most
recently completed two fiscal quarters multiplied by 2, and (d) for the fiscal
quarter ending June 30, 2016, Consolidated Interest Expense shall be calculated
for the then most recently completed three fiscal quarters multiplied by 1.33.

“Anti-Corruption Laws” means any Laws of any Governmental Authority concerning
or relating to bribery or corruption.

“Anti-Terrorism Laws” means any Laws of any Governmental Authority concerning or
relating to financing terrorism, “know your customer” or money laundering.

“Approved Fund” means any Person (other than a natural Person) that (a) is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and (b) is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee permitted under Section 11.7, in substantially
the form of Exhibit A or any other form reasonably approved by the
Administrative Agent.

“Authorized Officer” means, with respect to any Loan Party, any Compliance
Officer or Secretary or Assistant Secretary (or in the case of a Loan Party that
is a limited liability company without officers, a manager or member authorized
under such Loan Party’s Organizational Documents) of such Loan Party or such
other individuals, designated by written notice to the Administrative Agent from
the Borrower, authorized to execute notices, reports and other documents on
behalf of the Loan Parties required hereunder. The Borrower may amend such list
of individuals from time to time by giving written notice of such amendment to
the Administrative Agent.

“Avoidance Provisions” has the meaning specified in Section 12.4(a)(i)(C).

“Bankruptcy Code” means title 11 of the United States Code.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Alaska Communications Systems Holdings, Inc., a corporation
incorporated and existing under the laws of the State of Delaware.

“Budget” means, for the Parent and its Subsidiaries on a Consolidated basis,
forecasted: (a) balance sheets, (b) profit and loss statements, (c) free cash
flow projections and (d) capital budget, all prepared on a consistent basis with
the Parent’s historical financial statements. The Budget represents and will
represent as of the date thereof the good faith estimate of the Borrower and its
senior management concerning the probable course of the Parent’s and the
Parent’s Subsidiaries’ business.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any
funding, conversion, continuation, or payment of the Term Loans, that is also a
day on which dealings in Dollar deposits are carried on in the London interbank
market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Expenditures” means, with respect to any Person, the aggregate costs
incurred by such Person during any measuring period for the acquisition of any
fixed assets or improvements or replacements of, substitutions for or additions
to any existing fixed asset resulting in a future economic benefit to such
Person, and that are required to be capitalized in accordance with GAAP.

“Capital Lease” means any lease of real or personal property that is either
(a) required to be capitalized under GAAP or (b) treated as an operating lease
under regulations applicable to the Borrower and its Subsidiaries but that
otherwise would be required to be capitalized under GAAP.

“Cash Equivalents” means:

(a) marketable securities issued or directly and fully guaranteed or insured by
the United States of America or any agency thereof (provided that the full faith
and credit of the United States is pledged in support thereof) with maturities
of not more than one year from the date acquired;

(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof with maturities of not more than one year from the date acquired and
having a rating of at least A-1 or the equivalent by Standard & Poor’s Rating
Services or at least P-1 or the equivalent by Moody’s Investors Service, Inc.;

(c) demand deposits, time deposits and certificates of deposit with maturities
of not more than one (1) year from the date acquired issued by a Domestic
Account Bank;

(d) Permitted Money Market Investments;

(e) mutual funds whose investments are limited to those types of investments
described in clauses (a) through (c) above; and

(f) other short term liquid investments approved in writing by the
Administrative Agent from time to time;

provided that, notwithstanding the foregoing, no asset, agreement or investment
shall constitute a Cash Equivalent hereunder if such asset, agreement or
investment ceases to be a Cash Equivalent (as defined in the First Lien Credit
Agreement).

 

3



--------------------------------------------------------------------------------

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

(a) the adoption or taking effect of any Law,

(b) any change in any Law or in the administration, interpretation,
implementation or application thereof by any Official Body or

(c) the making or issuance of any request, rule, guideline or directive (whether
or not having the force of Law) by any Official Body; provided that
notwithstanding anything herein to the contrary,

(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented and

(ii) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

“Change of Control” means

(a) the Parent fails to own 100% of the direct Equity Interests in the Borrower;

(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% on a fully diluted basis of the aggregate
ordinary voting power for the election of directors of the Parent;

(c) the occupation of a majority of the seats (disregarding vacant seats) on the
board of directors of the Parent by Persons who were neither

(i) nominated by the board of directors of the Parent,

(ii) appointed by directors so nominated nor

(iii) members of the board of directors as of the Closing Date;

(d) the occurrence of a “Change of Control”, “Change in Control” or similar
occurrence under any Material Indebtedness of the Borrower or any of the
Subsidiaries; or

(e) the Borrower shall cease to own, directly or indirectly, 100% of the Equity
Interests of each of its Subsidiaries except as permitted by Sections 7.7 or 7.8
of this Agreement.

 

4



--------------------------------------------------------------------------------

“Closing Date” means the Business Day on which each of the conditions precedent
in Section 4.1 has been satisfied or waived by the Required Lenders.

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means the collateral subject to any of the Collateral Documents or
any other real or personal property of the Loan Parties, in each case pledged to
the Administrative Agent for the benefit of the Secured Parties as security for
the Obligations.

“Collateral Documents” means the Security Agreement, any collateral assignment,
the Intellectual Property Security Agreement, the Master Subordinated
Intercompany Note, the Mortgages, the account control agreements (including the
Full Dominion Account Control Agreement) and any other document pursuant to
which the Borrower or any other Loan Party has granted a Lien to the
Administrative Agent for the benefit of the Secured Parties to secure all or a
portion of the Obligations.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” has the meaning specified in Section 11.4(d)(ii).

“Communications Act” means the Communications Act of 1934 and the rules and
regulations of the FCC thereunder.

“Communications or IT Systems” means a system or business

(a) providing (or capable of providing) voice, data or video transport,
connection, monitoring services or other communications and/or information
services (including cable television) or information technology services,
through any means or medium,

(b) providing (or capable of providing) facilities, marketing, management,
technical and financial (including call rating) or other services to companies
providing such transport, connection, monitoring service or other communications
and/or information services or information technology services, or

(c) is (or is capable of) constructing, creating, developing or marketing
communications or information technology-related network equipment, software and
other devices for use in any system or business described above.

“Company Pension Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code, and that any Loan Party or any ERISA Affiliate
sponsors, maintains, or contributes to or is required to contribute to or with
respect to which any Loan Party or any ERISA Affiliate otherwise has any
obligation or liability (including any contingent liability).

“Compliance Certificate” means a certificate of the Borrower, signed by a
Compliance Officer of the Borrower, substantially in the form of Exhibit B
hereto.

 

5



--------------------------------------------------------------------------------

“Compliance Officer” means the Chief Executive Officer, President, Chief
Financial Officer or Treasurer (or in the case of a Loan Party that is a limited
liability company without officers, a manager or member authorized under such
Loan Party’s Organizational Documents to perform tasks equivalent to those
performed by such officers) of the Borrower or any Loan Party, as the case may
be.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

“Consolidated EBITDA” means, for any period of determination, for the Parent and
its Subsidiaries on a Consolidated basis:

(a) net income (or loss) for such period (provided, that the net income of
Quintillion JV shall only be included in the net income (or loss) of the Parent
and its Subsidiaries on a Consolidated basis: (i) in proportion to the aggregate
ownership of Quintillion JV held by the Loan Parties and (ii) if the net income
of Quintillion JV that would be included in net income (or loss) under clause
(i) exceeds $500,000 during any period of calculation, amounts in excess of such
amount shall only be included in net income (or loss) to the extent that at
least 50% of the net income of Quintillion JV has been received in cash by a
Loan Party) plus

(b) to the extent deducted in calculating net income, without duplication, the
sum of

(i) cash and non-cash Consolidated Interest Expenses for such period,

(ii) depreciation and amortization expense during such period,

(iii) all income taxes payable during such period,

(iv) other non-cash charges and expenses, including equity-based compensation
expense (except to the extent that such non-cash charges, expenses and other
items are reserved for cash charges and expenses to be taken in the future)
during such period,

(v) the write down or write off on any asset (other than accounts receivable),

(vi) the actual amount of reasonable fees and out-of-pocket transaction costs
and expenses incurred during such period in connection with (A) the negotiation
and execution of this Agreement and the other Loan Documents, (B) the
negotiation and execution of the First Lien Credit Agreement and other First
Lien Loan Documents and (C) payoff of the Existing Credit Facility (excluding
all principal and interest repayment), all in an aggregate amount not to exceed
$4,500,000,

(vii) for the fiscal quarters ending September 30, 2015 and December 31, 2015
only, the amount of cost savings, operating expense reductions and synergies and
other similar initiatives related to the Wireless Disposition calculated on a
Pro Forma Basis and net of the amount of actual benefits realized during such
period from such actions; provided, that (A) such actions are to be taken by no
later than December 31,

 

6



--------------------------------------------------------------------------------

2015, (B) no cost savings, operating expense reductions or synergies shall be
added pursuant to this defined term to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, and (C) the aggregate amount of cost
savings, operating expense reductions, restructuring charges and expenses, and
synergies added pursuant to this clause (vii) shall not exceed $1,500,000 in the
aggregate for the fiscal quarters ending September 30, 2015 and December 31,
2015; and provided, further, that if the Loan Parties become aware that any cost
savings, operating expense reductions or synergies included in this clause
(vii) will not be realized during such period, such adjustments shall be
eliminated for all historical periods),

(viii) for the fiscal quarters ending September 30, 2015 and December 31, 2015
only, up to $2,000,000 of one-time transactions and wind down expenses related
to the Wireless Disposition to the extent factually supportable and reasonably
identifiable by the Borrower and accompanied by such supporting documentation as
the Administrative Agent shall reasonably request,

(ix) extraordinary, non-recurring or unusual losses, charges and expenses;
provided that the aggregate amount of extraordinary, non-recurring or unusual
losses, charges and expenses added pursuant to this clause (ix) in any period
shall not exceed 10% of Consolidated EBITDA (calculated after giving effect to
all adjustments made to Consolidated EBITDA for such period) in the aggregate
for any period,

(x) one-time costs associated with any Permitted Acquisition in an aggregate
amount not to exceed 5% of Consolidated EBITDA (calculated after giving effect
to all adjustments made to Consolidated EBITDA for such period) in the aggregate
for any period,

(xi) without duplication of any addbacks provided in the definition of Pro Forma
Basis, any transaction costs and similar amounts that are required to be
expensed as a result of the application of ASC 805 (whether or not applicable
thereto), accompanied by such supporting documentation as the Administrative
Agent shall reasonably request, and

(xii) investment loss from Persons not Consolidated with the Parent under GAAP,
minus

(c) to the extent included in calculating net income, without duplication, the
sum of

(i) extraordinary, non-recurring or unusual gains on permitted sales or
dispositions of assets and casualty events,

(ii) cash and non-cash interest income,

(iii) other extraordinary items or nonrecurring items,

(iv) the write up of any asset,

(v) patronage refunds or similar distributions from any Lender, and

(vi) investment income from Persons not Consolidated with the Borrower under
GAAP.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to equal
(w) $12,566,000 for the fiscal quarter ending December 31, 2014, (x) $11,781,000
for the fiscal quarter ending March 31, 2015, (y) $12,964,000 for the fiscal
quarter ending June 30, 2015, and (z) for purposes of the pro forma Compliance
Certificate delivered on the Closing Date only, $14,361,000 for the fiscal
quarter ending September 30, 2015.

“Consolidated Interest Expenses” means, for any period, for the Parent and its
Subsidiaries on a Consolidated basis, the sum of

(a) all interest, premium payments, debt discount, fees, charges and related
expenses of the Parent and its Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, and

(b) the portion of rent expense of the Parent and its Subsidiaries with respect
to such period under Capital Leases that is treated as interest in accordance
with GAAP.

“Contingent Obligations” means, as applied to any Person, any direct or indirect
liability of that Person:

(a) with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary effect thereof, is to provide assurance to the
obligee of such liability that such liability will be paid, performed or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto;

(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings; or

(c) under any foreign exchange contract, currency swap agreement, interest rate
swap agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates.

Contingent Obligations should also include:

(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligations of another

(ii) obligations to make take-or-pay or similar payments if required regardless
of the nonperformance by any other party or parties to any agreement to
purchase, repurchase or otherwise acquire such obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation or to maintain the solvency, financial condition or any balance
sheet item or level of income of another and

(iii) obligations under any revenue sharing agreement with vendors. The amount
of any Contingent Obligation shall be equal at all times to the amount of the
obligations so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

 

8



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. Without
limiting the generality of the foregoing, a Person shall be deemed to be
“controlled by” a Person if such Person holds, directly or indirectly, power to
vote 50% of the securities having ordinary voting power for the election of
directors of such other Person. “Controlling” and “Controlled” have meanings
correlative thereto.

“Conversion or Continuation Notice” has the meaning specified in Section 2.5.

“Crystal” means Crystal Financial LLC, a Delaware limited liability company.

“Debt Incurrence” means the incurrence by the Borrower or any of its
Subsidiaries on or after the Closing Date of any Indebtedness other than the
Obligations.

“Debt Service Coverage Ratio” means the ratio derived by dividing:

(a) Consolidated EBITDA (determined on a Pro Forma Basis) for the four (4) most
recently completed fiscal quarters by

(b) the sum of:

(i) all cash Annualized Consolidated Interest Expense, and

(ii) all scheduled principal payments made on the Indebtedness for the Parent
and its Subsidiaries on a Consolidated basis for the four (4) fiscal quarters
immediately following such date of determination (but excluding any scheduled
balloon payments with respect to the Parent Notes, the ACS Cable Seller Note,
the Second Lien Credit Facility or the First Lien Credit Facilities, provided
that such scheduled balloon payment has not been modified in a manner prohibited
by Section 7.16).

provided that, for any period of calculation in which:

(1) Consolidated EBITDA has been adjusted to give effect to any Permitted
Acquisition or Disposition, directly or through a Subsidiary, of any business
(or any portion thereof) permitted hereunder (any such transaction, a “pro forma
transaction”), and

(2) such pro forma transaction was funded with the proceeds of Indebtedness or
the proceeds of such pro forma transaction were used to repay Indebtedness to
the extent permitted by Section 7.6,

clause (b) of this definition shall be adjusted to give effect to such
additional Indebtedness or reduced Indebtedness as if such borrowing or
repayment occurred on the first day of such period of calculation.

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma transaction, the pro forma calculations shall be made in good faith by
a Compliance Officer of the

 

9



--------------------------------------------------------------------------------

Borrower solely to the extent identifiable and supportable with such evidence as
the Administrative Agent shall reasonably request. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date that
the Debt Service Coverage Ratio is being calculated had been the applicable rate
for the entire period of calculation. Interest on a Capital Lease shall be
deemed to accrue at an interest rate reasonably determined by a Compliance
Officer of the Borrower to be the rate of interest implicit in such Capital
Lease in accordance with GAAP. For purposes of making the computation referred
to above, interest on any Indebtedness under the Revolving Credit Facility
computed on a Pro Forma Basis shall be computed based upon the average daily
balance of such Indebtedness during the applicable period of calculation.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Borrower
may designate.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions.

“Default” means any event or condition that with notice or passage of time, or
both, would constitute an Event of Default.

“Default Rate” means, as of any date of determination, the interest rate
otherwise applicable to the Term Loans hereunder plus 2.00% per annum.

“Deposit Conditions” means, with respect to any Interim Parent Notes, the
satisfaction (and continued satisfaction) of each of the following conditions
with respect to such Indebtedness: (x) net cash proceeds of the related new
issuance of Replacement Parent Notes in an amount equal to such Interim Parent
Notes is deposited by the Parent in the Full Dominion Account in accordance with
Section 13.2(a)(ii) pending the repurchase, redemption, repayment, discharge or
other satisfaction thereof; and (y) such Interim Parent Notes are in fact
repurchased, redeemed, repaid, discharged or otherwise satisfied as soon as
practicable and, in any event, by no later than the Existing Parent Notes
Maturity Date.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property or
asset by any Person.

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

“Domestic Account Bank” means (a) First National Bank Alaska, (b) Northrim Bank,
(c) a United States federal or state chartered commercial bank of recognized
standing having capital and surplus in excess of $500,000,000, and which bank or
its holding company has a short-term commercial paper rating of at least A-1 or
the equivalent by Standard & Poor’s Rating Services or at least P-1 or the
equivalent by Moody’s Investors Service, Inc. or (d) such other United States
federal or state chartered commercial bank as may be approved in writing by the
Administrative Agent from time to time.

“Domestic Subsidiary” means any Subsidiary that is organized or formed and
existing under the Laws of the United States of America or any state,
commonwealth or territory thereof or under the Laws of the District of Columbia.

 

10



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee of a Lender under Sections 11.7(b)(iii), 11.7(b)(v) and 11.7(b)(vi)
(subject to such consents, if any, as may be required under
Section 11.7(b)(iii)).

“Environmental Laws” means any and all applicable current and future federal,
state, local and foreign Laws and any consent decrees, concessions, permits,
grants, franchises, licenses, agreements or other restrictions of a Governmental
Authority or common Law causes of action relating to: (a) protection of the
environment or natural resources from, or emissions, discharges, releases or
threatened releases of, Hazardous Materials in the environment including ambient
air, surface, water, ground water or land, (b) the generation, handling, use,
labeling, disposal, transportation, reclamation and remediation of Hazardous
Materials; (c) human health as affected by Hazardous Materials; (d) the
protection of endangered or threatened species; and (e) the protection of
environmentally sensitive areas.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party directly or
indirectly resulting from or based upon (a) violation of any Environmental Law;
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials; (c) exposure to any Hazardous Materials;
(d) the release or threatened release of any Hazardous Materials into the
environment; or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” has the meaning specified in the Security Agreement.

“Equity Issuance” means any issuance or sale by any Person of any Equity
Interests at any time on or after the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party such that such trade or business,
together with such Loan Party and all other ERISA Affiliates, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.

“ERISA Event” means:

(a) a “reportable event” (under Section 4043 of ERISA and regulations
thereunder) with respect to a Company Pension Plan for which the 30-day notice
requirement has not been waived;

(b) a withdrawal by a Loan Party or any ERISA Affiliate from a Company Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA;

(c) a complete or partial withdrawal by a Loan Party or any ERISA Affiliate from
a Multiemployer Plan;

(d) the filing of a notice of intent to terminate, the treatment of an amendment
to a Company Pension Plan or a Multiemployer Plan as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Company Pension Plan or Multiemployer Plan;

 

11



--------------------------------------------------------------------------------

(e) an event or condition that constitutes grounds or that could reasonably be
expected to constitute grounds pursuant to Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Company
Pension Plan or, to the knowledge of any Loan Party, any Multiemployer Plan;

(f) an event or condition that results or could reasonably be expected to result
in any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, to a Loan Party or any ERISA
Affiliate;

(g) with respect to any Company Pension Plan, the failure to satisfy the minimum
funding standards under the Plan Funding Rules (whether or not waived);

(h) with respect to any Company Pension Plan, the occurrence of any event that
would result in the imposition of any limitation under Section 436 of the Code
or Section 206(g) of ERISA, determined without regard to any contribution made
or the provision of security under Section 436 of the Code or Section 206(g) of
ERISA to avoid the imposition of the limitation;

(i) the determination that any Company Pension Plan is considered an at-risk
plan or a plan in endangered or critical status within the meaning of the Plan
Funding Rules;

(j) the occurrence of an aggregate Unfunded Liability for all Plans, other than
Multiemployer Plans, exceeding $5,750,000 determined pursuant to the most recent
final actuarial report (provided that it shall not constitute an ERISA Event if
(i) within twenty (20) days of a Loan Party’s receipt of such actuarial report,
the Loan Party provides the Lenders with a copy of such report and (ii) within
thirty (30) days of a Loan Party’s receipt of such actuarial report, payment is
made on the Unfunded Liability such that it no longer exceeds $5,750,000 after
giving effect to such payment and evidence reasonably satisfactory to the
Administrative Agent of such payment, accompanied by such supporting
documentation as the Administrative Agent shall reasonably request for the basis
on which the Loan Party has determined that the Unfunded Liability no longer
exceeds $5,750,000; provided that, (1) the Administrative Agent shall not
request a replacement actuarial report as supporting documentation, and (2) it
is agreed that evidence of a contribution in the amount of the Unfunded
Liability reflected by such actuarial report to the applicable Plan or Plans is
sufficient supporting documentation;

(k) any transaction that could subject any Loan Party or any ERISA Affiliate to
liability under Section 4069 or 4212 of ERISA;

(l) a prohibited section with respect to a Plan within the meaning of
Section 4975 of the Code or Section 406 of ERISA or a violation of the fiduciary
responsibility rules of Section 404 of ERISA; and

(m) an event or condition that results, or could reasonably be expected to
result, in any liability under Section 4980H(a) of the Code, without qualifying
for the reduced assessment under Section 4980H(b) of the Code, to any Loan Party
or any ERISA Affiliate.

“Event of Default” means any of the events described in Section 9.1 and referred
to therein as an “Event of Default.”

 

12



--------------------------------------------------------------------------------

“Excess Cash Flow” means, with respect to the Parent and its Subsidiaries on a
Consolidated basis for any period, the excess of:

(a) Consolidated EBITDA for such period,

plus

(b) all other cash income during such period, including, without limitation and
without duplication,

(i) all extraordinary or nonrecurring cash gains,

(ii) business interruption insurance proceeds, and

(iii) cash gains attributable to the sale of assets out of the ordinary course
of business;

in each case,

(x) net of taxes and cash expenses related to any such occurrence,

(y) only to the extent that such cash gains and insurance proceeds are not
included in Consolidated EBITDA for such fiscal year and are not required by
this Agreement to be utilized in connection with a mandatory prepayment of the
Obligations made (or to be made) by the Borrower for such fiscal year and

(z) which are not reinvested within the period for which reinvestment is
permitted under the definition of “Net Cash Proceeds”;

minus

(c) the sum of (without duplication and solely to the extent that such amounts
do not otherwise reduce Consolidated net income (or loss) during such period),

(i) Consolidated Interest Expense paid in cash during such period,

(ii) Capital Expenditures:

(A) to the extent paid in cash during such period and not financed with
Indebtedness, or

(B) incurred in such period from a trade creditor not constituting Indebtedness
so long as (x) any cash payment made on the amount of the corresponding trade
payable in a later period is not deducted from Consolidated EBITDA in such later
period, and (y) to the extent that all or any portion of the cash payments
associated with such Capital Expenditures are not actually made by the time that
the Borrower is required to make a prepayment in accordance with Section 2.13(f)
or Section 2.13(f) of the First Lien Credit Agreement for the applicable fiscal
year, such amount shall be retroactively added to Excess Cash Flow for such
fiscal year, but deducted in the fiscal year paid,

(iii) taxes paid in cash during such period,

 

13



--------------------------------------------------------------------------------

(iv) all non-cash charges and expenses added to Consolidated net income in
determining Consolidated EBITDA for such period,

(v) voluntary prepayments of any term Indebtendess under the First Lien Facility
made in cash by the Loan Parties during such period,

(vi) prepayments of the Existing Parent Notes to the extent permitted under
Section 7.6 and to the extent not financed with the proceeds of Indebtedness or
funds released from the Full Dominion Account,

(vii) payments of the current portion of any long term and of short term
Indebtedness made in cash during such period (and not financed with the proceeds
of Indebtedness or funds released from the Full Dominion Account) to the extent
such Indebtedness is permitted under Section 7.1 and such payment is permitted
under Section 7.6, and

(viii) on or before May 1, 2018, accumulations of up to $30,900,000 to fund the
repayment, redeem or otherwise repurchase of the Existing Parent Notes, provided
that, (x) such accumulations have been deposited into and held at all times in
the Full Dominion Account and (y) any amounts released from the Full Dominion
Account and not used to repay, redeem, repurchase or pay interest expense on
Existing Parent Notes shall be added to Excess Cash Flow for the period in which
such funds are released;

in each case, for the four (4) most recently completed fiscal quarters.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case,

(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or

(ii) that are Other Connection Taxes,

(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Term Loan pursuant to a law in effect on the date on which:

(x) such Lender acquires such interest in such Term Loan (other than pursuant to
an assignment request by the Borrower under Section 3.6) or

(y) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.2, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,

(c) Taxes attributable to such Recipient’s failure to comply with Section 3.2
and

(d) any U.S. federal withholding Taxes imposed under FATCA.

 

14



--------------------------------------------------------------------------------

“Executive Order No. 13224” means the Executive Order No 13,224, 66 Fed. Reg.
49,079 (2001), issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions Persons Who Commit, Threaten to
Commit or Support Terrorism).

“Existing Credit Facility” has the meaning set forth in Section 4.1(a)(xii).

“Extension Conditions” has the meaning set forth in Section 2.1(e)(ix).

“Existing Parent Note Documents” means the indenture and other agreements under
which the Existing Parent Notes were issued and all other instruments,
agreements and other documents evidencing or governing the Existing Parent Notes
or providing for any Guarantee or other right in respect thereof.

“Existing Parent Notes” means the 6.250% convertible notes of the Parent in an
initial aggregate principal amount of $120,000,000 issued by the Parent pursuant
to the Existing Parent Note Documents on May 4, 2011 having a due date of May 1,
2018 and an aggregate outstanding principal amount not in excess of $114,000,000
on the Closing Date (without giving effect to any application of the proceeds of
the Term Loans).

“Existing Parent Notes Maturity Date” means May 1, 2018.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCC” means the Federal Communications Commission.

“Federal Funds Effective Rate” means, for any day, the rate of interest per
annum (rounded upward, if necessary, to the nearest whole multiple of 1/100th of
1%) equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on such date, or if no such rate is so published on such day, on the most recent
day preceding such day on which such rate is so published.

“Fee Letter” means that certain fee letter, dated as of the Closing Date,
between the Borrower and the Administrative Agent.

“Final Termination Date” means (a) March 3, 2018; provided that, notwithstanding
anything to the contrary set forth herein, the Final Termination Date shall be
at least fifty-nine (59) days prior to the final maturity date of the Existing
Parent Notes or (b) upon the effectiveness of an Agreed Extension, September 30,
2020; provided, that notwithstanding anything to the contrary set forth herein,
the Final Termination Date shall be at least ninety (90) days prior to the final
maturity date of the Replacement Parent Notes.

“First Lien Administrative Agent” means CoBank, in its capacity as
“Administrative Agent” under, and as such term is defined in, the First Lien
Credit Agreement (as in effect on the Closing Date) on behalf of and for the
benefit of the First Lien Lenders under the First Lien Credit Agreement, and
also means any successor “Administrative Agent” appointed pursuant to the First
Lien Credit Agreement.

 

15



--------------------------------------------------------------------------------

“First Lien Credit Agreement” means the Credit Agreement, dated as of the
Closing Date, by and among Alaska Communications Systems Holdings, Inc., as
borrower, Alaska Communications Systems Group, Inc. and all of its existing and
future direct and indirect domestic subsidiaries, as guarantors, the First Lien
Lenders, and the First Lien Administrative Agent, on behalf of and for the
benefit of the First Lien Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with, and
subject to the terms and conditions of, the Intercreditor Agreement.

“First Lien Credit Facilities” means the First Lien Revolving Facility, the Term
Loans (as defined in the First Lien Credit Agreement) and the Incremental Term
Loans (as defined in the First Lien Credit Agreement) advanced pursuant to the
First Lien Credit Agreement.

“First Lien Indebtedness” means the “Secured Obligations”, as such term is
defined in the First Lien Credit Agreement.

“First Lien Lenders” means each institutional lender or other Person as shall
from time to time be a “Lender” or other “Secured Party” under, as defined in
and for purposes of the First Lien Credit Agreement.

“First Lien Loan Documents” means the First Lien Credit Agreement, the
promissory notes, if any, issued by the Borrower in favor of the First Lien
Lenders, the First Lien Security Documents and all other agreements, documents
and instruments executed and delivered by or on behalf of or in support of any
Loan Party to the First Lien Administrative Agent or any other First Lien
Secured Party or their respective authorized designee evidencing or otherwise
relating to the First Lien Credit Facilities, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with, and subject to the terms and conditions of, the Intercreditor Agreement.

“First Lien Revolving Facility” means the Revolving Credit Facility (as defined
in the First Lien Credit Agreement) established pursuant to Section 2.2 of the
First Lien Credit Agreement.

“First Lien Secured Parties” means, collectively, the First Lien Administrative
Agent and the First Lien Lenders.

“First Lien Security Documents” means, collectively, each of the mortgages,
deeds of trust, security agreements, pledge agreements, grants of security
interest in intellectual property assets, the Full Dominion Account Control
Agreement, Form UCC1 financing statements and such other agreements,
assignments, documents and instruments from time to time executed and delivered
by any Loan Party granting, assigning or transferring or otherwise evidencing or
relating to any Lien granted, assigned or transferred to the First Lien
Administrative Agent (or its designee or agent), on behalf of and for the
benefit of the First Lien Secured Parties, to secure the First Lien
Indebtedness, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with, and subject to the terms and
conditions of, the Intercreditor Agreement.

“Flex Amount” means, as of any date of determination, an amount equal to:

(a) $11,500,000 minus

(b) the sum of

(i) the aggregate amount of the consideration (including, in the case of
consideration consisting of assets, the fair market value of the assets but
excluding, the issuance of common Equity Interests of the Parent to the seller)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with any Permitted Acquisition during the term of this Agreement,

 

16



--------------------------------------------------------------------------------

(ii) the aggregate amount of the consideration (including, in the case of
consideration consisting of assets, the fair market value of the assets but
excluding, the issuance of common Equity Interests of the Parent to the seller)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with any Permitted Joint Venture Investment during the term of this
Agreement,

(iii) the aggregate amount of Indebtedness of any Subsidiary of any Loan Party
(who is not a Loan Party) converted into equity during the term of this
Agreement by any Loan Party or Subsidiary of any Loan Party, and

(iv) the aggregate amount of Indebtedness of any Subsidiary of any Loan Party
(who is not a Loan Party) written off during the term of this Agreement by any
Loan Party or Subsidiary of any Loan Party.

“Flood Laws” means, collectively, (a) the National Flood Insurance Act of 1968,
(b) the Flood Disaster Protection Act of 1973, (c) the National Flood Insurance
Reform Act of 1994 and (d) the Flood Insurance Reform Act of 2004, and all other
applicable Laws related thereto.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Full Dominion Account” means, collectively, one or more Pledged Accounts
subject to the Full Dominion Account Control Agreement.

“Full Dominion Account Control Agreement” means that certain Restricted Account
and Securities Account Control Agreement (Access Restricted Immediately –
Multiple Lenders), dated as of the date hereof, by and among the Borrower, the
First Lien Administrative Agent, the Administrative Agent and First National
Bank Alaska, as the same may be amended, restated, supplemented or otherwise
modified, redocumented or replaced from time to time in accordance with, and
subject to the terms and conditions of, the Intercreditor Agreement.

“GAAP” means generally accepted accounting principles as are in effect in the
United States of America from time to time, subject to the provisions of
Section 1.3.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), including, without limitation, the FCC and any
applicable PUC.

 

17



--------------------------------------------------------------------------------

“Guaranteed Liabilities” means:

(a) the prompt Payment in Full, when due or declared due and at all such times,
of all Obligations and all other amounts pursuant to the terms of this
Agreement, the Notes, and all other Loan Documents heretofore, now or at any
time or times hereafter owing, arising, due or payable from the Borrower or any
other Loan Party to any one or more of the Secured Parties, including principal,
interest, premiums and fees (including all reasonable fees and expenses of
counsel); and

(b) the prompt, full and faithful performance, observance and discharge of each
and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by the Borrower and each other Loan Party under this
Agreement, the Notes and all other Loan Documents to which it is a party.

“Guarantor” means each of the parties to this Agreement that is designated as a
“Guarantor” on the signature page hereof and each other Person that joins this
Agreement as a Guarantor after the date hereof pursuant to a Guarantor Joinder.

“Guarantor Joinder” means a joinder agreement joining a Person as a Guarantor
under the Loan Documents in the form of Exhibit C.

“Guarantors’ Obligations” means the obligations of the Guarantors to the Secured
Parties under Article XII.

“Guaranty” or “Guarantee” means, with respect to any Person, without
duplication, any obligation, contingent or otherwise, of such Person pursuant to
which such Person has directly or indirectly guaranteed or had the economic
effect of guaranteeing any Indebtedness or other obligation or liability of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of any such Person:

(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or liability (whether arising by
virtue of partnership arrangements, by agreement to keep well, to purchase
assets, goods, securities or services, to take-or-pay, or to maintain financial
statement condition or otherwise),

(b) to purchase or lease property or services for the purpose of assuring
another Person’s payment or performance of any Indebtedness or other obligations
or liabilities,

(c) to maintain the working capital of such Person to permit such Person to pay
such Indebtedness or other obligations or liabilities or

(d) entered into for the purpose of assuring in any other manner the obligee of
such Indebtedness or other obligation or liability of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty/Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. Unless otherwise
specified, the amount of any Guaranty shall be deemed to be the lesser of the
principal amount of the Indebtedness or other obligations or liabilities
guaranteed and still outstanding and the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) any explosive or radioactive substances,
materials or wastes, and (b) any hazardous or toxic substances, materials or
wastes, defined or regulated as such in or under, or that could reasonably be
expected to give rise to liability under, any applicable Environmental Law,
including, without limitation, asbestos, polychlorinated biphenyls,
urea-formaldehyde insulation, gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products.

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) all net obligations of such Person under each Hedge Agreement to which it is
a party (provided, that the amount of any net obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date);

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are not past due for more than 60 days);

(e) obligations (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such obligations shall have been assumed by such Person or is limited in
recourse;

 

19



--------------------------------------------------------------------------------

(f) all obligations of such Person under Capital Leases and all its Synthetic
Lease Obligations (in each case as determined in accordance with Section 1.3);

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment (other than payments in the form of common Equity
Interest of the Parent) in respect of any Equity Interest in such Person or any
other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all fixed payment obligations of any Person under any Guarantee of such
Person in respect of any of the foregoing.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the preceding clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.3(b).

“Information” has the meaning specified in Section 11.8.

“Insolvency Proceeding” means, with respect to any Person,

(a) a case, action or proceeding with respect to such Person:

(i) before any court or any other Governmental Authority under any Debtor Relief
Law or other similar law now or hereafter in effect, or

(ii) for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator, conservator (or similar official) of any Loan Party or
otherwise relating to the liquidation, dissolution, winding-up or relief of such
Person, or

(b) any general assignment for the benefit of creditors, composition, marshaling
of assets for creditors, or other, similar arrangement in respect of such
Person’s creditors generally or any substantial portion of its creditors;
undertaken under any Law.

“Intellectual Property” means all Copyrights, Domain Names, Patents, Trademarks
and IP Licenses, in each case as defined in the Security Agreement.

“Intellectual Property Security Agreement” means the Grant of Security Interest
in Copyrights and the Grant of Security Interest in Patents and Trademarks, each
in substantially the form attached to the Security Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, between Administrative Agent and the First Lien Administrative
Agent and acknowledged and agreed to by the Borrower and the other Loan Parties,
as amended, restated, supplemented or otherwise modified from time to time.

“Interest Payment Date” means the last day of each calendar quarter after the
date hereof and the Maturity Date.

 

20



--------------------------------------------------------------------------------

“Interest Rate Hedge” means a Hedge Agreement entered into by the Loan Parties
or their Subsidiaries in order to provide protection to, or minimize the impact
upon, the Borrower, the Guarantor and/or their Subsidiaries of increasing
floating rates of interest applicable to Indebtedness.

“Interim Parent Notes” has the meaning specified in Section 7.1(b)(i).

“Investment” means, with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of

(a) the purchase or other acquisition of capital stock or other securities of
another Person,

(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or

(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment (other than pursuant to a purchase
price adjustment under an acquisition agreement).

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means a corporation, partnership, limited liability company or
other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, enabling legislation, rule, ordinance, opinion, release, ruling,
order (including executive and judicial), injunction, writ, decree, bond,
judgment, authorization or approval, lien or award by or settlement agreement
with any Governmental Authority applicable to any Person or the properties of
any Person, including the Licenses, and, including the Communications Act, any
applicable PUC Laws and all Environmental Laws.

“Lenders” means each of the financial institutions from time to time party
hereto as a lender and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a Lender. For the purpose of
any Loan Document that provides for the granting of a security interest or other
Lien to the Lenders or to the Administrative Agent for the benefit of the
Lenders as security for the Obligations, “Lenders” shall include any Affiliate
of a Lender to the extent such Affiliate is a Secured Party.

“LIBOR” means, the greater of (a) one percent (1.00%), and (b) for any day in
any calendar month, the rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1.00%) equal to the three-month “Libor Rate” as published in the
Wall Street Journal for loans with an interest period of ninety (90) days on the
date that is two (2) Business Days prior to the first day of such calendar
month, or, if such rate is no longer published in the Wall Street Journal (or
the Wall Street Journal ceases publication), as published by such other widely
recognized provider of interest rate information as selected by Administrative
Agent in its reasonable discretion on the date that is two (2) Business Days
prior to the

 

21



--------------------------------------------------------------------------------

first day of such calendar month. If no such offered rate exists, such rate will
be the rate of interest per annum, as determined by Administrative Agent at
which deposits of Dollars in immediately available funds are offered by major
financial institutions reasonably satisfactory to Administrative Agent in the
London interbank market for a ninety-day period for the applicable principal
amount on such date of determination for the applicable calendar month.

“Licenses” means any cable television franchise or any landline telephone,
cellular telephone, microwave, personal communications, commercial mobile radio
service, or other telecommunications or similar license, authorization,
registration, certificate, waiver, certificate of compliance, franchise
(including cable television and telecommunications franchise), approval, right
of way, material filing, exemption, order, or permit, whether for the
acquisition, construction or operation of any Communications or IT System, or to
otherwise provide the services related to any Communications or IT System,
granted or issued by the FCC or any applicable PUC or other Governmental
Authority.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, lien (statutory or otherwise), security interest, charge or other
encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing).

“Liquidity Balance” means, as of the date of determination, the result of
(a) the amount available to be borrowed under the First Lien Revolving Facility
on such date, provided that, as of such date of determination, each of the
conditions precedent set forth in Section 4.2 are satisfied plus (b) the
unrestricted cash and Cash Equivalents on deposit in all Pledged Accounts
(excluding the Full Dominion Account) on such date of determination.

“Loan Documents” means this Agreement, the Fee Letter, the Collateral Documents,
the Intercreditor Agreement, the Solvency Certificates, the Perfection and
Diligence Certificate, the SBA Documents, landlord agreements (if any), the
Notes and any other instruments, certificates or documents delivered in
connection herewith or therewith, all as amended, restated, reaffirmed,
reconfirmed, replaced, substituted or otherwise modified from time to time.

“Loan Parties” means the Borrower, Parent and the other Guarantors.

“Mandatory Prepayment of Excess Cash Flow” has the meaning specified in
Section 2.13(e).

“Master Subordinated Intercompany Note” means that certain Master Subordinated
Intercompany Note, dated as of the date hereof, by and among the Loan Parties,
evidencing all Indebtedness among the Loan Parties and subordinating the same to
the Obligations and the Obligations (as defined in the First Lien Credit
Agreement), in form and substance acceptable to the Administrative Agent and the
First Lien Administrative Agent.

“Material Account” means all deposit, securities or other investment accounts in
the name of any Loan Party to the extent that (x) customer payments are
deposited in such account in the ordinary course of business and the average
daily balance of any such account for any calendar month exceeds $250,000,
(y) the average daily balance of any such account (or market value of such
account), for the most recently completed six calendar months exceeds $500,000
or (z) the balance at any time exceeds $1,000,000.

 

22



--------------------------------------------------------------------------------

“Material Adverse Change” means any circumstance or event, or series of
circumstances or events, that has or could reasonably be expected to have any
material adverse effect upon:

(a) the business, properties, assets, condition (financial or otherwise),
operations, or liabilities (actual or contingent) of the Loan Parties and their
Subsidiaries taken as a whole,

(b) the legality, binding effect, validity or enforceability of this Agreement
or any other Loan Document,

(c) the ability of the Loan Parties and their Subsidiaries, taken as a whole, to
duly and punctually pay or perform any of the Obligations, or

(d) the ability of the Administrative Agent or any other Secured Party to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document.

“Material Agreement” means any:

(a) agreement, contract, note, bond, debenture or other instrument evidencing
Material Indebtedness,

(b) the Existing Parent Note Documentation, the Replacement Parent Note
Documentation, the First Lien Loan Documents, the Intercreditor Agreement, the
ACS Cable Seller Note Documentation and the Master Subordinated Intercompany
Note and

(c) any agreement, contract or other instrument to which any Loan Party is a
party or that is binding upon any Loan Party or its property the revocation,
suspension or termination (prior to the stated termination date therefor) of
which could reasonably be expected to result in a Material Adverse Change.

“Material Indebtedness” means the First Lien Indebtedness and any other
Indebtedness (other than the Obligations) in an aggregate principal amount
exceeding $5,750,000.

“Material License” means all Licenses other than, to the extent and only for so
long as the Licenses described in clause (a), (b) and (c) of this definition are
not material to the value of the assets of any Loan Party or Subsidiary of any
Loan Party or the ordinary course of conduct of the operations of the business
of any Loan Party or Subsidiary of any Loan Party, (a) microwave point to point,
(b) microwave industrial pool and (c) aviation auxiliary.

“Material Owned Property” means any real property owned by any Loan Party in fee
simple:

(a) that has a tax assessed value in excess of $2,000,000,

(b) that is the headquarters or principal place of business of any Loan Party,
or

(c) is the launch or landing site for any fiber optic or cable submarine systems
in international waters of any Loan Party;

provided that, “Material Owned Property” shall not include any real property for
which (and only so long as) a standard “life-of-loan” flood hazard determination
or equivalent cannot be obtained.

 

23



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (i) the date of acceleration of the
Obligations in accordance with Section 9.2 and (ii) the Final Termination Date.

“Maximum Guarantor Liability” has the meaning specified in Section 12.4(a)(i).

“Maximum Rate” has the meaning specified in Section 11.14.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee
thereof in the business of rating securities and debt.

“Mortgage” means each mortgage or deed of trust (as applicable) in a form
acceptable to the Administrative Agent in its reasonable discretion executed and
delivered by a Loan Party to the Administrative Agent for the benefit of the
Secured Parties with respect to certain of the real estate owned or leased by
such Loan Party.

“Multiemployer Plan” means any employee benefit plan that is a “multiemployer
plan” within the meaning of Section 3(37) of the Code or Section 4001(a)(3) of
ERISA and to which any Loan Party or any ERISA Affiliate is then making or
accruing an obligation to make contributions or, within the preceding five
(5) plan years of such Multiemployer Plan, has made or had an obligation to make
such contributions or with respect to which otherwise has any obligation or
liability (including a contingent liability).

“Net Cash Proceeds” means:

(a) in the case of any Debt Incurrence, an amount equal to: (i) the aggregate
amount of all cash and Cash Equivalents received by any Loan Party or any of its
Subsidiaries in respect of such Debt Incurrence, minus (ii) customary, bona
fide, out-of-pocket direct costs incurred by such Loan Party and its
Subsidiaries in connection such issuance;

(b) in the case of any Equity Issuance, an amount equal to: (i) the aggregate
amount of all cash and Cash Equivalents received by any Loan Party or any of its
Subsidiaries in respect of such Equity Issuance, minus (ii) customary, bona
fide, out-of-pocket direct costs incurred by such Loan Party and its
Subsidiaries in connection with such issuance;

(c) in the case of any Casualty Event, an amount equal to: (i) the aggregate
amount of all cash and Cash Equivalents received by any Loan Party or any of its
Subsidiaries from such Casualty Event, minus (ii) the sum of all customary, bona
fide, out-of-pocket direct costs incurred by such Loan Party and its
Subsidiaries in connection with collecting such cash payments; and

(d) in the case of any Disposition, an amount equal to: (i) the aggregate amount
of all cash and Cash Equivalents received by any Loan Party or any of its
Subsidiaries from such Disposition (including any such proceeds received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or return of funds held in escrow or
otherwise, but only as and when received), minus (ii) the sum of (x) all income
taxes and other taxes assessed by a Governmental Authority as a result of such
transaction, (y) all customary, bona fide, out-of-pocket direct transaction
costs incurred by such Loan Party and its Subsidiaries in connection with such
Disposition, and (z) amounts applied to repayment of permitted Indebtedness
(other than the Obligations but including the First Lien Indebtedness) secured
by a Permitted Lien on the asset or property disposed of having priority over
the Lien of the Administrative Agent on the Collateral.

 

24



--------------------------------------------------------------------------------

“Net Total Leverage Ratio” means, as of the end of any date of determination,
the ratio of:

(a) the result of

(i) all Indebtedness of the Parent and its Subsidiaries determined on a
Consolidated basis as of such date, minus

(ii) all Interim Parent Notes of the Parent as of such date to the extent such
Interim Parent Notes are eligible to be (and the Borrower has so elected)
excluded from the Parent Notes Cap and the Net Total Leverage Ratio as provided
under Section 7.1(b), minus

(iii) the amount of unrestricted cash and Cash Equivalents of the Loan Parties
held in any Pledged Account other than the Full Dominion Account as of such date
of calculation not to exceed

(A) $25,000,000 at any time during the first four (4) complete fiscal quarters
after the Closing Date,

(B) $20,000,000 at any time during the second four (4) complete fiscal quarters
after the Closing Date and

(C) $15,000,000 at any time thereafter, minus

(iv) only for the fiscal quarters ending September 30, 2015 and December 31,
2015, the lesser of (A) the amount deposited and held in the Full Dominion
Account as of the date of calculation and (B) $7,500,000, by

(b) Consolidated EBITDA for the consecutive four (4) fiscal quarters ending as
of such date or most recently ended determined on a Pro Forma Basis.

“Non-Consenting Lender” has the meaning specified in Section 11.1(g).

“Note” means a promissory note of the Borrower evidencing the Term Loans, which
shall be substantially in the form of Exhibit E-3 hereto or otherwise in form
and substance acceptable to the Lender.

“Obligation” means any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, joint or
several, absolute or contingent, for payment or performance, now or hereafter
existing (and including obligations or liabilities arising or accruing after the
commencement of any Insolvency Proceeding with respect to any Loan Party or
which would have arisen or accrued but for the commencement of such Insolvency
Proceeding, even if the claim for such obligation or liability is not
enforceable or allowable in such proceeding), or due or to become due, under or
in connection with this Agreement, the Notes, the Fee Letter or any other Loan
Document (regardless of whether any Term Loan is in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to any Term Loan is not satisfied) whether
to the Administrative Agent, any of the Lenders or their Affiliates or other
persons provided for under such Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

25



--------------------------------------------------------------------------------

“Official Body” means (a) any Governmental Authority and (b) any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).

“Order” has the meaning specified in Section 2.9(g).

“Organizational Documents” means the certificate or articles of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

“Other Information” has the meaning specified in Section 12.13.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

“Parent” means Alaska Communications Systems Group, Inc., a Delaware
corporation.

“Parent Notes” means, collectively, the Existing Parent Notes and the
Replacement Parent Notes.

“Parent Notes Cap” has the meaning specified in Section 7.1(b)(i).

“Participant” has the meaning specified in Section 11.7(d).

“Participant Register” has the meaning specified in Section 11.7(d).

“Participation Advance” has the meaning specified in Section 2.9(c)(ii).

“Payment in Full” means, with respect to the Obligations, the payment in full in
cash of the Term Loans and other Obligations hereunder (other than contingent
indemnification obligations for which no claim has been asserted).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Perfection and Diligence Certificate” means that certain Perfection and
Diligence Certificate, executed and delivered by a Compliance Officer of each
Loan Party to the Administrative Agent and the First Lien Administrative Agent
on or about the date hereof.

 

26



--------------------------------------------------------------------------------

“Permitted Acquisition” means an Acquisition (i) by any Loan Party of all of the
Equity Interests of any Person or (ii) by any Loan Party (other than the Parent)
of all or substantially all the assets of, or any line of business or division
or business unit of, any other Person; provided

(a) all assets acquired (other than immaterial assets) are usable in, and any
Person acquired is primarily engaged in, a line of business permitted under
Section 7.11,

(b) the Administrative Agent shall promptly receive in accordance with the
requirements of Section 6.9 all documents and other deliveries reasonably
required by the Administrative Agent to have a first-priority perfected security
interest (subject to Permitted Liens) in the Acquired Entity or Business
acquired or created in such acquisition, together with all opinions of counsel,
certificates, resolutions and other documents required by Section 6.9, in form
and substance reasonably acceptable to the Administrative Agent; provided that,
for Permitted Acquisitions in excess of the Threshold Amount, the Administrative
Agent shall receive in accordance with the requirements of Section 6.9 all
documents and other deliveries reasonably required by the Administrative Agent
to have a first-priority perfected security interest (subject to Permitted
Liens) in the Acquired Entity or Business acquired or created in such
acquisition on or prior to the consummation of such Acquisition (or such later
date as the Administrative Agent may agree to in its sole discretion),

(c) no Default or Event of Default shall then exist or would exist after giving
effect to such acquisition,

(d) the aggregate amount of the consideration (including, in the case of
consideration consisting of assets, the fair market value of the assets but
excluding, the issuance of common Equity Interests of the Parent to the seller)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with such acquisition shall not exceed the then current Flex Amount,

(e) any Person acquired will be a wholly-owned Domestic Subsidiary of the
Borrower immediately after such acquisition and the assets being acquired (other
than a de minimis amount of assets in relation to the assets being acquired) are
located within the United States,

(f) such acquisition shall not be hostile and shall have been approved by all
necessary corporate or limited liability company action of the target,

(g) not later than five (5) Business Days prior to the anticipated closing date
of such acquisition, the Borrower shall provide to the Administrative Agent and
Lenders its due diligence package regarding the Acquired Entity or Business and
such other information as the Administrative Agent may reasonably request, and

(h) the Borrower shall have provided to the Administrative Agent a certificate
of a Compliance Officer of the Borrower (supported by reasonably detailed
calculations) certifying that, after giving effect to such Acquisition, the Loan
Parties shall be in pro forma compliance with the covenants set forth in Article
VIII, calculated on a Pro Forma Basis.

“Permitted Joint Venture Investment” means an Investment by any Loan Party in
any Joint Venture; provided

(a) such Joint Venture is primarily engaged in, a line of business permitted
under Section 7.11,

 

27



--------------------------------------------------------------------------------

(b) the Administrative Agent shall promptly receive in accordance with the
requirements of Section 6.9 all documents and other deliveries reasonably
required by the Administrative Agent to have a first-priority perfected security
interest (subject to Permitted Liens) in the Equity Interests of the Joint
Venture acquired by such Loan Party in such Investment, together with all
opinions of counsel, certificates, resolutions and other documents required by
Section 6.9, in form and substance reasonably acceptable to the Administrative
Agent; provided that, for Permitted Joint Venture Investment in excess of the
Threshold Amount, the Administrative Agent shall receive in accordance with the
requirements of Section 6.9 all documents and other deliveries reasonably
required by the Administrative Agent to have a first-priority perfected security
interest (subject to Permitted Liens) in the Equity Interests of the Joint
Venture acquired by such Loan Party in such Investment prior to the consummation
of such Permitted Joint Venture Investment (or such later date as the
Administrative Agent may agree to in its sole discretion),

(c) no Default or Event of Default shall then exist or would exist after giving
effect to such Investment,

(d) the aggregate amount of the consideration (including, in the case of
consideration consisting of assets, the fair market value of the assets but
excluding, the issuance of common Equity Interests of the Parent to the seller)
paid or incurred by any Loan Party or any Subsidiary of any Loan Party in
connection with such Investment shall not exceed the then current Flex Amount,

(e) the Joint Venture shall be organized or formed and existing under the Laws
of the United States of America or any state, commonwealth or territory thereof
or under the Laws of the District of Columbia and its assets shall be located
within the United States,

(f) such Investment shall have been approved by all necessary corporate or
limited liability company action of the Joint Venture,

(g) not later than five (5) Business Days prior to the anticipated closing date
of such Investment, the Borrower shall provide to the Administrative Agent such
information as the Administrative Agent may reasonably request regarding the
Joint Venture, and

(h) the Borrower shall have provided to the Administrative Agent a certificate
of a Compliance Officer of the Borrower (supported by reasonably detailed
calculations) certifying that, after giving effect to such Investment, the Loan
Parties shall be in pro forma compliance with the covenants set forth in Article
VIII, calculated on a Pro Forma Basis.

“Permitted Liens” means:

(a) Liens for taxes, assessments, or similar charges and levies of any
Governmental Authority not yet due or which are being diligently contested in
good faith by appropriate and lawful proceedings that suspend enforcement of
such Liens and for which adequate reserves or other appropriate provisions in
accordance with GAAP have been set aside on such Loan Party’s books;

 

28



--------------------------------------------------------------------------------

(b) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions or other
social security programs (or Liens to secure bonds or letters of credit issued
for such purpose), other than any Lien imposed by ERISA, provided that the
aggregate amount of such pledges and deposits is less than the Threshold Amount;

(c) Liens of mechanics, repairmen , materialmen, warehousemen, carriers,
suppliers, landlords or other like Liens that are incurred in the ordinary
course of business and either (i) secure obligations that are not overdue by
more than thirty (30) days or (ii) are being diligently contested in good faith
by appropriate and lawful proceedings that suspend enforcement of such Liens and
for which adequate reserves or other appropriate provisions in accordance with
GAAP have been set aside on such Loan Party’s books, provided that all such
permitted Liens under this clause (c) outstanding on any date of determination
do not individually or in the aggregate materially detract from the value of the
property or assets subject thereto or materially interefer with the ordinary
conduct of the business of the applicable Person;

(d) good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, trade contracts (other than Indebtedness)
or leases, not in excess of the aggregate amount due thereunder, or to secure
statutory obligations, or surety, appeal, performance or other similar bonds
required in the ordinary course of business;

(e) encumbrances consisting of zoning restrictions, easements, right-of-way or
other encumbrances, title defects and restrictions on the use of real property
that in the aggregate are not substantial in amount and none of which materially
impairs the use of such property or the value thereof, none of which is violated
in any material respect by existing or proposed structures or land use and which
do not interfere with the ordinary conduct of the business of the applicable
Loan Party;

(f) Liens in favor of the Administrative Agent for the benefit of the Secured
Parties;

(g) the existing Lien against certain assets of ACS Cable described in the ACS
Cable Seller Note Documentation, provided that (a) the principal amount secured
thereby is not hereafter increased, (b) no additional assets become subject to
such Lien, (c) the direct or contingent obligor with respect thereto is not
changed, and (d) the ACS Cable Seller Note Documentation has not otherwise been
modified in a manner prohibited by Section 7.16;

(h) Liens securing Indebtedness permitted under Section 7.1(d)(i) and (iii),
provided, that, with respect to Indebtedness permitted under Section 7.1(d)(i),
(i) such Liens do not at any time encumber any property other than the property
purchased, leased or otherwise acquired with the proceeds of such Indebtedness
and (ii) the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being so purchased, leased or
otherwise acquired on the date of its purchase, lease or acquisition;

(i) Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement with respect to any
Permitted Acquisition;

(j) Liens resulting from judgments or orders not constituting an Event of
Default under Section 9.1(f);

 

29



--------------------------------------------------------------------------------

(k) cash collateralization of letters of credit issued by Person(s) other than
an Issuing Lender; provided, that the aggregate amount of such cash
collateralizations together with the Loan Parties’ reimbursement obligations
under such letters of credit does not exceed the Threshold Amount in the
aggregate at any one time (exclusive of the letters of credit disclosed in
Schedule 7.2);

(l) Liens of a collection bank in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in any relevant
jurisdiction and normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

(m) Liens existing on the Closing Date and described on Schedule 7.2 hereto;

(o) with respect to any real property, Liens listed as exceptions on Schedule B
to any title insurance policy, as updated by endorsements approved by the
Administrative Agent, with respect to such real property provided that such
title insurance policy is in favor of the Administrative Agent and that such
Schedule B has been approved by the Administrative Agent;

(p) Liens in the aggregate amount not to exceed $575,000 at any time; and

(q) Liens securing the First Lien Indebtedness in or on any of the Collateral
created under any First Lien Security Documents (and at all times subject to the
Intercreditor Agreement) in favor of the First Lien Administrative Agent (or its
designee or agent) on behalf of and for the benefit of the First Lien Secured
Parties or held by the Administrative Agent on behalf of and for the benefit of
the First Lien Administrative Agent in accordance with the terms of the
Intercreditor Agreement.

“Permitted Money Market Investment” means an investment in money market funds
(a) which mature not more than ninety (90) days from the date acquired and are
payable on demand, (b) with respect to which there has been no failure to honor
a request for withdrawal, (c) which are registered under the Investment Company
Act of 1940, as amended, (d) which have net assets of at least $500,000,000 and
(e) which maintain a stable share price of not less than One Dollar ($1.00) per
share and are either (i) directly and fully guaranteed or insured by the United
States of America or any agency thereof (provided that the full faith and credit
of the United States is pledged in support thereof) or (ii) maintain a rating of
at least A-2 or better by Standard & Poor’s Rating Services and are maintained
with an investment fund manager that is otherwise acceptable at all times and
from time to time to the Administrative Agent in its sole discretion.

“Person” means any natural person, corporation, company, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, Official Body, or any other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including any Company Pension Plan) that any Loan Party or any ERISA
Affiliate sponsors, maintains, or contributes to or is required to contribute to
or with respect to which any Loan Party or any ERISA Affiliate otherwise has any
obligation or liability.

“Plan Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Company
Pension Plans and Multiemployer Plans and set forth in, Sections 412, 430, 431,
432 and 436 of the Code and Sections 206, 302, 303, 304 and 305 of ERISA.

 

30



--------------------------------------------------------------------------------

“Plan Qualification Event” means with respect to any Plan that is intended to be
a qualified plan under Section 401(a) of the Code, or exempt from tax under
Section 501(a) or 501(c)(9) of the Code, any occurrence or event that results or
could reasonably be expected to result in the loss of the Plan’s qualified or
tax-exempt status or for which the cost of correction under or related to the
IRS employee plans compliance resolution system or any successor program
(including the cost of computing the correction, making a submission to the IRS,
making any payment to the IRS, the Plan or participants and any other related
cost of correction) could reasonably be expected to exceed $5,750,000.

“Platform” has the meaning specified in Section 11.4(d).

“Pledged Account” means a securities or deposit account of any Loan Party that
is subject to an account control agreement for the benefit of the Administrative
Agent and the First Lien Administrative Agent on terms and conditions reasonably
acceptable to the Administrative Agent.

“Principal Office” means the main banking office of the Administrative Agent in
Boston, Massachusetts, or such other banking office as may be designated by the
Administrative Agent from time to time.

“Prior Security Interest” means a valid and enforceable perfected first-priority
(subject to the Intercreditor Agreement) security interest in and to the
Collateral that is subject only to Permitted Liens which Permitted Liens shall
only be permitted to have first-priority if such first-priority is granted by
operation of applicable Law. It being understood that until the Discharge of the
First Lien Obligations (as such terms are defined in the Intercreditor
Agreement), the Prior Security Interest is subject to and subordinated to the
Prior Security Interest (as defined in the First Lien Credit Agreement) of the
First Lien Administrative Agent to the extent provided in the Intercreditor
Agreement.

“Pro Forma Basis” means, with respect to any calculation for any period, a
determination of such calculation on a pro forma basis, calculated in accordance
with GAAP, after giving effect to all Permitted Acquisitions, Permitted Joint
Venture Investments, Dispositions and Restricted Payments made by the Loan
Parties during such period, as if such Permitted Acquisitions, such Permitted
Joint Venture Investments, such Dispositions and such Restricted Payments had
occurred at the beginning of such period (such pro forma effect to be determined
(i) in good faith by a Compliance Officer of the Borrower, (ii) in connection
with any Permitted Acquisition or Disposition, reflecting adjustments for cost
savings reasonably expected by the Borrower to be realized by the Borrower in
connection therewith to the extent that such cost savings are factually
supportable and have been realized or are reasonably expected by the Borrower to
be realized within 365 days following such Permitted Acquisition or Disposition,
as applicable; provided that, (A) the Borrower shall have delivered to the
Administrative Agent a certificate of a Compliance Officer of the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that such cost savings meet the requirements set forth herein,
together with reasonably detailed evidence in support thereof substantially in
the form, and (B) if any cost savings included in any pro forma calculations
based on the expectation by the Borrower that such cost savings will be realized
within 365 days following such Permitted Acquisition or Disposition, as
applicable, shall at any time cease to be reasonably expected to be so realized
within such period, then on and after such time pro forma calculations in
respect of such Permitted Acquisition or Disposition, as applicable, shall not
reflect such cost savings, and (iii) without giving effect to any anticipated or
proposed change in operations, revenues, expenses or other items included in the
computation of Consolidated EBITDA, except (A) for Permitted Acquisitions and
Dispositions, as contemplated by the immediately preceding clause (ii) and
(B) with respect to Restricted Payments, with the consent of the Administrative
Agent).

 

31



--------------------------------------------------------------------------------

“Pro Rata Share” means, as of any date of determination, if any Term Loan
Commitments remain in effect, the proportion that a Lender’s unused Term Loan
Commitments bears to the aggregate amount of Term Loan Commitments of all of the
Lenders as of such date, or (ii) if the Term Loan Commitments have been
terminated or have expired, the proportion that the outstanding principal amount
of a Lender’s Term Loans as of such date bears to the aggregate principal amount
of all outstanding Term Loans as of such date.

“Protective Overadvance” has the meaning specified in Section 2.1(b).

“PUC” means any state, provincial or other local public utility commission,
local franchising authority, or similar regulatory agency or body that exercises
jurisdiction over the rates or services or the ownership, construction or
operation of any Communications or IT System (and its related facilities) or
over Persons who own, construct or operate a Communications or IT System, in
each case by reason of the nature or type of the business subject to regulation
and not pursuant to laws and regulations of general applicability to Persons
conducting business in any such jurisdiction.

“PUC Laws” means all relevant rules, regulations, and published policies of, and
all Laws administered by, any PUC asserting jurisdiction over any Loan Party or
its Subsidiaries.

“Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.

“Quintillion JV” means ACS-Quintillion JV, LLC, an Alaska limited liability
company.

“Real Estate Deliverables” shall mean the deliverables described in clauses
(A) through (E) of Section 4.1(a)(xvii).

“Recipient” means (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Register” has the meaning specified in Section 11.7(c).

“Related Agreements” has the meaning specified in Section 12.3(a).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Replacement Parent Note Documents” means the indenture and other agreements
under which the Replacement Parent Notes are issued and all other instruments,
agreements and other documents evidencing or governing the Replacement Parent
Notes or providing for any Guarantee or other right in respect thereof.

“Replacement Parent Notes” means notes issued by the Parent pursuant to the
Replacement Parent Note Documents from time to time after the Closing Date
(a) that bear interest at a rate not in excess of the then applicable market
interest rate for Indebtedness of such type for similarly situated borrowers,
(b) that have a final maturity date that is not earlier than December 31, 2020,
(c) that contain terms of subordination no less favorable to the Lenders than
the subordination terms contained in the Existing Parent Note Documents,
(c) that contain terms and conditions substantially similar and, in any event,
no less favorable to the Administrative Agent and the Lenders taken as a whole,
to the terms and

 

32



--------------------------------------------------------------------------------

conditions reflected in Existing Parent Note Documentation in effect on the
Closing Date, and (d) the proceeds of which are applied solely to the purchase,
redemption, repayment or other satisfaction of the Existing Parent Notes and
expenses related thereto in accordance with the terms of this Agreement.

“Required Lenders” means, at any time, at least two non-Affiliate Lenders having
Term Loans representing more than 50% of the Term Loans of all Lenders; provided
that, if there is only one Lender, such sole Lender may constitute Required
Lenders.

“Restricted Payment” means:

(a) any dividend or other distribution, direct or indirect, on account of any
capital stock or other equity interest in any Loan Party or any of its
respective Subsidiaries, including any ownership interest and any shares of any
class of stock or other equity interest of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding;

(b) any redemption, repurchase, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any capital stock or other equity interest in any Loan Party or any of its
respective Subsidiaries, including any ownership interest and any shares of any
class of stock or other equity interest of any Loan Party or any of its
respective Subsidiaries now or hereafter outstanding;

(c) any payment or prepayment of interest on, principal of, premium, if any,
redemption, conversion, exchange, purchase, retirement, defeasance, sinking fund
or similar payment with respect to, any Indebtedness subject to subordination
provisions as to payment (for the avoidance of doubt, the Obligations are
excluded from this clause (c)) for the benefit of the Administrative Agent and
the Lenders (whether as a specified beneficiary or successor in interest or by
general application of subordination provisions for the benefit of certain types
of Indebtedness or creditors); and

(d) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any equity interest in any Loan
Party or any of its respective Subsidiaries, including any ownership interest
and shares of any class of stock of any Loan Party or any of its respective
Subsidiaries now or hereafter outstanding.

“Sanctioned Country” means, at any time, a country, territory or sector that is,
or whose government is, the subject or target of any Sanctions or that is, or
whose government is, the subject of any list-based or territorial or sectorial
Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority, (b) any Person operating, organized or resident in a Sanctioned
Country, (c) any Person that is otherwise subject to any Sanctions, or (d) any
Person, directly or indirectly, 50% or more in the aggregate owned by, otherwise
controlled by, or acting for the benefit or on behalf of, any Person or Persons
described in clause (a), (b) or (c) of this definition.

“Sanctions” means any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by any Governmental
Authority.

“SBA” means the U.S. Small Business Administration.

 

33



--------------------------------------------------------------------------------

“SBIC Act” means the Small Business Investment Act of 1958, as amended, and the
rules and regulations promulgated thereunder.

“SBIC Charges” has the meaning specified in Section 2.4(d).

“SBA Documents” means (i) the SBIC Side Letter, (ii) the SBA Forms, and
(iii) any corresponding or comparable documents entered into between any Loan
Party and any Lender with respect to matters related to the SBA.

“SBA Forms” means, collectively, SBA Forms 480, 652 and 1031, together with any
other forms and certificates required by the SBA related to the Term Loans.

“SBIC Lender” means any Lender subject to the SBA Act. As of the Closing Date,
the only SBIC Lender is Crystal Financial SBIC LP, a Delaware limited
partnership.

“SBIC Maximum Rate” has the meaning specified in Section 2.4(d).

“SBIC Side Letter” means that certain side letter agreement, dated as of the
Closing Date, by the Borrower in favor of Crystal Financial SBIC LP, a Delaware
limited partnership, in respect of certain requirements of the SBA.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Indemnitees, each Related Party or co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 10.6, and, in each
case, their respective successors and permitted assigns.

“Security Agreement” means the Second Lien Pledge and Security Agreement, dated
as of the date hereof, by each of the Loan Parties in favor of the
Administrative Agent.

“Senior Indebtedness” means, without duplication, all Indebtedness of the Parent
and its Subsidiaries determined on a Consolidated basis other than pursuant to
any Parent Note.

“Senior Leverage Ratio” means, as of the end of any date of determination, the
ratio of (a) all Senior Indebtedness as of such date to (b) Consolidated EBITDA
(determined on a Pro Forma Basis) for the consecutive four (4) fiscal quarters
ending as of such date or most recently ended.

“Solvency Certificate” means the certificate of the Loan Parties in the form of
Exhibit F hereto.

“Solvent” means, with respect to any Person on any date of determination, taking
into account any and all rights of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date:

(a) the fair value of the assets of such Person is greater than the total amount
of liabilities, including, without limitation, contingent liabilities, of such
Person,

(b) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured,

(c) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business,

 

34



--------------------------------------------------------------------------------

(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and

(e) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s assets would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Standard & Poor’s” means Standard & Poor’s Ratings Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., or any successor or assignee of the business
of such division in the business of rating securities and debt.

“Subsidiary” of any Person at any time means any corporation, trust,
partnership, any limited liability company or other business entity (a) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency that does or may suspend or dilute the voting
rights) is at such time owned, or the management of which is controlled,
directly or indirectly through one or more intermediaries, or both, by such
Person or one or more of such Person’s Subsidiaries, or (b) that is directly or
indirectly controlled by such Person or one or more of such Person’s
Subsidiaries; provided, however, with the exception of the financial reporting
requirements and financial covenant calculations, Quintillion JV shall be
treated as an Affiliate for purposes of this Agreement but not as a Subsidiary
unless clause (a) of this definition is satisfied.

“Subsidiary Equity Interests” has the meaning specified in Section 5.6.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, for tax purposes or
otherwise upon the insolvency or bankruptcy of such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).

“Tax Compliance Certificate” means a tax certificate substantially in the form
of Exhibit G hereto, prepared and delivered in accordance with Section 3.2(g).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means collectively and “Term Loans” means separately all Term Loans
or any Term Loan made by the Lenders or one of the Lenders to the Borrower
pursuant to Section 2.1.

“Term Loan Commitment” means, as to any Lender on the Closing Date, the amount
set forth opposite its name on Part 1 of Schedule 1.1(B), as such commitment is
thereafter reduced by the single

 

35



--------------------------------------------------------------------------------

advance on the Term Loans or the termination thereof upon the single advance and
“Term Loan Commitments” means the aggregate Term Loan Commitments of all of the
Lenders. As of the Closing Date (before giving effect to the Term Loans to be
advanced hereunder), the aggregate amount of the Term Loan Commitments of all
Lenders is $25,000,000.

“Term Loan Facility” means the Term Loan facility established pursuant to
Section 2.1.

“Threshold Amount” means $2,875,000.

“UCC” has the meaning set forth in the Security Agreement, subject to the rules
of construction set forth in Section 1.2 of the Security Agreement.

“Unfunded Liability” means, (a) for a Company Pension Plan other than a
Multiemployer Plan, any excess of the Company Pension Plan’s funding target
under Section 430(d) of the Code or Section 303(d) of ERISA over the value of
the Company Pension Plan’s assets, determined in accordance with
Section 430(d)(2)(A) of the Code or Section 303(d)(2)(A) of ERISA for the
applicable plan year, (b) for a Multiemployer Plan, any excess of the
Multiemployer Plan’s current liability under Section 431(c)(6) of the Code or
Section 304(c)(6) of ERISA over the value of the Multiemployer Plan’s assets
determined in accordance with Section 431(c)(2) of the Code or Section 304(c)(2)
of ERISA, and (c) for a Welfare Benefit Plan, the present value (determined
using actuarial and other assumptions that are reasonable with respect to the
benefits provided and the employees participating) of the liability of each Loan
Party and each ERISA Affiliate for post-retirement benefits other than pensions,
net of all assets under all such Welfare Benefit Plans allocable to such
benefits, determined in accordance with Financial Accounting Standard 106 (as
amended).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Welfare Benefit Plan” means a Plan which is an “employee welfare benefit plan”
within the meaning of Section 3(1) of ERISA.

“Wireless Disposition” means the transactions contemplated by the Purchase and
Sale Agreement dated as of December 4, 2014, by and among the Parent, ACS
Wireless, Inc., an Alaska corporation, GCI Communication Corp., an Alaska
corporation, GCI Wireless Holdings, LLC, an Alaska limited liability company
(“GCI Wireless”), The Alaska Wireless Network, LLC, a Delaware limited liability
company, and General Communication, Inc., an Alaska corporation.

“Withholding Agent” means (a) the Borrower or any other Loan Party and (b) the
Administrative Agent.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (a) references to the plural include the
singular, the plural, the part and the whole; (b) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (c) the words “hereof,” “herein,” “hereunder,” “hereto” and similar
terms in this Agreement or any other

 

36



--------------------------------------------------------------------------------

Loan Document refer to this Agreement or such other Loan Document as a whole;
(d) article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified; (e) reference to any Person includes such Person’s successors and
assigns; (f) reference to any agreement, including this Agreement and any other
Loan Document together with the schedules and exhibits hereto or thereto,
document or instrument means such agreement, document or instrument as amended,
extended, modified, supplemented, replaced, substituted for, superseded,
renewed, refinanced, refunded, reaffirmed or restated at any time and from time
to time; (g) relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding,” and “through” means
“through and including”; (h) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights; (i) section headings herein and in each other Loan Document are
included for convenience and shall not affect the interpretation of this
Agreement or such Loan Document; (j) any pronoun shall include the corresponding
masculine, feminine and neuter terms; (k) reference to any Law shall refer to
such Law as amended, modified, supplemented, renewed, or extended from time to
time and to any successor or replacement Law promulgated thereunder or
substantially related thereto; (l) reference to any Governmental Authority
includes any similar or successor Governmental Authority; (m) the word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
(n) unless otherwise specified, all references herein to times of day shall be
references to Denver, Colorado time.

1.3 Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters (including
financial ratios and other financial covenants) and all financial statements to
be delivered pursuant to this Agreement shall be made and prepared in accordance
with GAAP (including principles of consolidation where appropriate), applied on
a consistent basis and, except as expressly provided herein, in a manner
consistent with that used in preparing audited financial statements in
accordance with Section 6.1(c) and all accounting or financial terms have the
meanings ascribed to such terms by GAAP. In the event of any change after the
date hereof in GAAP, and if such change would affect the computation of any of
the financial covenants set forth in Article VIII, then the parties hereto agree
to endeavor, in good faith, to agree upon an amendment to this Agreement that
would adjust such financial covenants in a manner that would preserve the
original intent, but would allow compliance to be determined in accordance with
the Borrower’s financial statements for periods after the change, provided that
until so amended the financial covenants shall continue to be computed in
accordance with GAAP prior to the change. Despite the above, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein,:

(a) Indebtedness of any Loan Party and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) any lease that was or would have been classified as an operating lease as of
the Closing Date pursuant to GAAP will be classified as an operating lease,
regardless of any change in GAAP after the Closing Date that would reclassify
such lease as a Capital Lease and

(c) any amount received from federal or Alaska Universal Service Funds will be
includable in Consolidated net income (or loss) of the Parent and its
Subsidiaries regardless of how that amount would be classified for GAAP
purposes; for purposes of this clause (c), “Universal Service Funds” includes
all support disbursed pursuant to:

(i) 47 C.F.R. § Part 54 or any successor or other provisions created after the
Closing Date to provide universal service support for telecommunications
services in rural, insular or high cost areas, as defined by the FCC; and

(ii) any Alaska program which provides corresponding, similar, or complementary
support.

 

37



--------------------------------------------------------------------------------

1.4 Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.5 Reserved.

1.6 Covenant Compliance Generally. For purposes of determining compliance under
Article VIII, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated net
income in the most recent annual financial statements of the Parent and its
Subsidiaries delivered pursuant to Section 6.1(c). Notwithstanding the
foregoing, for purposes of determining compliance with Article VII, with respect
to any covenant with respect to the amount of Indebtedness or investment in a
currency other than Dollars, no breach of any basket contained therein shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or investment is incurred; provided,
that for the avoidance of doubt, the result of any changes in rates of exchange
occurring after the time such Indebtedness or investment is incurred shall
otherwise apply in all other cases, including determining whether any additional
Indebtedness or investment may be incurred at any time in accordance with
Article VII and for purposes of calculating financial ratios in accordance with
Article VIII.

1.7 Administration of Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “LIBOR” or with respect to any comparable or
successor rate thereto.

1.8 Holidays. Whenever payment of a Term Loan to be made or taken hereunder
shall be due on a day that is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 2.5) and such extension of
time shall be included in computing interest and fees, except that the Term
Loans shall be due on the Business Day preceding the Maturity Date if the
Maturity Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Term Loans) shall be stated to be
due on a day that is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

II. SECOND LIEN CREDIT FACILITY

2.1 Term Loans.

(a) Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties of the Loan Parties set forth
herein and in the other Loan Documents, each Lender severally agrees to make
Term Loans to the Borrower on the Closing Date in a single advance the amount of
$25,000,000 in the aggregate. Any portion of the Term Loan Commitments not drawn
on the Closing Date shall automatically terminate on the Closing Date. The
request by the Borrower for the Term Loans shall be deemed to be a
representation by the Borrower that it shall be in compliance with Article IV
both before and after giving effect to the requested Term Loans.

 

38



--------------------------------------------------------------------------------

(b) Protective Overadvances. Notwithstanding anything to the contrary contained
in this Agreement, the Administrative Agent may require the Lenders to make
advances (each, a “Protective Overadvance”) so long as the Administrative Agent
deems, in its reasonable discretion, such Protective Overadvance necessary or
desirable to preserve or protect any Collateral, or to enhance the
collectability or repayment of Obligations, or to pay any other amounts
chargeable to Loan Parties under any Loan Documents, including costs, fees and
expenses. If a Protective Overadvance is made pursuant to the preceding
sentence, then each Lender shall be bound to make such Protective Overadvance
based upon its Pro Rata Share. All Protective Overadvances shall (i) bear
interest at the Default Rate, (ii) be due and payable upon demand of the
Administrative Agent or of the Required Lenders, and (iii) constitute
Obligations hereunder and be secured by the Collateral. Any Protective
Overadvances made under this clause (b) shall be made by the Administrative
Agent as determined by the Administrative Agent in its reasonable discretion.
Notwithstanding anything to the contrary contained in this Section 2.1(b),
Administrative Agent may not make a Protective Advance for the purpose of paying
in part, paying in full the Loan Parties’ obligations under of the First Lien
Credit Facility or purchasing all or any portion of the First Lien Credit
Facility from the lenders thereunder.

(c) Nature of Lenders’ Obligations with Respect to Term Loans. The failure of
any Lender to make a Term Loan shall not relieve any other Lender of its
obligations to make a Term Loan nor shall it impose any additional liability on
any other Lender hereunder. The Lenders shall have no obligation to make the
Term Loans after the initial credit extension on the Closing Date. The Term Loan
Commitments are not revolving commitments, and the Borrower shall not have the
right to repay and reborrow under Section 2.1.

(d) Repayment of Term Loans. Notwithstanding anything herein to the contrary,
the entire outstanding principal balance of the Term Loans shall be due and
payable in full in cash on the Maturity Date.

(e) Agreed Extension. The Borrower may, by notice to the Administrative Agent
(who shall promptly notify the Lenders) on or before 11:00 a.m. on December 29,
2017, request that the Administrative Agent and the Lenders extend the Final
Termination Date to March 3, 2020 (any such extension, an “Agreed Extension”).
The Administrative Agent and each Lender hereby agrees to extend the Final
Termination Date as set forth above, at the request of the Borrower, subject to
the satisfaction of the following conditions (as determined by the
Administrative Agent in its reasonable discretion) as of the date of such Agreed
Extension:

(i) the aggregate principal amount of Existing Parent Notes then outstanding
shall be equal to or less than $30,000,000,

(ii) except with respect to the Existing Parent Notes then outstanding (subject
to the cap described in clause (i) above), no Parent Notes shall have a maturity
date prior to December 31, 2020,

(iii) at least five (5) Business Days preceding the date of such Agreed
Extension, the Borrower shall have deposited, or maintained on deposit, in the
Full Dominion Account funds equal to not less than 103% of the sum of (a) the
aggregate principal amount of all Existing Parent Notes then outstanding,
(b) the aggregate accrued and unpaid interest on such Existing Parent Notes as
of such date and (c) the aggregate amount of interest that will accrue on such
Existing Parent Notes on or

 

39



--------------------------------------------------------------------------------

before the Existing Parent Note Maturity Date; provided, however, that if all or
any portion of the funds in the Full Dominion Account are held as Cash
Equivalents pursuant to Section 13.1(c) of the First Lien Credit Agreement, the
Borrower shall have deposited, or maintained on deposit, funds equal to not less
than 105% of such sum,

(iv) all Parent Notes then outstanding shall have been issued on (x) terms of
subordination no less favorable to the Lenders than the subordination terms
contained in the Existing Parent Note Documents, (y) that bear interest at a
rate not in excess of the then applicable market interest rate for Indebtedness
of such type for similarly situated borrowers and (z) terms and conditions
substantially similar and, in any event, no less favorable to the Administrative
Agent and the Lenders taken as a whole, to the terms and conditions reflected in
Existing Parent Note Documents in effect on the Closing Date, provided that the
Parent Notes need not contain any features involving a conversion to equity,

(v) after giving effect to such Agreed Extension, the Loan Parties shall be in
compliance with the covenants set forth in Article VIII, calculated on a Pro
Forma Basis as of the last day of the most recent fiscal quarter of the Parent
for which financial statements have been delivered,

(vi) no Default or Event of Default shall then exist or be caused by such Agreed
Extension,

(vii) all representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects, except that such
representations and warranties that are qualified in this Agreement by reference
to materiality or a Material Adverse Change shall be true and correct in all
respects on the date of such Agreed Extension after giving effect thereto (or,
if such representation or warranty makes reference to an earlier date, as of
such earlier date),

(viii) (x) the Loan Parties shall have: (A) a Liquidity Balance of not less than
$20,000,000 on the date of such Agreed Extension and (B) an average Liquidity
Balance over the thirty (30) consecutive calendar days immediately preceding the
date of such Agreed Extension of not less than $25,000,000, and (y) to the
extent and only in the event that the First Lien Credit Facilities are then
outstanding, after giving effect to such Agreed Extension, the Borrower shall
have confirmed in writing to the Administrative Agent that the Extension
Conditions (as defined in the First Lien Credit Agreement) have been satisfied
and that the Final Termination Date (as defined in the First Lien Credit
Agreement) has been, or concurrent with the Agreed Extension will be, extended
to no earlier than June 30, 2020,

(ix) the Administrative Agent shall have received a duly completed, executed
Solvency Certificate signed by a Compliance Officer of each of the Loan Parties
in form and substance reasonably satisfactory to the Administrative Agent and
accompanied by such supporting documentation as the Administrative Agent shall
reasonably request, and

(x) the Administrative Agent shall have received a certificate executed by a
Compliance Officer of the Borrower, which certificate shall be in form and
substance reasonably satisfactory to the Administrative Agent and accompanied by
such supporting documentation as the Administrative Agent shall reasonably
request, certifying (and showing the calculations thereof to the extent
applicable) as to the satisfaction of the conditions set forth in this
Section 2.1(e) (collectively, the “Extension Conditions”).

2.2 Reserved.

 

40



--------------------------------------------------------------------------------

2.3 Reserved.

2.4 Interest Rate Provisions.

(a) The Borrower shall pay interest in respect of the outstanding unpaid
principal amount of the Term Loans at a rate equal to LIBOR plus eight and one
half percent (8.50%). If at any time the designated rate applicable to the Term
Loans made by any Lender exceeds the Maximum Rate, the rate of interest on such
Lender’s Term Loan shall be limited to such Lender’s Maximum Rate. Each
determination of an interest rate by the Administrative Agent shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error. Interest and fees shall be calculated on the basis of a 360-day
year for the actual number of days elapsed (which results in more interest or
fees, as the case may be, being paid than if calculated on the basis of a
365-day year). The date of payment of any Term Loan shall be excluded from the
calculation of interest; provided, if a Term Loan is repaid on the same day that
it is made, one (1) day’s interest shall be charged.

(b) Interest on the Term Loans shall be paid in cash in arrears on each Interest
Payment Date. Interest shall also be paid in cash on the date of any payment or
prepayment of the Term Loans (on the amount so paid or prepaid) and on the
Maturity Date.

(c) To the extent permitted by Law, immediately upon the occurrence and during
the continuation of an Event of Default under clause (a) or (l) of Section 9.1,
or immediately after written demand by the Required Lenders to the
Administrative Agent after the occurrence and during the continuation of any
other Event of Default, then the principal amount of all Obligations shall bear
interest at the Default Rate. The Borrower acknowledges that the increase in
rates referred to in this Section 2.4(c) reflects, among other things, the fact
that such Term Loans or other amounts have become a substantially greater risk
given their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by the
Borrower upon demand by the Administrative Agent.

(d) In addition, notwithstanding anything herein to the contrary, with respect
to Term Loans held by the SBIC Lender, if at any time any amount that would be
charged (collectively, the “SBIC Charges”), shall exceed the maximum amount (the
“SBIC Maximum Rate”) which may be received by a SBIC Lender holding such Term
Loan in accordance with the SBIC Act, the rate of interest, fees, charges or
other amounts payable to any SBIC Lender in respect of such Term Loan hereunder,
together with all SBIC Charges payable in respect thereof, shall be limited to
the SBIC Maximum Rate.

2.5 Reserved.

2.6 Reserved.

2.7 Fees.

(a) Fee Letter. The Borrower shall pay to the Administrative Agent for its own
account or for the account of any other Person entitled thereto (as applicable),
in Dollars, fees in the amounts and at the times specified in the Fee Letter.

(b) Prepayment Premium.

(i) In the event that, at any time prior to the second anniversary of the
Closing Date, the Borrower prepays, or is required to prepay, the Term Loans in
whole or in part,

 

41



--------------------------------------------------------------------------------

including, without limitation, as a result of an acceleration of the Obligations
after the occurrence of an Event of Default or as a result of any refinancing of
the Obligations, then, on the effective date of such prepayment, the Borrower
shall pay a prepayment fee (the “Prepayment Premium”) to the Administrative
Agent, for the ratable benefit of the Lenders, in an amount equal to (A) at any
time prior to the first anniversary of the Closing Date, two percent (2.00%) of
the amount of the Term Loans so prepaid or required to be prepaid, and (B) at
any time on or after the first anniversary of the Closing Date but prior to the
second anniversary of the Closing Date, one percent (1.00%) of the amount of the
Term Loans so prepaid or required to be prepaid.

(ii) All parties to this Agreement agree and acknowledge that the Lenders will
have suffered damages on account of the prepayment of any portion of the Term
Loans and that, in view of the difficulty in ascertaining the amount of such
damages, the Prepayment Premium with respect to the amount of Term Loans so
prepaid constitutes reasonable compensation and liquidated damages to compensate
the Lenders on account thereof. The Prepayment Premium shall be earned and due
and payable upon the occurrence of the Payment in Full of the Obligations or the
earlier of the date any prepayment is made or is required to be made, as
applicable.

(i) Without limiting the generality of the foregoing, it is understood and
agreed that if the Obligations are accelerated for any reason, including because
of default or the commencement of any insolvency proceeding or other proceeding
pursuant to any Debtor Relief Laws (including acceleration by operation of law
or otherwise), the Prepayment Premium if any, determined as of the date of
acceleration will be due and payable as though the Obligations were voluntarily
prepaid as of such date and shall constitute part of the Obligations, in view of
the impracticability and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of each
Lender’s lost profits as a result thereof. The Loan Parties agree that payment
of any Prepayment Premium due hereunder is reasonable under the circumstances
currently existing. The Prepayment Premium, if any, shall also be payable in the
event the Obligations are satisfied or released by foreclosure (whether by power
of judicial proceeding or otherwise), agreement or deed in lieu of foreclosure
or by any other means. TO THE FULLEST EXTENT PERMITTED BY LAW, THE LOAN PARTIES
EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION INCLUDING IN CONNECTION WITH ANY VOLUNTARY
OR INVOLUNTARY ACCELERATION OF THE OBLIGATIONS PURSUANT TO ANY INSOLVENCY
PROCEEDING OR OTHER PROCEEDING PURSUANT TO ANY DEBTOR RELIEF LAWS OR PURSUANT TO
A PLAN OF REORGANIZATION. The Loan Parties expressly agree that: (A) the
Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the Prepayment Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (C) there has been a course of conduct
between Lenders and the Loan Parties giving specific consideration in this
transaction for such agreement to pay the Prepayment Premium; and (D) the Loan
Parties shall be estopped hereafter from claiming differently than as agreed to
in this paragraph. The Loan Parties expressly acknowledge that their agreement
to pay the Prepayment Premium to the Lenders as herein described is a material
inducement to the Lenders to provide the Commitments and make the Term Loans.

2.8 Loan Account; Notes.

(a) The Administrative Agent, on behalf of the Lenders, shall record on its
books and records the amount of the Term Loans, the interest rate applicable,
all payments of principal and interest thereon and the principal balance thereof
from time to time outstanding. The Administrative

 

42



--------------------------------------------------------------------------------

Agent shall deliver to the Borrower, at the reasonable request of the Borrower,
a loan statement setting forth such record for the period so requested. Such
record shall, absent manifest error, be conclusive evidence of the amount of the
Term Loans made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so, or any failure to
deliver such loan statement shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder (and under any Term Note) to pay any amount
owing with respect to the Term Loans or provide the basis for any claim against
the Administrative Agent or any Lender.

(b) The obligation of the Borrower to repay the aggregate unpaid principal
amount of the Term Loans made to it by each Lender, together with interest
thereon, shall, at the request of the applicable Lender, be evidenced by a Note,
dated the Closing Date or the date of such request, as applicable, payable to
the order of such Lender in a face amount equal to the Term Loan Commitment of
such Lender. The Borrower hereby unconditionally promises to pay, to the order
of each of the Lenders and the Administrative Agent, as applicable, the Term
Loans and other Obligations as provided in this Agreement and the other Loan
Documents. The Borrower acknowledges that it is obligated and fully liable for
the amount due under this Agreement and the other Loan Documents. The Lenders or
any subsequent holder of the Term Loans and other Obligations has the right to
sue hereon and obtain a judgment against the Borrower for satisfaction of the
amount due, either before or after a judicial foreclosure of any Mortgage under
Alaska Stat. Sec. 09.45.170-09.45.220.

2.9 Reserved.

2.10 Payments.

(a) Payments Generally. All payments and prepayments to be made in respect of
principal, interest, other fees referred to in Section 2.7 or other fees or
amounts due from the Borrower hereunder shall be payable prior to 2:00 p.m. on
the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of the Lenders to which they are owed, in
each case in Dollars and in immediately available funds. The Administrative
Agent shall promptly distribute such amounts to each applicable Lender in
immediately available funds. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Term Loans and other amounts owing under this Agreement and
shall be deemed an “account stated.”

(b) Application of Payments.

(i) Subject to Section 2.10(b)(ii) and subject to the Intercreditor Agreement,
all payments, as applicable) received by the Administrative Agent and the
Lenders in respect of any Obligation shall be applied to the Obligations as
follows:

(A) first, to the payment of any Protective Overadvance funded by the
Administrative Agent or any Lender;

(B) second, to payment of interest, fees (including, without limitation, any
Prepayment Premium), costs and expenses and any other amounts then due and
payable by the Loan Parties under this Agreement and the other Loan Documents;

(C) third, to payment of the principal of the Term Loans; and

(D) fourth, to the account of Borrower.

 

43



--------------------------------------------------------------------------------

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its Pro Rata Share of amounts available
to be applied.

(ii) Notwithstanding any provision herein to the contrary and subject, in any
event, to the Intercreditor Agreement, (A) during the continuance of an Event of
Default, the Administrative Agent may, and shall upon the direction of Required
Lenders, apply any and all payments received by the Administrative Agent and the
Lenders in respect of any Obligation in accordance with clauses first through
sixth below, and (B) without limiting the foregoing, all amounts collected or
received by the Administrative Agent after any or all of the Obligations have
been accelerated (so long as such acceleration has not been rescinded),
including proceeds of Collateral, shall be applied as follows:

(A) first, to the payment of any Protective Overadvance funded by the
Administrative Agent or any Lender and to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent) payable to the Administrative Agent in its capacity as such;;

(B) second, to payment of that portion of the Obligations constituting
indemnities, expenses, and other amounts (other than principal, interest and
fees) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article X), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

(C) third, to payment of all accrued unpaid interest on the Obligations and fees
(including, without limitation, any Prepayment Premium) owed to the
Administrative Agent and the Lenders;

(D) fourth, to payment of principal of the Term Loans;

(E) fifth, to payment of any other amounts owing constituting Obligations; and

(F) sixth, any remainder shall be for the account of the Borrower.

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its Pro Rata Share of amounts available
to be applied.

(c) Payments by the Borrower; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of

 

44



--------------------------------------------------------------------------------

the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

2.11 Reserved.

2.12 Voluntary Prepayments.

(a) Right to Prepay. Subject to the terms of the Intercreditor Agreement and the
First Lien Credit Agreement (but without regard to any amendment to any
provision of the Intercreditor Agreement that would further restrict the ability
of the Borrower to repay of the Term Loans, unless such amendment is agreed to
in writing by the Borrower), the Borrower shall have the right at its option
from time to time to prepay the Term Loans in whole or part without premium or
penalty (except as provided in Sections 2.7(b), 11.3 and 3.1). Whenever the
Borrower desires to prepay any part of the Term Loans, it shall provide a
prepayment notice to the Administrative Agent by 11:00 a.m. at least two
(2) Business Days prior to the date of prepayment setting forth (x) the Business
Day, on which the proposed prepayment is to be made, and (y) the total principal
amount of such prepayment.

All prepayment notices shall be irrevocable. The principal amount of the Term
Loans for which a prepayment notice is given, together with interest on such
principal amount, shall be due and payable on the date specified in such
prepayment notice as the date on which the proposed prepayment is to be made.
Any prepayment hereunder shall include all interest and fees due and payable
with respect to the Term Loans being prepaid (including the Prepayment Premium).
Together with each prepayment under this Section 2.12, the Borrower shall pay
the Prepayment Premium (if any Prepayment Premium is due under Section 2.7(b)).

Notwithstanding the foregoing, any prepayment notice delivered in connection
with any proposed refinancing of the Second Lien Credit Facility may be, if
expressly so stated in the applicable prepayment notice, contingent upon the
consummation of such refinancing, and (x) the repayment date therefor may be
amended from time to time by notice from the Borrower to the Administrative
Agent and/or (y) such prepayment notice may be revoked by the Borrower in the
event such refinancing is not consummated.

2.13 Mandatory Prepayments.

(a) Reserved.

(b) Disposition of Assets. Immediately upon the receipt by any Loan Party or
Subsidiary thereof of the Net Cash Proceeds from any Disposition not expressly
permitted by clauses (a) through (j) of Section 7.8, the Borrower shall prepay,
or cause such other Loan Party or Subsidiary to prepay, Obligations in an
aggregate amount equal to 100% of the Net Cash Proceeds of such Disposition;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Borrower shall not be required to
prepay the Obligations with such Net Cash Proceeds:

(i) to the extent such Net Cash Proceeds, together with all other such Net Cash
Proceeds for Dispositions, does not exceeds $5,000,000 in the aggregate for such
fiscal year or

(ii) such Net Cash Proceeds are reinvested in productive assets (other than
inventory) of a kind then used or usable in the business of any Loan Party or
such Subsidiary, within one (1) year of the receipt thereof.

 

45



--------------------------------------------------------------------------------

All such proceeds shall be paid and applied in accordance with Section 2.13(h).
Notwithstanding anything herein to the contrary, no such mandatory prepayment
shall constitute or be deemed to constitute a cure of any Default or Event of
Default arising as a result of the Disposition giving rise to such prepayment
obligation.

(c) Casualty Events. Immediately upon the receipt by any Loan Party or
Subsidiary thereof of the Net Cash Proceeds of any Casualty Event or series of
related Casualty Events affecting any property of any Loan Party, the Borrower
shall prepay, or cause such other Loan Party or Subsidiary thereof to prepay,
Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of
such Casualty Event(s); provided that, so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the Borrower
shall not be required to prepay the Obligations with such Net Cash Proceeds:

(i) to the extent such Net Cash Proceeds, together with all other such Net Cash
Proceeds for Casualty Event(s), does not exceeds $5,000,000 in the aggregate for
such fiscal year or

(ii) such Net Cash Proceeds are used for repairs to or replacements of the
property subject to such Casualty Event or reinvested in productive assets
(other than inventory unless such Net Cash Proceeds result from a Casualty Event
with respect to inventory) of a kind then used or usable in the business of any
Loan Party or such Subsidiary, within one (1) year of the receipt thereof.

All such proceeds shall be paid and applied in accordance with Section 2.13(h).
Notwithstanding anything herein to the contrary, no such mandatory prepayment
shall constitute or be deemed to constitute a cure of any Default or Event of
Default arising as a result of such Casualty Event(s) giving rise to such
prepayment obligation.

(d) Equity Issuances. Immediately upon receipt by any Loan Party or Subsidiary
thereof of the Net Cash Proceeds from any Equity Issuance, other than Equity
Issuances expressly permitted under Section 7.13(a), (b), (c) or (e), the
Borrower shall prepay, or cause such other Loan Party or Subsidiary to prepay,
Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of
such Equity Issuance. All such proceeds shall be paid and applied in accordance
with Section 2.13(h). Notwithstanding anything herein to the contrary, no such
mandatory prepayment shall constitute or be deemed to constitute a cure of any
Default or Event of Default arising as a result of such Equity Issuance giving
rise to such prepayment obligation.

(e) Debt Incurrence. Immediately upon the receipt by any Loan Party or
Subsidiary thereof of the Net Cash Proceeds of any Debt Incurrence, other than a
Debt Incurrence permitted under Section 7.1, the Borrower shall prepay, or cause
such other Loan Party or Subsidiary thereof to prepay, Obligations in an amount
equal to 100% of the amount of such Net Cash Proceeds. All such proceeds shall
be paid and applied in accordance with Section 2.13(h). Notwithstanding anything
herein to the contrary, any such prepayment shall not constitute or be deemed to
be a cure of any Default or Event of Default arising as a result of such Debt
Incurrence.

(f) Excess Cash Flow. Within five (5) Business Days of delivery of the
Borrower’s annual audited financial statements pursuant to Section 6.1 for the
fiscal year ending December 31, 2016 and for each fiscal year ending thereafter
during the term hereof but in any event no later than one

 

46



--------------------------------------------------------------------------------

hundred twenty (120) days after the end of each year during the term hereof, the
Borrower shall prepay Obligations as follows in an aggregate amount equal to 50%
of Excess Cash Flow for the immediately preceding fiscal year (each a “Mandatory
Prepayment of Excess Cash Flow”); provided however, that should the Net Total
Leverage Ratio on the last day of such fiscal year be less than 3.00 to 1.00,
such percentage shall be reduced to 25%. All such proceeds shall be paid and
applied in accordance with Section 2.13(h).

(g) SBA Matters. Upon the request of the Administrative Agent or any SBIC
Lender, the Borrower shall repay the Obligations in full (including any
Prepayment Premium), in immediately available funds, in the event that the
Borrower or any of its Subsidiaries (or any other Loan Party) changes the nature
of its business within one (1) year after the Closing Date in a manner that
would cause the Administrative Agent or any SBIC Lender to have provided funds
to the Borrower pursuant to this Agreement in violation of 13 C.F.R.
§§107.700-107.760 (as amended from time to time); provided, however, that in the
event that the Loan Parties or any of their Subsidiaries can demonstrate to the
reasonable satisfaction of the Administrative Agent and such SBIC Lender that
the change in the nature of its business was caused by an unforeseen change in
circumstances and was not contemplated as of the Closing Date, then the
Administrative Agent or such SBIC Lender shall request that the SBA approve the
retention by the Administrative Agent or such SBIC Lender of its Note and
investment and, if the SBA approves such request, the Borrower shall not be
required to make any payment pursuant to this Section 2.13(g).

(h) Application Among Obligations. All prepayments pursuant to this Section 2.13
shall be applied as provided in Section 2.10(b) and shall, for the avoidance of
doubt, be subject to the Intercreditor Agreement, Section 2.13(i) and
Section 7.16 of the First Lien Credit Agreement.

(i) Mandatory Prepayment under the First Lien Credit Agreement. Notwithstanding
anything to the contrary set forth in this Section 2.13, until the Discharge of
the First Lien Obligations (as defined in the Intercreditor Agreement) shall
have occurred, no mandatory prepayment of the Obligations that would have
otherwise been required under Section 2.13(b) through 2.13(g) shall be required
to be made. For the avoidance of doubt, any mandatory prepayment made by
Borrower to the First Lien Administrative Agent or First Lien Lenders pursuant
to the terms of the First Lien Credit Agreement with respect to Sections 2.13(b)
through 2.13(f) shall be deemed to satisfy any similar mandatory prepayment
requirement under this Agreement.

(j) No Implied Consent. Provisions contained in this Section 2.13 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source or otherwise,
obtain payment in respect of any principal of or interest on any of its Term
Loans or other obligations hereunder resulting in such Lender receiving payment
of a proportion of the aggregate amount of its Term Loans and accrued interest
thereon or other such obligations greater than its pro-rata share of the amount
such Lender is entitled hereunder, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Term Loans and such
other Obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans and other Obligations owing
them, provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
or other amounts except as required by Law, to be paid by the Lender or the
holder making such purchase; and

(b) the provisions of this Section 2.14 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.14 shall
apply).

 

47



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

2.15 Reserved.

2.16 Reserved.

III. INCREASED COSTS; TAXES; ILLEGALITY; INDEMNITY

3.1 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(including any Capital Adequacy Regulation);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Term Loans made
by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Term Loan or of maintaining its obligation to make any such Term
Loan or to reduce the amount of any sum received or receivable by such Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or other Recipient, the Borrower will pay to
such Lender or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any,

 

48



--------------------------------------------------------------------------------

regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the Term
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in this Section 3.1 and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.1 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 3.1 for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

3.2 Taxes.

(a) Interpretation. For purposes of this Section 3.2, the term “applicable Law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.2) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.2) payable or paid by such Recipient or required to be withheld or
deducted

 

49



--------------------------------------------------------------------------------

from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby agree to, jointly and severally indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to Section 3.2(e) below. If any
Loan Party is required to indemnify the Administrative Agent pursuant to the
immediately prior sentence for any amount which a Lender for any reason failed
to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.2(e)(ii) or (iii) below, such Lender shall indemnify such Loan Party
for such amount.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
applicable Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.7 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.2, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(g)(ii)(A), (g)(ii)(B) and (g)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

50



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a Tax Compliance
Certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

51



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.2 (including by
the payment of additional amounts pursuant to this Section 3.2), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.2 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (h) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

3.3 Reserved.

3.4 Reserved.

3.5 Reserved.

3.6 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.1, or requires any Loan Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.2, then such

 

52



--------------------------------------------------------------------------------

Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.1 or Section 3.2, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.6(a) above or
if any Lender is a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.8), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.1 or 3.2) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.7;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.2, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

3.7 Survival. Each party’s obligations under this Article III shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, and the Payment in Full of the Obligations.

 

53



--------------------------------------------------------------------------------

IV. CONDITIONS OF LENDING

4.1 Closing Date. The obligation of each Lender to advance the Term Loans
hereunder on the Closing Date is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Term Loans and to the satisfaction of the following further
conditions on or before the Closing Date:

(a) Deliveries. The Administrative Agent shall have received each of the
following in form and substance satisfactory to the Administrative Agent and, if
applicable, its counsel:

(i) a certificate of the Borrower signed by a Compliance Officer of the
Borrower, dated as of the Closing Date stating that (a) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct,
(b) the Loan Parties are in compliance with each of the covenants and conditions
hereunder, (c) no Event of Default or Default exists, (d) there has occurred no
material adverse change either (y) in the business, properties, assets,
condition (financial or otherwise) or prospects of the Loan Parties and their
respective Subsidiaries, taken as a whole or (z) in the facts and information
regarding the Loan Parties and their respective Subsidiaries as represented to
the Administrative Agent and the Lenders up to the Closing Date, taken as a
whole, (e) each of the Loan Parties has satisfied each of the closing conditions
required to be satisfied by it hereunder, (f) attached thereto is a true,
correct and complete copy of the ACS Cable Seller Note Documentation and the
Existing Parent Note Documentation as in effect on the Closing Date; (g) the
Existing Parent Note Documentation has not been modified since May 7, 2015;
(h) after giving effect to the funding of the Term Loans, the initial credit
extension under the First Lien Credit Facilities, and the payment of all fees
and costs under Section 4.1(b), (x) the Liquidity Balance of the Loan Parties
plus (y) all unrestricted cash on deposit in the Full Dominion Account on the
Closing Date shall not be less than $40,000,000 (reduced by fees and expenses
incurred by the Loan Parties in connection with the closing of the Credit
Facilities and the other transactions contemplated on the Closing Date); and
(i) attached thereto is a true, correct and complete copy of the First Lien Loan
Documents;

(ii) a certificate dated as of the Closing Date and signed by the Secretary or
an Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its Organizational Documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
(if so filed or required to be so filed) together with certificates from the
appropriate state officials as to the continued existence and good standing or
existence (as applicable) of each Loan Party in each state where organized or
qualified to do business;

(iii) evidence that there is no action, suit, proceeding or investigation
pending against, or threatened in writing against, any Loan Party or any
Subsidiary of any Loan Party or any of their respective properties, including
the Licenses, in any court or before any arbitrator of any kind or before or by
any other Governmental Authority (including the FCC and any applicable PUC) that
would reasonably be expected to result in a Material Adverse Change;

(iv) this Agreement, the Intercreditor Agreement and each of the other Loan
Documents signed by an Authorized Officer and all appropriate financing
statements and evidence that the First Lien Administrative Agent has received
appropriate stock powers and certificates evidencing the pledged Collateral and
all other original items required to be delivered pursuant to any of the
Collateral Documents;

(v) customary written opinions of counsel for the Loan Parties, duly executed
(including any local counsel required by the Administrative Agent), dated as of
the Closing Date;

(vi) evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect, with additional insured, mortgagee and
lender loss payable special endorsements attached thereto naming the
Administrative Agent as additional insured, mortgagee and lender loss payee, as
applicable;

 

54



--------------------------------------------------------------------------------

(vii) a duly completed Compliance Certificate setting forth the calculation,
calculated on a pro forma basis for the four fiscal quarters ending
September 30, 2015, of the Net Total Leverage Ratio and the Senior Leverage
Ratio using Indebtedness and Senior Indebtedness as of the Closing Date after
giving effect to the funding of the Term Loan and the initial credit extensions
under the First Lien Credit Agreement and signed by a Compliance Officer of the
Borrower, and showing compliance with the financial covenants set forth in
Sections 8.1 and 8.2;

(viii) each of the SBIC Side Letter, SBA Form 480 and SBA Form 652 duly executed
and completed by the Borrower;

(ix) a duly completed, executed Perfection and Diligence Certificate signed by a
Compliance Officer of each of the Loan Parties;

(x) a duly completed, executed Solvency Certificate signed by a Compliance
Officer of each of the Loan Parties;

(xi) evidence that all material governmental and third-party consents,
subordinations or waivers, as applicable, required to effectuate the
transactions contemplated hereby have been obtained and are in full force and
effect, including any required material permits and authorizations of all
applicable Governmental Authorities, including the FCC and all applicable PUCs;

(xii) evidence that the Credit Agreement (the “Existing Credit Facility”) dated
October 21, 2010 among the Borrower, the Parent, the several banks and other
financial institutions or entities from time to time parties thereto as lender
and JPMorgan Chase Bank, as administrative agent, as amended, has been
terminated, and all outstanding obligations thereunder have been paid in full
and all Liens securing such obligations have been released;

(xiii) a Lien search with respect to the Borrower and each other Loan Party, in
scope satisfactory to the Administrative Agent and with results showing no Liens
other than Permitted Liens and otherwise satisfactory to the Administrative
Agent;

(xiv) true, correct and complete copies of all Material Agreements not already
delivered pursuant to another clause of this Section 4.1;

(xv) if requested by the Administrative Agent, an executed landlord agreement
from the lessor, warehouse operator or other applicable Person for each leased
location with Collateral valued in the aggregate in excess of $1,500,000,
subordinating such Person’s Lien in goods stored at that location to the Prior
Security Interest of the Administrative Agent and containing such other terms
and provisions as the Administrative Agent shall reasonably require;

(xvi) Collateral

(A) evidence that the Loan Parties have effectively and validly pledged and
perfected the Collateral contemplated by the Collateral Documents;

(B) evidence that all filings and recordings (including all Mortgages, fixture
filings and transmitting utility filings) that are necessary to perfect the
Prior Security Interest of the Administrative Agent, for the benefit of the
Secured Parties, in the Collateral described in the Collateral Documents have
been filed or recorded in all appropriate locations;

(C) a duly completed, executed account control agreement with respect to all
Material Accounts signed by an Authorized Officer of the Borrower and the
appropriate depository institutions or other entities holding such Material
Accounts;

 

55



--------------------------------------------------------------------------------

(xvii) Real Estate Deliverables

(A) a legal description of each parcel of real property constituting Collateral;

(B) to the extent requested by the Administrative Agent in its sole discretion,
an ALTA title insurance policy or policies insuring the Administrative Agent,
for the benefit of the Secured Parties (including such endorsements as the
Administrative Agent may reasonably require), insuring each Mortgage as a valid
Lien (subject to the Intercreditor Agreement) upon the property subject to only
Permitted Liens which have first priority by operation of law and the Prior
Security Interest (as defined in the First Lien Credit Agreement) of the First
Lien Administrative Agent to the extent provided in the Intercreditor Agreement,
and such other exceptions as are reasonably acceptable to the Administrative
Agent; provided that, the amount of insurance under each title insurance policy
shall not exceed the lesser of (1) the aggregate assessed current tax value of
the encumbered property under the Mortgages corresponding to such title
insurance policy and (2) the higher of (a) the aggregate of the Maximum Debt
Limits for each Mortgage corresponding to such title insurance policy in a state
with a mortgage, transfer or similar tax and (b) 50% of the highest Maximum Debt
Limit for any Mortgage corresponding to such title insurance policy in a state
without a mortgage, transfer or similar tax;

(C) to the extent requested by the Administrative Agent in its sole discretion,
acceptable Phase I Environmental Site Assessments with respect to each of the
real properties constituting Collateral, together with such other environmental
information as the Administrative Agent may request, including, but not limited
to, completed environmental questionnaires in the form provided by the
Administrative Agent;

(D) written opinions of counsel for the Loan Parties, duly executed, dated as of
the Closing Date, and covering such matters with respect to the Mortgages as may
be requested by the Administrative Agent;

(E) evidence that the Loan Parties have taken all actions required under the
Flood Laws and/or requested by the Administrative Agent to assist in ensuring
that each Lender is in compliance with the Flood Laws applicable to the
Collateral, including, but not limited to:

(1) providing the Administrative Agent with the address and/or GPS coordinates
of each structure on any improved real property that will be subject to the
Mortgage;

(2) obtaining or providing the following documents: (a) a completed standard
“life-of-loan” flood hazard determination form, (b) if the improvement(s) to the
improved real property is located in a special flood hazard area, a notification
to the Borrower (“Borrower Notice”) and (if applicable) notification to the
Borrower that flood insurance coverage under the National Flood Insurance
Program (“NFIP”) is not available because the community does not participate in
the NFIP, and (c) documentation evidencing the Borrower’s receipt of the
Borrower Notice (e.g., countersigned Borrower Notice, return receipt of
certified U.S. mail, or overnight delivery),

(3) to the extent required under Section 6.4(b), obtaining flood insurance for
such property, structures and contents prior to such property, structures and
contents becoming Collateral, together with such endorsements in favor of the
Administrative Agent as the Administrative Agent may request;

 

56



--------------------------------------------------------------------------------

(xviii) an executed letter from the Borrower with respect to any proceeds of the
Term Loans being disbursed to third parties authorizing the Administrative Agent
to distribute such proceeds on behalf of the Loan Parties in accordance with the
instructions set forth in such letter;

(xix) the audited, consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal year ending December 31, 2014 and such other
financial statements, budgets, forecasts and other financial information as to
the Loan Parties as the Administrative Agent or any other Lender may have
required prior to the Closing Date;

(xx) at least five (5) Business Days prior to the Closing Date, all
documentation and other information requested by (or on behalf of) any Lender in
order to comply with requirements of Anti-Corruption Laws, Anti-Terrorism Laws
and Sanctions;

(xxi) Reserved.

(xxii) each of the conditions precedent to the effectiveness of the First Lien
Credit Agreement shall have been satisfied or shall have been waived in writing
by the First Lien Lenders and the Administrative Agent shall have received a
copy of each of the First Lien Loan Documents, duly executed by each of the
parties thereto and in form and substance satisfactory to the Administrative
Agent and the Required Lenders; and

(xxiii) such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

(b) Payment of Fees. The Borrower shall have paid all fees and expenses related
to the Credit Facilities and this Agreement and the other Loan Documents payable
on or before the Closing Date as required by this Agreement, the Fee Letter or
any other Loan Document.

(c) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in Article V of this Agreement and the SBIC Side Letter
shall then be true and correct, except such representations and warranties that
are not qualified in this Agreement by reference to materiality or a Material
Adverse Change shall then be true and correct in all material respects as of
such date (except for any such representation and warranty that by its terms is
made only as of an earlier date, which representation and warranty shall remain
true and correct in all material respects as of such earlier date)

(d) Event of Default. No Event of Default or Default shall have occurred and be
continuing.

 

57



--------------------------------------------------------------------------------

V. REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:

5.1 Organization and Qualification. Each Loan Party and each Subsidiary of each
Loan Party (a) is a corporation, partnership or limited liability company or
other entity as identified on Schedule 5.1, in each case duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
specified on Schedule 5.1, (b) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, and (c) is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 5.1 and in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary except where the failure to
be so duly licensed or qualified could not reasonably be expected to result in a
Material Adverse Change.

5.2 Compliance With Laws.

(a) Each Loan Party and each Subsidiary of each Loan Party is in compliance with
all applicable Laws in all jurisdictions in which any Loan Party or Subsidiary
of any Loan Party is presently or currently foresees that it will be doing
business except where the failure to do so could not reasonably be expected to
result in a Material Adverse Change.

(b) No credit extension or entry into or performance by any Loan Party of the
Loan Documents to which it is a party contravenes any Law applicable to such
Loan Party or any Subsidiary of any Loan Party or any of the Lenders.

5.3 Title to Properties. Each Loan Party and each Subsidiary of each Loan Party
(a) has good and marketable title to or valid leasehold interest in all material
properties, assets and other rights that it purports to own or lease or that are
reflected as owned or leased on its books and records, and (b) owns or leases
all of its properties free and clear of all Liens except Permitted Liens.

5.4 Investment Company Act. None of the Loan Parties or Subsidiaries of any Loan
Party is an “investment company” registered or required to be registered under
the Investment Company Act of 1940 or under the “control” of an “investment
company” as such terms are defined in the Investment Company Act of 1940 and
shall not become such an “investment company” or under such “control.”

5.5 Event of Default. No Event of Default or Default exists or is continuing.

5.6 Subsidiaries and Owners. Schedule 5.6 states (a) the name of each of the
Parent’s Subsidiaries, its jurisdiction of organization and the amount,
percentage and type of Equity Interests in such Subsidiary (the “Subsidiary
Equity Interests”) and (b) any options, warrants or other rights outstanding to
purchase any such Equity Interests referred to in clause (a). Each Loan Party
and each Subsidiary of any Loan Party has good and marketable title to all of
the Subsidiary Equity Interests it purports to own, free and clear in each case
of any Lien other than Liens securing the Term Loans and the First Lien
Indebtedness and all such Subsidiary Equity Interests have been validly issued,
fully paid and nonassessable (or, in the case of a partnership, limited
liability company or similar Equity Interest, not subject to any capital call or
other additional capital requirement). All of the Parent’s Subsidiaries are
Guarantors as of the Closing Date. All of the Parent’s Subsidiaries are Domestic
Subsidiaries and no Loan Party or Subsidiary of any Loan Party owns any Equity
Interest in any Person who was not organized or formed or who does not existing
under the Laws of the United States of America or any state, commonwealth or
territory thereof or under the Laws of the District of Columbia.

 

58



--------------------------------------------------------------------------------

5.7 Power and Authority; Validity and Binding Effect.

(a) Each Loan Party and each Subsidiary of each Loan Party has the full power to
enter into, execute, deliver and carry out this Agreement and the other Loan
Documents to which it is a party, to incur the Indebtedness contemplated by the
Loan Documents and to perform its Obligations under the Loan Documents to which
it is a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

(b) This Agreement and each of the other Loan Documents (i) has been duly and
validly executed and delivered by each Loan Party, and (ii) constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party that is or
will be a party thereto, enforceable against such Loan Party in accordance with
its terms, subject only to limitations on enforceability imposed by
(y) applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights generally, and (z) general equitable
principles.

5.8 No Conflict; Material Agreements; Consents.

(a) Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party nor the consummation of the transactions herein or
therein contemplated or compliance with the terms and provisions hereof or
thereof by any of them will conflict with, constitute a default under or result
in any breach of (i) the terms and conditions of the Organizational Documents of
any Loan Party, (ii) any Material Agreement to which any Loan Party or any of
its Subsidiaries is a party or by which it or any of its Subsidiaries is bound
or to which it is subject, or (iii) any applicable Law or any order, writ,
judgment, injunction or decree to which any Loan Party or any of its
Subsidiaries is a party or by which it or any of its Subsidiaries or any of its
respective property is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than Liens granted under the Loan Documents). There is no
default under any Material Agreement or order, writ, judgment, injunction or
decree to which any Loan Party or any of its Subsidiaries is a party or by which
it or any of its Subsidiaries is bound or to which it is subject (other than any
First Lien Loan Document). None of the Loan Parties or their Subsidiaries or
their respective property is bound by any contractual obligation (including
without limitation pursuant to any Material Agreement), or subject to any
restriction in any of its Organizational Documents, or any requirement of Law
that could reasonably be expected to result in a Material Adverse Change.

(b) No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Governmental Authority or any other Person is
required by any Law or any agreement (including any Material Agreement) in
connection with (i) the execution, delivery and carrying out of this Agreement
or the other Loan Documents, (ii) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (iii) the perfection of the
Prior Security Interest of the Administrative Agent and the Secured Parties
created under the Collateral Documents (other than the filing of UCC financing
statements (including any transmitting utility financing statements), recording
of the Mortgages, and filings with the United States Patent and Trademark Office
or the United States Copyright Office), or (iv) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies of any Secured Party in respect of the Collateral pursuant to the
Collateral Documents (except approvals of the FCC or any applicable PUC with
respect to any assignment or transfer of control of a License or a
Communications or IT System), in each case except those which have been duly
obtained on or before the Closing Date, taken, given or made and are in full
force and effect. Each of the Loan Parties’ Material Agreements is in full force
and effect, and no Loan Party has received any notice of termination, revocation
or other cancellation (before any scheduled date of termination) in respect
thereof.

 

59



--------------------------------------------------------------------------------

5.9 Litigation. There are no actions, suits, proceedings or investigations
pending or threatened in writing against any Loan Party or any Subsidiary of any
Loan Party or any of their respective properties, including the Licenses, at law
or in equity before any Governmental Authority that individually or in the
aggregate (i) could reasonably be expected to result in a Material Adverse
Change or (ii) purports to affect the legality, validity or enforceability of
any Loan Document. None of the Loan Parties or any Subsidiaries of any Loan
Party is in violation of any order, writ, injunction or any decree of any
Governmental Authority that could reasonably be expected to result in a Material
Adverse Change.

5.10 Financial Statements.

(a) Audited Financial Statements. The audited financial statements delivered on
or before the Closing Date in accordance with Section 4.1(a) and thereafter most
recently delivered in accordance with Section 6.1(c) (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all Material Indebtedness and other
liabilities, direct or contingent, of the Parent and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b) Unaudited Financial Statements. The unaudited financial statements delivered
on or before the Closing Date in accordance with Section 4.1(a) and thereafter
most recently delivered by the Borrower in accordance with Section 6.1(b)
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Parent and its Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

(c) Accuracy of Financial Statements. Neither the Parent nor any of its
Subsidiaries has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the financial statements
referred to in clauses (a) and (b) of this Section 5.10 or in the notes thereto,
and except as disclosed therein there are no unrealized or anticipated losses
from any commitments of the Parent or any Subsidiary of the Parent that could
reasonably be expected to result in a Material Adverse Change.

(d) Material Adverse Change. Since December 31, 2014, no Material Adverse Change
has occurred.

5.11 Margin Stock. None of the Loan Parties nor any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board). No part of the
proceeds of any Term Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or that is
inconsistent with the provisions of the regulations of the Board. None of the
Loan Parties nor any Subsidiary of any Loan Party holds or intends to hold
margin stock in such amounts that more than 25% of the reasonable value of the
assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.

 

60



--------------------------------------------------------------------------------

5.12 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith (other
than projections and budgets), contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. Any projections or budgets provided by or on behalf
of the Loan Parties have been prepared by management in good faith and based on
assumptions believed by management to be reasonable at the time the projections
or budgets were prepared, it being understood that the projections or budgets as
to future events are not to be viewed as fact and that actual results during the
period or periods covered by the projections or budgets may differ materially
from such projected results. There is no fact known to any Loan Party that
materially and adversely affects the business, property, assets, financial
condition or results of operations of the Loan Parties, taken as a whole, that
has not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby.

5.13 Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges that have
or may become due pursuant to said returns or to assessments received, except to
the extent that such taxes, fees, assessments and other charges are being
contested in good faith by appropriate proceedings diligently conducted and for
which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

5.14 Intellectual Property; Other Rights. Each Loan Party and each Subsidiary of
each Loan Party owns, licenses or possesses all the Intellectual Property and
all service marks, trade names, domain names, licenses, registrations,
franchises, permits and other rights necessary to own and operate its properties
and to carry on its business as presently conducted and planned to be conducted
by such Loan Party or Subsidiary, without known possible or actual material
conflict with the rights of others.

5.15 Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Collateral Documents constitute and will continue to constitute Prior Security
Interests in and to the Collateral. All filing fees and other expenses in
connection with the perfection of such Liens have been or will be paid by the
Borrower.

5.16 Insurance.

(a) The properties of each Loan Party and each of its Subsidiaries are insured
pursuant to policies and other bonds that are valid and in full force and effect
and that provide coverage satisfying or surpassing the requirements set forth in
Section 6.4(a).

(b) Each Loan Party, to the extent required under the Flood Laws, has obtained
flood insurance for such structures and contents constituting Collateral located
in a flood hazard zone pursuant to policies that are valid and in full force and
effect and which provide coverage meeting the requirements of Section 6.4(b).

 

61



--------------------------------------------------------------------------------

5.17 Employee Benefits Compliance.

(a) Each Plan is in compliance in all material respects with its terms and with
the applicable provisions of ERISA, the Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Code has
(i) received the most recently available favorable determination letter from the
IRS, or (ii) an application for such a letter is currently being processed by
the IRS with respect thereto or there remains time under the Code or applicable
IRS guidance in which to request (and make any amendments necessary to obtain)
such a letter, or (iii) been adopted by means of a prototype or volume submitter
plan document that has received an unrevoked opinion or advisory letter from the
IRS on which the plan sponsor is entitled to rely and, to the best knowledge of
the Loan Parties, nothing has occurred that would prevent, or cause the loss of,
such qualification. The Loan Parties and each ERISA Affiliate have satisfied all
of their obligations and liabilities with respect to each Plan, in all material
respects, and have made all required contributions to each Plan on or before the
applicable due date, including contributions to any Company Pension Plan and any
Multiemployer Plan that are required by the Plan Funding Rules or the collective
bargaining agreement, and no application for a funding waiver or an extension of
any amortization period pursuant to Section 412 of the Code has been made with
respect to any Company Pension Plan or Multiemployer Plan.

(b) There are no pending or, to the best knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, including
any audit, investigation or enforcement action, with respect to any Plan. None
of the Loan Parties has engaged in, or is aware of the existence of, a
non-exempt prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Change.

(c) (i) No ERISA Event has occurred; and (ii) no Unfunded Liability exists in
excess of $5,750,000 determined pursuant to the most recent final actuarial
report, taking into account only Company Pension Plans with positive Unfunded
Liability.

(d) Each Welfare Benefit Plan can be terminated by a Loan Party or an ERISA
Affiliate in its sole discretion without any material liability. No Loan Party
or ERISA Affiliate reasonably can be expected to incur any material liability
under Section 4980H(a) of the Code, without qualifying for the reduced
assessment under Section 4980H(b) of the Code.

(e) The Unfunded Liability of each Plan, other than any Multiemployer Plan, is
reflected on the financial statements referenced in Section 6.1 to the extent
required to be reflected under GAAP.

5.18 Environmental Matters.

(a) The facilities and properties currently or formerly owned, leased or
operated by any of the Loan Parties (the “Properties”) do not contain any
Hazardous Materials in amounts or concentrations or stored or utilized which,
individually or in the aggregate, (i) constitute or constituted a violation of
Environmental Laws, or (ii) could reasonably be expected to give rise to any
Environmental Liability in excess of the Threshold Amount;

(b) None of the Loan Parties has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by the Loan Parties (the “Business”),
or any prior business for which any Loan Party has retained liability under any
Environmental Law;

 

62



--------------------------------------------------------------------------------

(c) Hazardous Materials have not been transported or disposed of from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to any Environmental Liability for any Loan
Parties under, nor have any Hazardous Materials been generated, treated, stored
or disposed of by or on behalf of any Loan Party at, on or under any of the
Properties in violation of, Environmental Laws or in a manner that could
reasonably be expected to give rise to, Environmental Liability in excess of the
Threshold Amount, and

(d) The Administrative Agent has been provided all requested reports, records,
data, site assessments or any other documents concerning Hazardous Materials,
compliance with any Environmental Laws, any Environmental Liability or any other
environmental subject related to the Properties and which are in the custody or
control of the Loan Parties.

5.19 Communications Regulatory Matters.

(a) As of the Closing Date, Schedule 5.19 sets forth a true and complete list of
the following information for each License issued to or utilized by the Loan
Parties or their respective Subsidiaries: the name of the licensee, the type of
service, the expiration date and the geographic area covered by such License.
Other than as set forth in Schedule 5.19, each License is held by a Loan Party
or a wholly-owned, Domestic Subsidiary of a Loan Party whose Equity Interests
are subject to a Prior Security Interest in favor of the Administrative Agent,
on behalf of itself and the other Secured Parties, pursuant to the Collateral
Documents.

(b) All Material Licenses are valid and in full force and effect without
conditions, except for such conditions as are generally applicable to holders of
such Licenses. Each Loan Party or Subsidiary of a Loan Party has all requisite
power and authority required under the Communications Act and PUC Laws to hold
the Licenses and to own and operate the Communications or IT Systems. The
Licenses constitute in all material respects all of the Licenses necessary for
the operation of the Communications or IT Systems in the same manner as it is
presently conducted. No event has occurred and is continuing which could
reasonably be expected to (i) result in the suspension, revocation, or
termination of any such License or (ii) materially and adversely affect any
rights of the Loan Parties or their respective Subsidiaries thereunder. Neither
the Loan Parties nor any of their Subsidiaries have actual knowledge that any
Material License will not be renewed in the ordinary course. Neither the Loan
Parties nor any of their respective Subsidiaries are a party to any
investigation, notice of apparent liability, notice of violation, order or
complaint issued by or before the FCC, PUC or any applicable Governmental
Authority with respect to a License, and there are no proceedings pending by or
before the FCC, PUC or any applicable Governmental Authority which would
reasonably be expected to adversely affect the validity of any License.

(c) All of the material properties, equipment and systems owned, leased or
managed by the Loan Parties or their respective Subsidiaries are, and (to the
best knowledge of the Loan Parties and their Subsidiaries) all such property,
equipment and systems to be acquired or added in connection with any
contemplated system expansion or construction will be, in good repair, working
order and condition (reasonable wear and tear excepted) and are and will be in
compliance with all terms and conditions of the Licenses and all standards or
rules imposed by any Governmental Authority or as imposed under any agreements
with telecommunications companies and customers.

(d) Each of the Loan Parties and their respective Subsidiaries has made all
material filings which are required to be filed by it, paid all material
franchise, license or other fees and charges related to the Licenses or which
have become due pursuant to any authorization, consent, approval or license of,
or registration or filing with, any Governmental Authority in respect of its
business and has made appropriate provision as is required by GAAP for any such
fees and charges which have accrued.

 

63



--------------------------------------------------------------------------------

5.20 Solvency.

Before and after giving effect to any Term Loan hereunder, each of the Loan
Parties is Solvent.

5.21 Reserved.

5.22 Transactions with Affiliates.

No Affiliate and no officer or director of any Loan Party or any of its
Subsidiaries or any individual related by blood, marriage, adoption or otherwise
to any such officer or director, or any Person in which any such officer or
director or individual related thereto owns any beneficial interest, is a party
to any agreement, contract, commitment or transaction with Loan Parties or has
any material interest in any material property used by Loan Parties, except as
permitted by Section 7.3.

5.23 Labor Matters.

As of the Closing Date, there are no strikes, lockouts or slowdowns against any
Loan Party or any Subsidiary of any Loan Party pending or, to the knowledge of
the Borrower, threatened except as could not reasonably be expected to result in
a Material Adverse Change. The hours worked by and payments made to employees of
the Loan Parties and their respective Subsidiaries within the past five
(5) years have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters,
except as could not reasonably be expected to result in a Material Adverse
Change. The execution, delivery and performance of the Loan Documents will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any Subsidiary of any Loan Party is bound.

5.24 Anti-Corruption; Anti-Terrorism and Sanctions.

(a) Each of the Loan Parties and their respective Subsidiaries, Affiliates, and
to the knowledge of Borrower, their officers, directors, employees and agents
are in compliance, in all respects, with all applicable (i) Anti-Corruption
Laws, (ii) Anti-Terrorism Laws and (iii) Sanctions.

(b) The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Loan Parties and their respective
Subsidiaries, Affiliates, officers, directors, employees and agents with all
applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and
(iii) Sanctions.

(c) None of the Loan Parties or their respective Subsidiaries, Affiliates, and
to the knowledge of Borrower, their officers, directors, employees or agents are
Sanctioned Persons or have engaged in, or are now engaged in, or will engage in,
any dealings or transactions with any Sanctioned Person.

(d) No Term Loan, use of proceeds or other transaction contemplated by this
Agreement will violate any applicable (i) Anti-Corruption Laws,
(ii) Anti-Terrorism Laws or (iii) Sanctions.

(e) The Loan Parties have provided to the Administrative Agent and the Lenders
all information requested by the Administrative Agent and the Lenders regarding
the Loan Parties and their respective Subsidiaries, Affiliates, officers,
directors, employees and agents that is necessary for the Administrative Agent
and the Lenders to collect to comply with applicable Anti-Corruption Laws,
Anti-Terrorism Laws, Sanctions and other Laws.

 

64



--------------------------------------------------------------------------------

5.25 Parent’s Status as a Holding Company.

The Parent does not own any assets other than the Equity Interests in the
Borrower and does not conduct, transact or engage in any business or operations
other than those incidental to its direct ownership of the Borrower and
Contingent Obligations permitted by Section 7.4(e).

5.26 Small Business Investment Act.

As of (i) the Closing Date, the information provided by the Loan Parties on SBA
Forms 480 and 652, and (ii) the date of delivery thereof, the information
provided by the Loan Parties on SBA Form 1031, in each case, delivered in
connection herewith, is true and correct to the best of Borrower’s knowledge.

VI. AFFIRMATIVE COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full of the Obligations, the Loan Parties shall comply at all times with the
following covenants:

6.1 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:

(a) Reserved.

(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) calendar days after the end of each fiscal quarter, financial
statements of the Parent, consisting of a consolidated balance sheet as of the
end of such fiscal quarter and related consolidated statements of income,
stockholders or members equity and cash flows for the fiscal quarter then ended
and the fiscal year through that date, all in reasonable detail and certified by
a Compliance Officer of the Borrower as having been prepared in accordance with
GAAP (subject to normal year-end audit adjustments), consistently applied, and
setting forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year (which requirement
shall be deemed satisfied by the Parent’s quarterly report on Form 10-Q (or any
successor form)).

(c) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Parent, audited
financial statements of the Parent consisting of a consolidated balance sheet as
of the end of such fiscal year, and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, including a comparison of
actual performance to the Budget for such fiscal year and year-to-date delivered
to the Administrative Agent pursuant to Section 6.1(e)(i) (which requirement
shall be deemed satisfied by the Parent’s annual report on Form 10-K (or any
successor form)), and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial

 

65



--------------------------------------------------------------------------------

statements as to which such accountants concur) and shall not indicate the
occurrence or existence of any event, condition or contingency that would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents. The Loan
Parties shall deliver with such financial statements and certification by their
accountants a letter of such accountants to the Administrative Agent and the
Lenders substantially to the effect that, based upon their ordinary and
customary examination of the affairs of the Parent, performed in connection with
the preparation of such consolidated financial statements, and in accordance
with GAAP, they are not aware of the existence of any condition or event that
constitutes an Event of Default or Default or, if they are aware of such
condition or event, stating the nature thereof.

(d) Compliance Certificate. Concurrently with the financial statements of the
Parent furnished to the Administrative Agent and to the Lenders pursuant to
Sections 6.1(b) and 6.1(c), a Compliance Certificate duly executed by a
Compliance Officer of the Borrower.

(e) Other Reports.

(i) Annual Budget. The annual consolidated Budget and long-term financial
forecasts or projections of the Parent, to be supplied not later than thirty
(30) days after the commencement of the fiscal year to which any of the
foregoing may be applicable;

(ii) Accountants’ Reports. Promptly upon their becoming available to the Parent
or the Borrower, any reports, including management letters submitted, to the
Parent or the Borrower by independent accountants in connection with any annual,
interim or special audit;

(iii) Management Report. Concurrently with the annual financial statements of
the Parent furnished to the Administrative Agent and to the Lenders pursuant to
Section 6.1(c), a management report (A) outlining principal factors affecting
performance and describing the operations and financial condition of the Parent
and its Subsidiaries for the fiscal year then ended, and (B) discussing the
reasons for any significant variations. The information above shall be presented
in reasonable detail and shall be certified by a Compliance Officer of the
Borrower to the effect that, to his or her knowledge after reasonable diligence,
such information fairly presents in all material respects the results of
operations and financial condition of the Parent and its Subsidiaries as at the
dates and for the periods indicated.

(iv) Benefit Plan Documentation. Promptly upon request by any Lender, each Loan
Party will deliver to the Lender (A) all reports, forms and other documents
required to be or otherwise prepared or filed by the Loan Party (or, to the
extent provided to the Loan Party upon the Loan Party’s reasonable request, by
another Person) during the immediately preceding 24-month period in respect of
any Plan pursuant to the Code, ERISA and other applicable Law; (B) all actuarial
reports prepared during the immediately preceding 24-month period in respect of
any Company Pension Plan or Multiemployer Plan that are in the possession of the
Loan Party (or that are provided to the Loan Party upon the Loan Party’s
reasonable request); and (C) any documentation received by the Loan Party during
the immediately preceding 24-month period (or that is provided to the Loan Party
upon the Loan Party’s reasonable request) regarding withdrawal liability under
or the funding status with respect to any Multiemployer Plan.

(v) SBA Documentation. Promptly upon receipt thereof, any written notices
received from, or in any way in connection with, the SBA or any matters related
thereto. Upon the request of the Administrative Agent, any Lender or the SBA,
the Borrower shall (i) submit to the Administrative Agent and/or the SBA timely
and accurate compliance reports at such times and in such

 

66



--------------------------------------------------------------------------------

form and containing such information as the SBA may determine to be necessary to
enable the SBA to ascertain whether the Borrower and each of its Subsidiaries
have complied or are complying with 13 C.F.R. Part 112 (“Part 112”), (ii) submit
to the Administrative Agent such information as may be necessary to enable any
SBIC Lender to meet its reporting requirements under Part 112, and (iii) permit
the SBA to have access with advance written notice and during normal business
hours to such of its books, records, accounts and other sources of information,
and its facilities as may be pertinent to ascertain compliance with Part 112.
Where any information required of the Borrower, any other Loan Party, or any of
their respective Subsidiaries is in the exclusive possession of any other
agency, institution or Person and such agency, institution or Person shall fail
or refuse to furnish this information, the Borrower, the other Loan Parties, and
each of their respective Subsidiaries shall so certify in its report and shall
set forth what efforts it has made to obtain this information.

(vi) First Lien Credit Facilities Information.

(A) Concurrently with, or promptly after, delivery of any information, documents
or certificates to any lender or agent under the First Lien Credit Agreement
(including, without limitation, any Request for Release of Funds From the Full
Dominion Account (as defined in the First Lien Credit Agreement)), complete
copies of all such information, documents and certificates, in each case other
than such information, documents and certificates delivered pursuant to this
Agreement.

(B) Promptly after receipt of such request, the Borrower shall notify the
Administrative Agent of any request of any Loan Party or Subsidiary of any Loan
Party from or on behalf of the First Lien Administrative Agent pursuant to
Section 2.13(i), Section 4.1(a)(xv), Section 4.1(a)(xvii), Section 6.9 or
Section 6.16 of the First Lien Credit Agreement or pursuant to any First Lien
Security Document.

(f) Notices.

(i) Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Default, a certificate signed by a
Compliance Officer setting forth the details of such Event of Default or Default
and the action that such Loan Party proposes to take with respect thereto.

(ii) Regulatory and Other Notices. Promptly after filing, receiving or becoming
aware thereof, the Loan Parties will deliver or cause to be delivered copies of
any filings or communications sent to, or notices and other communications
received by, any Loan Party or any of its respective Subsidiaries from any
Governmental Authority, including the Securities and Exchange Commission, FCC
and any PUC, relating to any noncompliance by any Loan Party or any of its
Subsidiaries with any applicable Law, including the Communications Act and any
applicable PUC Law, or with respect to any matter or proceeding, in each case,
the effect of which could reasonably be expected to result in a Material Adverse
Change.

(iii) Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Governmental
Authority or any other Person against any Loan Party or Subsidiary of any Loan
Party that relate to the Collateral, involve a claim or series of claims equal
to or in excess of the Threshold Amount or that if adversely determined could
reasonably be expected to result in a Material Adverse Change.

 

67



--------------------------------------------------------------------------------

(iv) Material Agreements. Any modification to any of the Material Agreements
that are materially adverse to the interests of the Lenders or could reasonably
be expected to result in a Material Adverse Change, or any notice of default or
of termination, cancellation or revocation (in each case, prior to any scheduled
date of termination) delivered thereunder.

(v) Erroneous Financial Information. Promptly in the event that the Borrower or
its accountants conclude or advise that any previously issued financial
statement, audit report or interim review should no longer be relied upon or
that disclosure should be made or action should be taken to prevent future
reliance.

(vi) Collective Bargaining Agreement. Promptly after becoming aware that the
Borrower or any other Loan Party may become a party to or will no longer be a
party to a collective bargaining agreement.

(vii) Material Adverse Change. Promptly after becoming aware thereof, the
Borrower will give notice of any change in events or changes in facts or
circumstances affecting any Loan Party or any of their respective Subsidiaries
which individually or in the aggregate have resulted in or could reasonably be
expected to result in a Material Adverse Change.

(viii) Environmental Notices. Promptly after becoming aware of any material
violation by any Loan Party or any of its respective Subsidiaries of
Environmental Laws or promptly upon receipt of any notice that a Governmental
Authority has asserted that any Loan Party or any of its respective Subsidiaries
is not in compliance with Environmental Laws or that its compliance is being
investigated, and, in either case, the same would reasonably be expected to
result in a Material Adverse Change, the Borrower will give notice thereof and
provide such other information as may be reasonably available to any Loan Party
or any of its respective Subsidiaries to enable the Administrative Agent and the
Lenders to reasonably evaluate such matter.

(ix) Rating. Promptly after becoming aware of any adverse change in the credit
ratings of any Indebtedness of any Loan Party or Subsidiary of any Loan Party
with Moody’s or S&P.

(g) Other Information. Such other reports and information as any of the Lenders
may from time to time reasonably request.

6.2 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain

(a) its legal existence as a corporation, limited partnership or limited
liability company or other entity, as the case may be as of the Closing Date or
the date of formation or acquisition thereof and its license or qualification
and good standing in each jurisdiction in which its ownership or lease of
property or the nature of its business makes such license or qualification
necessary, except as otherwise expressly permitted in Section 7.7, and

(b) all licenses, franchises, permits and other authorizations (including all
Licenses) and Intellectual Property,

 

68



--------------------------------------------------------------------------------

except to the extent the loss, revocation, termination, suspension or adverse
modification of any of the above could not be reasonably expected to result in a
Material Adverse Change or as otherwise permitted by Section 7.7 of this
Agreement.

6.3 Payment of Liabilities, Including Taxes, Etc.

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all indebtedness and other liabilities (including all lawful claims
that, if unpaid, would by Law become a Lien on the assets of any Loan Party) to
which it is subject or that are asserted against it, promptly as and when the
same shall become due and payable, including all taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or governmental
charges, are less than $287,500 in the aggregate or are being contested in good
faith and by appropriate and lawful proceedings diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made.

6.4 Maintenance of Insurance.

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, insure
its properties and assets against loss or damage by fire and such other
insurable hazards as such assets are commonly insured (including fire, extended
coverage, property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent. Such
insurance policies shall contain additional insured, mortgagee and lender loss
payable special endorsements in form and substance satisfactory to the
Administrative Agent naming the Administrative Agent as additional insured,
mortgagee and lender loss payee, as applicable, and providing the Administrative
Agent with notice of cancellation (but excluding any notice of nonrenewal or
termination to the extent the same cannot be obtained using commercially
reasonable efforts) acceptable to the Administrative Agent.

(b) Each Loan Party shall, to the extent required under the Flood Laws, obtain
and maintain flood insurance for such structures and contents constituting
Collateral located in a flood hazard zone, in such amounts as similar structures
and contents are insured by prudent companies in similar circumstances carrying
on similar businesses and otherwise satisfactory to the Administrative Agent.

(c) Each Loan Party shall deliver evidence of the insurance policies and
endorsements described above to the Administrative Agent on or prior to the
Closing Date. Not less than fifteen (15) days (or such later date as the
Administrative Agent shall agree to in its reasonable discretion) prior to the
expiration date of the insurance policies required to be maintained by any Loan
Party or its Subsidiaries pursuant to the terms hereof, the Borrower will
deliver to the Administrative Agent one or more certificates of insurance and
endorsements evidencing renewal of the insurance coverage required hereunder
plus such other evidence of payment of premiums therefor as Administrative Agent
may reasonably request.

(d) If any Loan Party fails to, or fails to cause any of its Subsidiaries to,
obtain and maintain any of the policies of insurance required to be maintained
pursuant to the provisions of this Section 6.4 or to pay any premium in whole or
in part, the Administrative Agent may, without waiving or releasing any
obligation or Default, at the Loan Parties’ expense, but without any obligation
to do so, procure such policies or pay such premiums. All sums so disbursed by
the Administrative Agent,

 

69



--------------------------------------------------------------------------------

including any reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and reasonable fees, charges and disbursements of counsel
for the Administrative Agent, shall constitute Protective Overadvances, shall be
payable by the Loan Parties to the Administrative Agent on demand and shall be
additional Obligations hereunder and under the other Loan Documents, secured by
the Collateral.

6.5 Maintenance of Properties.

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to
(i) maintain, preserve and protect all of its properties and equipment necessary
in the operation of its business in good working order and condition except to
the extent the failure to do so could not reasonably be expected to have a
material adverse impact on the operations or business of any Loan Party,
ordinary wear and tear and casualty and condemnation excepted; (ii) make all
necessary repairs thereto and renewals and replacements thereof; and (iii) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.

(b) Each Loan Party shall grant, and shall cause each of its Subsidiaries and
any tenants to grant, to the Administrative Agent, its agents, attorneys,
employees, consultants, contractors, successors and assigns, an irrevocable
license and authorization to enter upon and inspect any real property and
facilities thereon subject to a Mortgage executed and delivered by such Loan
Party or such Subsidiary and facilities thereon, and perform only such tests,
including without limitation, subsurface testing, soils and groundwater testing,
and other tests which may physically invade such real property and facilities,
as the Administrative Agent, in its sole discretion, determines are necessary to
protect its interest in the Collateral; provided, however, that under no
circumstances shall the Administrative Agent be obligated to perform such
inspections or tests; provided that prior to the occurrence of an Event of
Default, the Administrative Agent, its agents, attorneys, employees,
consultants, contractors, successors and assigns shall (i) provide the Borrower
with reasonable notice prior to any entry, (ii) at the Borrower’s option, be
escorted by a representative of the Borrower and (iii) perform only such tests
as the Administrative Agent, in its reasonable discretion, determines are
necessary to protect its interest in the Collateral.

6.6 Visitation Rights.

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, permit
any of the officers or authorized employees or representatives of the
Administrative Agent or any of the Lenders to visit and inspect during normal
business hours any of its properties and to examine and make excerpts from its
books and records and discuss its business affairs, finances and accounts with
its officers and to conduct reviews of each Loan Party’s Collateral (such
reviews to occur on an annual basis or more frequently, as determined by the
Administrative Agent, in its sole discretion), all in such detail and at such
times and as often as the Required Lenders may reasonably request, all at the
Borrower’s expense, provided that prior to the occurrence of an Event of
Default, the Administrative Agent and any Lender shall provide the Borrower with
reasonable notice prior to any visit or inspection and, at the Borrower’s
option, shall be escorted by a representative of the Borrower. Prior to
occurrence of an Event of Default, the Administrative Agent and Lenders shall
not, without cause, as determined by the Administrative Agent in its reasonable
judgment, request reimbursement from the Borrower for more than one (1) such
inspection in any calendar year.

(b) The Loan Parties will provide to each SBIC Lender (upon reasonable notice
and during normal business hours) and the U.S. Small Business Administration
access to the Loan Parties’ books and records for the sole purpose of confirming
that the Loan Parties are in regulatory compliance

 

70



--------------------------------------------------------------------------------

with the SBIC Act and related regulations. For a period of one year following
the date hereof, no Loan Party will change its business activity if such change
would cause it to have more than 49% of its tangible assets or employees located
outside of the United States. Each of the Loan Parties shall at all times comply
with the non-discrimination requirements of Parts 112, 113 and 117 of Title 13
of the United States Code of Federal Regulations. Borrower shall provide to SBIC
Lender a form of assessment and other information required to be provided under
the SBIC Side Letter.

6.7 Keeping of Records and Books of Account.

The Loan Parties shall, and shall cause each Subsidiary of the Borrower to,
maintain and keep proper books of record and account that enable the Borrower
and its Subsidiaries to issue financial statements in accordance with GAAP and
as otherwise required by applicable Laws of any Governmental Authority having
jurisdiction over the Borrower or any Subsidiary of the Borrower, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

6.8 Compliance with Laws.

(a) Each Loan Party shall, and shall cause each of its Subsidiaries to, comply
with all other applicable Laws, except where failure to comply with any
applicable Law would not result in fines, penalties, remediation costs, other
similar liabilities or injunctive relief that, in the aggregate, could
reasonably be expected to result in a Material Adverse Change.

(b) Each of the Loan Parties shall, and shall cause each of its Subsidiaries,
Affiliates, officers, directors, employees and agents to, comply with all
applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and
(iii) Sanctions. The Borrower shall implement and maintain in effect policies
and procedures designed to ensure compliance by the Loan Parties and their
respective Subsidiaries, Affiliates, officers, directors, employees and agents
with all applicable (i) Anti-Corruption Laws, (ii) Anti-Terrorism Laws and
(iii) Sanctions.

(c) Each Loan Party shall (i) conduct its operations and keep and maintain its
real property in material compliance with all Environmental Laws and
environmental permits; (ii) obtain and renew all environmental permits necessary
for its operations and properties; and (iii) implement any and all
investigation, remediation, removal and response actions that are necessary to
maintain the value and marketability of the real property or to otherwise comply
with Environmental Laws pertaining to any of its real property (provided,
however, that neither a Loan Party nor any of its Subsidiaries shall be required
to undertake any such investigation, remediation, removal, response or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and adequate reserves have been set aside and
are being maintained by the Loan Parties with respect to such circumstances in
accordance with GAAP).

(d) In the event any Loan Party or any Subsidiary of any Loan Party is in breach
of any of the representations, warranties or covenants as set forth in
Section 5.18 or Section 6.8(c), then, without limiting the Administrative
Agent’s other rights hereunder or under any other Loan Documents, such Loan
Party shall, or shall cause such Subsidiary to, at its sole expense, take all
actions required, including, without limitation, environmental cleanup of the
real property, to comply with such representations, warranties, and covenants
and with all applicable legal requirements and, in any event, shall take all
actions deemed necessary under all applicable Environmental Laws.

 

71



--------------------------------------------------------------------------------

6.9 Further Assurances.

(a) Generally. Subject to the terms of the Intercreditor Agreement, each Loan
Party shall, from time to time, at its expense, preserve and protect the
Administrative Agent’s Lien on and Prior Security Interest in the Collateral and
all other real and personal property of the Loan Parties whether now owned or
hereafter acquired as a continuing Prior Security Interest therein, and shall do
or make, or cause each of its Subsidiaries to do or make, such other acts,
deliveries and things as the Administrative Agent in its sole discretion may
deem necessary or advisable from time to time in order to consummate the
transactions contemplated hereby, preserve, perfect and protect the Liens
granted or purported to be granted under the Loan Documents and to exercise and
enforce its rights and remedies thereunder with respect to the Collateral.

(b) Additional Subsidiaries. In furtherance, and not in limitation, of
Section 6.9(a), promptly upon (and in any event within fifteen (15) Business
Days after (or such later date as the Administrative Agent shall agree to in its
sole discretion) the creation or acquisition of any direct or indirect
Subsidiary by any Loan Party, each such new Subsidiary and the Loan Parties will
execute and deliver to the Administrative Agent a duly executed Guarantor
Joinder in accordance with Section 12.12, pursuant to which (i) such new
Subsidiary shall become a party hereto as a Guarantor and shall become a party
to the Security Agreement as a Grantor (as defined therein), and (ii) the Equity
Interests of such new Subsidiary shall be pledged by the applicable Loan Party
to the extent provided in the Collateral Documents. As promptly as reasonably
possible, the Loan Parties and their respective Subsidiaries will deliver to the
Administrative Agent (or, until the Discharge of the First Lien Obligations (as
defined in the Intercreditor Agreement), deliver to the Administrative Agent
evidence that the First Lien Administrative Agent has received) all certificates
evidencing such Equity Interests, together with undated, executed transfer
powers, and such other Collateral Documents and such other documents,
certificates and opinions (including opinions of local counsel in the
jurisdiction of organization of each such new Subsidiary) regarding such new
Subsidiary, in form, content and scope reasonably satisfactory to the
Administrative Agent, as the Administrative Agent may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent a Prior
Security Interest in the Collateral, to the extent provided in the Collateral
Documents, for the Obligations.

(c) Real Property. In furtherance, and not in limitation, of Sections 6.9(a) and
6.9(b), the Loan Parties shall (i) within ten (10) days after the acquisition of
any Material Owned Property by any Loan Party that is not subject to an existing
mortgage or deed of trust in favor of the Administrative Agent, for the benefit
of the Secured Parties, notify the Administrative Agent and (ii) if requested by
the Administrative Agent, within sixty (60) days of such acquisition (as such
time period may be extended by the Administrative Agent, in its sole
discretion), deliver such Real Estate Deliverables and other documents,
instruments or agreements requested by the Administrative Agent in connection
with granting and perfecting a Prior Security Interest on such real property in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, all in form and substance acceptable to the Administrative Agent.

(d) Other Property. Pursuant to the terms of this Section 6.9 and of the
Security Agreement, the Loan Parties will:

(i) promptly (and in any event on or before the earlier of (x) if applicable,
the time required by Section 6.9(b) or (y) the Borrower’s next submission of a
Compliance Certificate) notify the Administrative Agent of (A) any Equity
Interest, (B) any Copyrights, Patents, Trademarks and Domain Names (each as
defined in the Security Agreement) which are material to the continued operation
of any Loan Party’s Business, (C) any commercial tort claim known to any Loan
Party (such that a senior officer of such Loan Party has actual knowledge of the
existence of a tort cause of action and not merely

 

72



--------------------------------------------------------------------------------

of the existence of the facts giving rise to such cause of action) that such
Loan Party knows to involve an amount in controversy in the aggregate with any
other known commercial tort claim of any Loan Party in excess of the Collateral
Threshold Amount (as defined in the Security Agreement)), (D) any Material
Agreements, and (E) any Material Account, in each case, owned, acquired, leased
or opened by any Loan Party or any of its Subsidiaries, in each case, of which
notice has not previously been given to the Administrative Agent, and

(ii) on or before the earlier of (x) if applicable, the time required by
Section 6.9(b) or (y) the Borrower’s next submission of a Compliance Certificate
in connection with the financial statements required to be delivered pursuant to
Section 6.1(b), deliver updated Annexes to the Security Agreement.

The Administrative Agent may elect not to request any documents, instruments,
filings or opinions as contemplated by this Section 6.9 or the Security
Agreement and the other Loan Documents if it determines in its sole discretion
that the costs to the Loan Parties of perfecting a security interest or Lien in
such property exceed the relative benefit of such security interest to the
Secured Parties.

6.10 Use of Proceeds.

The proceeds of the Term Loans shall be used to prepay in part the Existing
Credit Facility and for working capital and other general corporate purposes of
the Borrower and its Subsidiaries not in contravention of any Laws, including
the payment of certain fees and expenses incurred in connection with the this
Agreement. In addition, up to $10,000,000 of proceeds of the Second Lien Credit
Facility may be used to repurchase, repay or otherwise satisfy Existing Parent
Notes on or after the Closing Date to the extent otherwise permitted hereunder.

6.11 Updates to Schedules and Annexes.

Should any of the information or disclosures provided on Schedules 5.1 or 5.6 of
this Agreement or any Annex to the Security Agreement become outdated or
incorrect in any material respect, the Borrower shall provide the Administrative
Agent in writing with such revisions or updates to such Schedule or such Annex
as may be necessary or appropriate to update or correct same with the Borrower’s
next submission of a Compliance Certificate; provided that, if the
Administrative Agent requests that the Borrower provide such revisions or
updates to such Annexes prior to the Borrower’s next submission of a Compliance
Certificate, the Borrower shall promptly deliver such revisions or updates. No
such Schedule or Annex, whether delivered pursuant to this Section 6.11,
Section 6.9 or otherwise shall be deemed to have been amended, modified or
superseded by any such correction or update, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
Schedule or Annex be deemed to have been cured thereby, unless and until the
Administrative Agent, in its sole discretion, or the Required Lenders shall have
accepted in writing such revisions or updates to such Schedule or Annex;
provided, however, that the Borrower may update Schedules 5.1 and 5.6 of this
Agreement without any Administrative Agent or Required Lender approval in
connection with any transaction permitted under Sections 7.7, 7.8 and 7.10.

6.12 Material Agreements.

Each of the Loan Parties covenants and agrees that it shall, and shall cause
each of its Subsidiaries to, comply in all material respects with the Existing
Parent Note Documentation and the Replacement Parent Note Documentation and
shall comply with all other Material Agreements unless failure to so comply
could not reasonably be expected to result in a Material Adverse Change.

 

73



--------------------------------------------------------------------------------

6.13 Benefit Plan Compliance.

Each Plan will be in compliance in all material respects with its terms and
applicable Law, each of the Loan Parties and the ERISA Affiliates will satisfy
their obligations and liabilities with respect to each Plan in all material
respects and each of the Loan Parties and the ERISA Affiliates will make all
contributions with respect to any Plan on or before the due date for such
contribution.

6.14 SBIC Side Letter.

Each Loan Party shall comply with the requirements in the SBIC Side Letter.

6.15 Post-Closing Deliveries. Each of the Loan Parties covenants and agrees that
it shall, and shall cause each of its Subsidiaries to, perform the obligations
set forth on Schedule 6.15 on or before the date provided in Schedule 6.15 with
respect to each such obligation unless the Administrative Agent has agreed in
its sole discretion in writing to waive such obligation in its entirety.
Post-Agreed Extension Deliveries. In the event of an Agreed Extension, each of
the Loan Parties covenants and agrees that it shall, and shall cause each of its
Subsidiaries to, deliver to the Administrative Agent within thirty (30) days of
the date of such Agreed Extension (or such later date as the Administrative
Agent may agree to in its sole discretion), such amendments to the Mortgages as
reasonably requested by the Administrative Agent in relation to such Agreed
Extension (which amendments to the Loan Documents (other than this Agreement)
the Administrative Agent is hereby authorized to execute on behalf of the
Lenders), updates or other modifications to such Real Estate Deliverables as may
be reasonably requested by the Administrative Agent in relation to such Agreed
Extension, and such opinions of counsel for the Loan Parties with respect to
such Agreed Extension and other assurances as the Administrative Agent may
reasonably request. NEGATIVE COVENANTS

7.1 Indebtedness.

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries,
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under this Agreement and the other Loan Documents;

(b) (i) The Existing Parent Notes and any Replacement Parent Notes; provided,
that the aggregate outstanding principal amount of all Existing Parent Notes and
Replacement Parent Notes under this clause (b)(i) shall not at any time exceed
the sum of (x) $119,700,000 minus (y) 105% of the aggregate principal amount of
all Existing Parent Notes purchased, redeemed, repaid or otherwise satisfied
with the proceeds of Indebtedness other than Replacement Parent Notes (such
maximum, the “Parent Notes Cap”); and provided, further, that if in connection
with the refinancing of any Existing Parent Notes from the proceeds of an
issuance of Replacement Parent Notes, certain of the Existing Parent Notes may
not be repurchased, redeemed, repaid or otherwise satisfied by, the Parent
substantially simultaneously with (and, in any event within five (5) Business
Day after) the issuance of such Replacement Parent Notes (the aggregate
outstanding principal amount of such Existing Parent Notes not so repurchased,
redeemed, repaid or otherwise satisfied, the “Interim Parent Notes”), the
Borrower may elect to designate all or any portion of such Interim Parent Notes
as “excluded” Interim Parent Notes for purposes of the Parent Notes Cap and the
calculation of the Net Total Leverage Ratio so long as the Deposit Conditions
are met (and continue to be met) with respect to such Interim Parent Notes (and
in the event that any of the Deposit Conditions cease to be met on any date,
including that such Interim Parent Notes are outstanding following the Existing
Parent Notes Maturity Date, such Interim Parent Notes shall no longer be
excluded from the Parent Notes Cap and the calculation of the Net Total Leverage
Ratio as

 

74



--------------------------------------------------------------------------------

of such date). The failure of any of the foregoing conditions to be met at any
time with respect to any Interim Parent Notes shall cause such Interim Parent
Notes to cease to be “excluded” Interim Parent Notes,

(ii) the ACS Cable Seller Note, and

(iii) other unsecured Indebtedness existing as of the Closing Date and set forth
on Schedule 7.1; provided that, in each case, to the extent such Indebtedness is
evidenced by a Material Agreement, such Material Agreement has not been modified
in a manner prohibited by Section 7.16;

(c) Reserved.

(d) Indebtedness (i) incurred with respect to Purchase Money Security Interests,
Synthetic Lease Obligations and Capital Leases for fixed or capital assets,
(ii) other unsecured Indebtedness and (iii) with the prior written consent of
the Administrative Agent in its sole discretion, Indebtedness of any Person that
becomes a direct or indirect Subsidiary of the Borrower pursuant to a Permitted
Acquisition, which Indebtedness is existing at the time such Person becomes a
Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person becoming a Subsidiary of the Borrower); provided
that the aggregate principal amount of Indebtedness described in clauses (i),
(ii) and (iii) does not exceed $14,375,000 in the aggregate at any time;

(e) Unsecured, subordinated Indebtedness of a Loan Party to another Loan Party
evidenced by the Master Subordinated Intercompany Note;

(f) Indebtedness (contingent or otherwise) of any Loan Party arising under
(i) any Interest Rate Hedge or (ii) Indebtedness under any Secured Bank Product
(as defined in the First Lien Credit Agreement) entered into in the ordinary
course of business; provided, however, that (i) no Loan Party shall enter into
or incur any Swap Obligation if at the time it enters into or incurs such Swap
Obligation it does not constitute an “eligible contract participant” as defined
in the Commodity Exchange Act, and (ii) the Loan Parties and their Subsidiaries
shall enter into Interest Rate Hedges only for hedging (rather than speculative)
purposes;

(g) unsecured Indebtedness in respect of earn-outs, contingent liabilities in
respect of any indemnification obligation, adjustments of purchase price, or
similar obligations to the extent owing to sellers of assets or Equity Interests
that are incurred in connection with the consummation of one or more Permitted
Acquisitions and which does not exceed the Threshold Amount in the aggregate at
any one time outstanding;

(h) Guarantees and other Contingent Obligations permitted by Section 7.4; and

(i) the Indebtedness of the Borrower pursuant to the First Lien Credit Agreement
in an amount not to exceed the amount which is included in the First Lien
Obligations (as defined in the Intercreditor Agreement but without regard to any
amendment to the Intercreditor Agreement that would reduce the amount of
Indebtedness permitted under this clause (i) without the consent of the
Borrower).

 

75



--------------------------------------------------------------------------------

7.2 Liens.

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens.

7.3 Affiliate Transactions.

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
enter into or carry out any transaction with any Affiliate of any Loan Party
(including purchasing property or services from or selling property or services
to any Affiliate of any Loan Party or other Person) unless such transaction is

(a) not otherwise prohibited by this Agreement,

(b) is in accordance with all applicable Law and (i) is among the Loan Parties,

(ii) is entered into upon fair and reasonable arm’s-length terms and conditions,

(iii) relates to the payment of compensation to directors, officers and
employees in the ordinary course of business for services actually rendered in
their capacities as directors, officers and employees, provided such
compensation is reasonable and comparable with compensation paid by companies of
like nature and similarly situated,

(iv) is a Restricted Payment permitted under Section 2.12 or Section 7.6 or

(v) an employee advance permitted under Section 7.5(b).

7.4 Contingent Obligations.

No Loan Party shall, nor shall it permit any of its Subsidiaries to, at any
time, directly or indirectly, create or become or be liable with respect to any
Contingent Obligation except for those:

(a) resulting from endorsement of negotiable instruments for collection in the
ordinary course of business;

(b) arising in the ordinary course of business with respect to customary
indemnification obligations incurred in the ordinary course of business;

(c) incurred in the ordinary course of business with respect to surety and
appeal bonds, performance and return-of-money bonds and other similar
obligations in an aggregate amount not to exceed $5,750,000 at any time;

(d) constituting Investments permitted pursuant to Section 7.5;

(e) unsecured Guarantees by any Loan Party of Indebtedness or a Contingent
Obligation of any other Loan Party to the extent such Indebtedness is permitted
under Section 7.1 or such Contingent Obligations is permitted under this
Section 7.4; and

(f) Contingent Obligations existing on the Closing Date and set forth on
Schedule 7.4.

 

76



--------------------------------------------------------------------------------

7.5 Loans and Investments.

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
at any time make or suffer to remain outstanding any Investment or agree, become
or remain liable to make any Investment, except:

(a) trade credit extended on usual and customary terms in the ordinary course of
business;

(b) advances to employees of the Loan Parties to meet expenses incurred by such
employees in the ordinary course of business not to exceed $287,500 in the
aggregate at any time outstanding;

(c) Investments in the form of cash and Cash Equivalents;

(d) Investments by any Loan Party (i) in any other Loan Party and (ii) in
newly-formed, wholly-owned Subsidiaries that become Loan Parties in compliance
with this Agreement;

(e) notes payable to, or equity interests issued by, account debtors to any Loan
Party in good faith settlement of delinquent obligations and pursuant to any
plan of reorganization or similar proceedings upon the bankruptcy or insolvency
of any such account debtor;

(f) Guaranties and other Contingent Obligations permitted under Section 7.4;

(g) any Interest Rate Hedge or Secured Bank Product (as defined in the First
Lien Credit Agreement) permitted under Section 7.1;

(h) Permitted Acquisitions after the Closing Date, including any Investments by
any Loan Party or its Subsidiary in another Subsidiary in order to provide
funding to such Subsidiary to consummate a Permitted Acquisition (so long as
such Permitted Acquisition is consummated concurrently with such Investment or
by such later date as approved by the Administrative Agent);

(i) the Investments existing as of the Closing Date and set forth on Schedule
7.5;

(j) (i) the conversion of Indebtedness of any Subsidiary of any Loan Party (who
is not yet a Loan Party) to equity in an amount not to exceed the then current
Flex Amount and (ii) the write-off of intercompany Indebtedness among the Loan
Parties and their Subsidiaries (who are not yet Loan Parties) in amount not to
exceed the then current Flex Amount;

(k) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(l) Permitted Joint Venture Investments after the Closing Date; and

(m) other Investments not exceeding $1,150,000 in the aggregate at any time.

 

77



--------------------------------------------------------------------------------

7.6 Dividends and Related Distributions.

No Loan Party shall declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except
that:

(a) Subject to Article XII and all other terms and conditions of the Loan
Documents, each Loan Party may make Restricted Payments to any other Loan Party;

(b) each Subsidiary may make Restricted Payments to any Loan Party and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(c) the Parent may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of the
Parent;

(d) the Parent may convert Parent Notes into or otherwise acquire Parent Notes
solely in exchange for common stock or other common Equity Interests of the
Parent;

(e) Reserved.

(f) the Parent may pay accrued interest on the Parent Notes in accordance with
the terms thereof; provided that, (i) no Default or Event of Default under
clause (a) or (l) of Section 9.1 shall have occurred and be continuing or would
result therefrom, (ii) if a Default or Event of Default under any other clause
of Section 9.1 has occurred and is continuing or would result therefrom, the
Administrative Agent, at the direction of the Required Lenders, has not
delivered written notice to the Borrower that the Required Lenders have elected
in their sole discretion to prohibit such payments, (iii) such Material
Agreements have not been modified in a manner prohibited by Section 7.16, and
(iv) after giving effect to such payment, the Loan Parties are in pro forma
compliance with the covenants set forth in Article VIII, calculated on a Pro
Forma Basis as of the last day of the most recent fiscal quarter of the Parent
for which financial statements have been delivered;

(g) the Parent may purchase, redeem or otherwise acquire Existing Parent Notes
for cash or Cash Equivalents paid concurrent with such acquisition; provided
that, (i) no Default or Event of Default shall have occurred and be continuing
or would result therefrom, (ii) after giving effect to such acquisition, the
Loan Parties are in pro forma compliance with the covenants set forth in Article
VIII, calculated on a Pro Forma Basis as of the last day of the fiscal quarter
of the Parent for which financial statements have been delivered, (iii) the
consideration paid by any Loan Party or any Subsidiary of any Loan Party in
connection with any such acquisition shall not exceed a five (5) percent premium
on the Parent Notes so acquired, and (iv) immediately prior to and after giving
effect to such acquisition, (1) the Liquidity Balance shall not be less than
$20,000,000; and (2) the average Liquidity Balance for the trailing thirty
(30) day period ending on the date of such acquisition (and after giving effect
thereto) shall not be less than $20,000,000; and

(h) the Parent may declare or pay cash dividends to its stockholders; provided
that, (i) no Default or Event of Default shall have occurred and be continuing
or would result therefrom, (ii) after giving effect to such dividend, the Loan
Parties are in pro forma compliance with the covenants set forth in Article
VIII, calculated on a Pro Forma Basis as of the last day of the fiscal quarter
of the Parent for which financial statements have been delivered, (iii) the
Borrower shall have provided to the Administrative Agent a certificate of a
Compliance Officer of the Borrower (supported by reasonably detailed
calculations) certifying that the Net Total Leverage Ratio immediately after
giving effect to such

 

78



--------------------------------------------------------------------------------

dividend, measured on a Pro Forma Basis as of the last day of the most recent
fiscal quarter for which financial statements have been delivered to the
Administrative Agent is not greater than 2.75:1.00, and (iv) immediately prior
to and after giving effect to such payments, (1) the Liquidity Balance shall not
be less than $20,000,000; and (2) the average Liquidity Balance for the trailing
thirty (30) day period ending on the date of such payment (and after giving
effect thereto) shall not be less than $20,000,000.

7.7 Liquidations, Mergers, Consolidations, Acquisitions.

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
(i) dissolve, liquidate or wind-up its affairs, (ii) become a party to any
merger or consolidation, or (iii) acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person or group of
related Persons; provided that:

(a) any Subsidiary may merge with

(i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or

(ii) any one or more other Subsidiaries, provided that

(A) when any Guarantor is merging with another Subsidiary, the Guarantor shall
be the continuing or surviving Person and

(B) when a non-Loan Party Subsidiary whose Equity Interest is subject to the
Administrative Agent’s Prior Security Interest is merging with another non-Loan
Party, the non-Loan Party Subsidiary whose Equity Interest is subject to the
Administrative Agent’s Prior Security Interest shall be the continuing or
surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise, and thereafter dissolve) (i) to the Borrower
or to any other Guarantor (other than the Parent to the extent such disposition
would be inconsistent with Section 7.19) or (ii) any one or more other
Subsidiaries, provided that (A) if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or another Guarantor
(other than the Parent to the extent such disposition would be inconsistent with
Section 7.19) and (B) if the transferor in such a transaction is a non-Loan
Party Subsidiary whose Equity Interest is subject to the Administrative Agent’s
Prior Security Interest is merging with another non-Loan Party, then the
transferee must be the non-Loan Party Subsidiary whose Equity Interest is
subject to the Administrative Agent’s Prior Security Interest; and

(c) any Loan Party may consummate a Permitted Acquisition on or after the
Closing Date.

7.8 Dispositions of Assets or Subsidiaries.

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
dispose of (including pursuant to any sale and leaseback transaction),
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests or other equity
interests of a Subsidiary of such Loan Party), except:

(a) transactions involving the sale of inventory or lease or sublease of real
property in the ordinary course of business;

 

79



--------------------------------------------------------------------------------

(b) any Disposition of obsolete or worn-out assets in the ordinary course of
business that are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;

(c) any Disposition of assets by any Loan Party or any Subsidiary of any Loan
Party to any Loan Party, so long as such sold or transferred assets are subject
to the Administrative Agent’s Prior Security Interest therein or, if any such
asset is expressly excluded from the Collateral pursuant to Section 2.3 of the
Security Agreement or otherwise, such asset is sold or transferred to a Loan
Party all of whose Equity Interest is subject to the Administrative Agent’s
Prior Security Interest;

(d) any Disposition of assets among non-Loan Party Subsidiaries to the extent
permitted under Section 7.7;

(e) any Disposition permitted under Section 7.6;

(f) any Disposition of Cash Equivalents;

(g) sales, transfers or other dispositions of accounts receivable in connection
with the collection or compromise thereof in the ordinary course of business
consistent with past practices;

(h) termination of any Hedge Agreement;

(i) sales, transfers, leases or other Disposition of telecommunications
transmission capacity in the ordinary course of business that do not involve the
transfer of ownership of the underlying means of transmission and tower rights
in the ordinary course of business;

(j) licenses of intellectual property rights in the ordinary course of business
and substantially consistent with past practice so long as such licenses is no
longer necessary in the conduct of any Loan Party’s business; and

(k) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.8; provided that (i) at the time of such Disposition, no
Default or Event of Default shall exist or would result from such Disposition
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (k) in any fiscal year shall not exceed $5,750,000;

provided, however, that any such Dispositions shall be for fair market value.

7.9 Use of Proceeds.

No Loan Party shall (a) use the proceeds of any Term Loan hereunder, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose or (b) use
(or permit the use by any of its Subsidiaries or its or their respective
Affiliates, directors, officers, employees or agents) the proceeds of any Term
Loan, whether directly or indirectly, in violation of Anti-Corruption Laws,
Anti-Terrorism Laws, Sanctions or other applicable Law.

 

80



--------------------------------------------------------------------------------

7.10 Subsidiaries, Partnerships and Joint Ventures.

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
own or create directly or indirectly any Subsidiaries other than (i) any
Domestic Subsidiary that has joined this Agreement as Guarantor on the Closing
Date; and (ii) any Domestic Subsidiary formed or acquired after the Closing Date
that joins this Agreement as a Guarantor by delivering to the Administrative
Agent (A) an executed Guarantor Joinder; (B) documents in the forms described in
Section 4.1 modified as appropriate; and (C) documents necessary to grant and
perfect Prior Security Interests to the Administrative Agent for the benefit of
the Secured Parties in the Equity Interests of, and Collateral held by, such
Subsidiary. Other than as is in existence on the Closing Date with respect to
the Quintillion JV and Permitted Joint Venture Investments after the Closing
Date, no Loan Party shall be or become or agree to become a party to a Joint
Venture.

7.11 Continuation of or Change in Business.

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
engage in any business other than the business of owning, constructing, managing
and operating Communications or IT Systems, or other lines of business necessary
or ancillary to the foregoing or consistent with advances in the Communications
or IT Systems industry, in each case, substantially as conducted and operated by
such Loan Party or Subsidiary during the present fiscal year, and such Loan
Party or Subsidiary shall not permit any material change in such business.

7.12 Fiscal Year and Quarter.

The Parent shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve-month period beginning January 1 and
ending December 31 or to change its fiscal quarters from the calendar quarters
beginning January 1, April 1, July 1 and October 1.

7.13 Issuance of Equity Interests.

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
commence or consummate any Equity Issuance, except for (a) any such Equity
Issuances by any Loan Party (other than the Parent) to and for the benefit of a
Loan Party and that are subject to the Administrative Agent’s Prior Security
Interest therein and otherwise comply with the Security Agreement, (b) issuance
of (or issuance of options for) Common Equity Interests of the Parent to
directors, officers, or employees of the Parent or any of its Subsidiaries
pursuant to employee benefit plans established in the ordinary course of
business and issuance of any common stock or other common Equity Interests of
the Parent issued upon the exercise of such options), (c) any Equity Issuance
permitted pursuant to Section 7.6; (d) the Parent may issue and sell its common
Equity Interests; provided that, such Equity Issuance does not result in a
Change of Control; and (e) any Equity Issuances contemplated in the definitions
of “Flex Amount,” “Permitted Acquisitions” and “Permitted Joint Venture
Investment.”

7.14 Changes in Organizational Documents.

No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
amend or otherwise modify its Organizational Documents in any respect materially
adverse to the interests of the Lenders without the prior written consent of the
Required Lenders, provided that the Borrower shall provide at least thirty
(30) calendar days’ prior written notice (or such shorter notice as to which the
Administrative Agent may agree in its sole discretion) to the Administrative
Agent and the Lenders, and shall file (or confirm that the Administrative Agent
has filed) such financing statements and amendments to any previously filed
financing statements as the Administrative Agent may require, related to any
change in any Loan Party’s jurisdiction of incorporation or organization, or
change in its registered legal name or principal place of business.

 

81



--------------------------------------------------------------------------------

7.15 Negative Pledges; Other Inconsistent Agreements.

Each of the Loan Parties covenants and agrees that it shall not, and shall not
permit any of its Subsidiaries to, enter into any agreement (other than the
First Lien Loan Documents, provided that the First Lien Administrative Agent, on
behalf of itself and each First Lien Lender, is a party to, and is bound by the
terms of, the Intercreditor Agreement) containing any provision which would

(a) be breached by the borrowing by the Borrower of the Term Loans hereunder or
by the performance by the Loan Parties or their respective Subsidiaries of any
of their obligations hereunder or under any other Loan Document,

(b) limit the ability of any Loan Party or any Subsidiary of any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person;

(c) create or permit to exist or become effective any encumbrance or restriction
on the ability of any Loan Party or Subsidiary of any Loan Party to

(i) make Restricted Payments to any Loan Party, or pay any Indebtedness owed to
any Loan Party,

(ii) make loans or advances to any Loan Party, or

(iii) Guarantee the Indebtedness of any Loan Party;

provided, however, that this clause (c) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.1(b)(ii) or Section 7.1(d)(i) solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness;
or

(d) require the grant of a Lien to secure an obligation of such Person if a Lien
is granted to secure another obligation of such Person; provided, however, that
the foregoing shall not apply to restrictions and conditions imposed by
applicable Law or by this Agreement, any agreement relating to prohibitions on
easements, rights of way or other encumbrances on title to real property and
customary provisions in leases in the ordinary course of business.

7.16 Material Agreements.

Each of the Loan Parties covenants and agrees that it shall not, and shall not
permit any of its Subsidiaries to

(a) amend, restate, supplement, waive or otherwise modify (i) any of the First
Lien Loan Documents, except to the extent permitted by the Intercreditor
Agreement, or (ii) any other Material Agreement, solely in the case of this
clause (ii), in any manner that would impair in any material respect the value
of the interests or rights of any Loan Party or that would impair in any
material respect the rights or interest of the Administrative Agent or any
Lender,

(b) terminate, cancel or revoke (prior to any scheduled date of termination) any
Material Agreement if such termination, cancellation or revocation could
reasonably be expected to result in a Material Adverse Change, Default or Event
of Default or

 

82



--------------------------------------------------------------------------------

(c) make any optional prepayments of Indebtedness arising under any Material
Indebtedness, except for optional prepayments

(i) of Indebtedness between the Loan Parties, if any, or

(ii) as permitted by Section 7.6, or

(iii) the First Lien Indebtedness.

7.17 Employee Plans.

No Loan Party or ERISA Affiliate will acquire any material liability (by
adopting a new plan, acquisition of another entity, participating in an asset
transfer or plan merger, or otherwise) under any Company Pension Plan under
which the Loan Party or ERISA Affiliate has no liability as of the date of this
Agreement; and (ii) no Loan Party will acquire any material liability (by
adopting a new plan, acquisition of another entity, participating in an asset
transfer or plan merger, or otherwise) under any Welfare Benefit Plan, under
which the Loan Party has no liability as of the date of this Agreement unless
such Plan can be terminated by the Loan Party or an ERISA Affiliate in its sole
discretion at any time without material liability.

7.18 Management Fees.

Each of the Loan Parties covenants and agrees that it shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, pay any management or
other similar fees to any Person, except

(a) any management or similar fees paid by any Loan Party or Subsidiary of any
Loan Party to a Loan Party;

(b) legal or consulting fees paid to any Person that is not an Affiliate of any
Loan Party for services actually rendered and in amounts typically paid by
entities engaged in a Loan Party’s business; and

(c) management or similar fees paid to any Person that is not a holder of any
Equity Interest of the Parent or an Affiliate of any Loan Party for services
actually rendered, consistent with the past practice of the Loan Party and in
amounts typically paid by entities engaged in a Loan Party’s business.

7.19 Parent as a Holding Company.

The Parent covenants and agrees that it shall not own or acquire any assets
other than the Equity Interests of the Borrower, and shall not conduct, transact
or otherwise engage in any business or operations other than those incidental to
its ownership of the Equity Interests of the Borrower and Contingent Obligations
permitted by Section 7.4(e).

7.20 Anti-Corruption; Anti-Terrorism; Sanctions.

(a) None of the Loan Parties or their respective Subsidiaries, Affiliates,
officers, directors, employees or agents will engaged in any dealings or
transactions with any Sanctioned Person or in violation of any applicable
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

(b) No Loan Party will fund all or any part of any payment under this Agreement
or any other Loan Document out of proceeds derived from transactions that
violate Sanctions, or with any Sanctioned Person, or with or connected to any
Sanctioned Country.

 

83



--------------------------------------------------------------------------------

VIII. FINANCIAL COVENANTS

8.1 Maximum Net Total Leverage Ratio.

The Loan Parties shall maintain at all times, measured at each fiscal quarter
end and maintained through the next measurement date, a Net Total Leverage Ratio
of not more than the ratios set forth below for the periods specified below:

 

PERIOD

   RATIO

Closing Date through December 31, 2016

   4.31: 1.00

January 1, 2017 through December 31, 2017

   3.74: 1.00

January 1, 2018 and thereafter

   3.45: 1.00

8.2 Maximum Senior Leverage Ratio.

The Loan Parties shall maintain at all times, measured at each fiscal quarter
end and maintained through the next measurement date, a Senior Leverage Ratio of
not more than the ratios set forth below for the periods specified below:

 

PERIOD

   RATIO

Closing Date through December 31, 2016

   2.875: 1.00

January 1, 2017 through December 31, 2018

   2.588: 1.00

January 1, 2019 and thereafter

   2.300: 1.00

8.3 Minimum Debt Service Coverage Ratio.

The Loan Parties shall maintain at all times, measured at each fiscal quarter
end and maintained through the next measurement date, a Debt Service Coverage
Ratio of greater than 1.70 to 1.00.

 

84



--------------------------------------------------------------------------------

IX. EVENTS OF DEFAULT

9.1 Events of Default.

An Event of Default means the occurrence or existence of any one or more of the
following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

(a) Payments Under Loan Documents. Failure by the Borrower or any other Loan
Party to pay, (i) on the date on which such payment becomes due in accordance
with the terms of this Agreement or any other applicable Loan Document, any
principal of any Term Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity) or (ii) within three (3) Business
Days after such amount is due, any interest on any Term Loan, or any other
amount owing hereunder or under the other Loan Documents, or any other
Obligation;

(b) Breach of Warranty. Any representation, warranty, certification or statement
of fact made or deemed made at any time by any of the Loan Parties herein or in
any other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall have been false or
misleading as of the time it was made or furnished (i) as stated if such
representation or warranty contains an express materiality qualification or
(ii) in any material respect if such representation or warranty does not contain
such qualification;

(c) Breach of Certain Covenants. Any of the Loan Parties shall default in the
observance or performance of any covenant contained in Section 6.1,
Section 6.2(a), Section 6.4, Section 6.6, Section 6.8, Section 6.9,
Section 6.10, Section 6.14, Section 6.15, Section 6.16, Article VII, Article
VIII or Article XIII.

(d) Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document, and such default shall continue unremedied for
the expressly specified cure period with respect thereto or, if no such cure
period is specified, for a period of thirty (30) days after the earlier of
(i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) an Authorized Officer or any other executive officer of any
Loan Party having obtained knowledge thereof;

(e) Defaults in Other Agreements or Indebtedness. A default or event of default
shall occur at any time under the terms of any other agreement with respect to
Indebtedness or any other credit extension in an aggregate principal amount
(including undrawn committed or available amounts) in excess of $5,750,000, or
with respect to any Hedge Agreement, the Hedge Termination Value of which is
equal to or in excess of the Threshold Amount and such breach, default or event
of default (i) arises from the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any related Indebtedness
or other credit extensions when due (whether at stated maturity, by acceleration
or otherwise) or (ii) the effect of which is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice and/or lapse of time, if
required, the acceleration of any related Indebtedness or other credit
extensions (whether or not such right shall have been waived) or the termination
of any commitment to lend; provided, that cross-defaults with respect to the
First Lien Credit Facilities shall be limited to events of default described in
sections 9.1(a) (payment default) and 9.1(l) (bankruptcy default) of the First
Lien Credit Agreement and to cross-acceleration unless such event of default
that has not been cured or waived within 90 days after the occurrence thereof;

(f) Final Judgments or Orders. Any final judgments or orders for the payment of
money in excess of $5,750,000 individually or $11,500,000 in the aggregate at
any one time shall be entered against any Loan Party or Subsidiary of any Loan
Party by a court having jurisdiction in the premises, which judgment is not
discharged, satisfied, vacated, bonded or stayed pending appeal within a period
of thirty (30) days from the date of entry;

 

85



--------------------------------------------------------------------------------

(g) Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested by any
party thereto (other than the Administrative Agent or any Lender) or cease to
give or provide the respective Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby;

(h) Security Interests Unenforceable. Any Lien purported to be created under any
Collateral Document shall cease to be, or shall be asserted by any Loan Party
not to be, a valid or perfected Lien on any portion of the Collateral, with the
priority required by the applicable Collateral Document, except (i) as a result
of a release pursuant to Section 11.1(f), or (ii) as a result of the sale or
other disposition of the applicable Collateral or the release of the applicable
Loan Party in a transaction permitted under the Loan Documents;

(i) Uninsured Losses; Proceedings Against Assets. There shall occur any
uninsured damage to or loss, theft or destruction of any portion of the
Collateral with a fair market value in excess of the Threshold Amount or the
Collateral or any other of the Loan Parties’ or any of their Subsidiaries’
assets with a fair market value in excess of the Threshold Amount are attached,
seized, levied upon or subjected to a writ or distress warrant; or such come
within the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors and the same is not cured within thirty (30) days
thereafter;

(j) Events Relating to Employee Benefit Plans. (i) An ERISA Event or Plan
Qualification Event occurs that has resulted or could reasonably be expected to
result in liability of any Loan Party or any ERISA Affiliate in an aggregate
amount in excess of $5,750,000, or (ii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
contribution required to be made with respect to any Company Pension Plan or
Multiemployer Plan in an aggregate amount in excess of $5,750,000, including any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan;

(k) Change of Control. A Change of Control shall have occurred;

(l) Insolvency Proceedings. (i) An Insolvency Proceeding shall have been
instituted against any Loan Party or Subsidiary of a Loan Party and such
Insolvency Proceeding shall remain undismissed or unstayed and in effect for a
period of sixty (60) consecutive days or such court shall enter a decree or
order granting any of the relief sought in such Insolvency Proceeding, (ii) any
Loan Party or Subsidiary of a Loan Party institutes, or takes any action in
furtherance of, an Insolvency Proceeding, (iii) an order granting the relief
requested in any Insolvency Proceeding (including, but not limited to, an order
for relief under federal bankruptcy laws) shall be entered, (iv) any Loan Party
or Subsidiary thereof shall commence a voluntary case under, file a petition
seeking to take advantage of, any bankruptcy, insolvency, reorganization or
other similar law, domestic or foreign, (v) any Loan Party or Subsidiary thereof
shall consent to or fail to contest in a timely and appropriate manner any
petition filed against it in any Insolvency Proceeding, (vi) any Loan Party or
Subsidiary thereof shall apply for or consent to, or fail to contest in a timely
and appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (vii) any Loan Party or Subsidiary thereof
shall take any action to approve or authorize any of the foregoing, or
(viii) any Loan Party or any Subsidiary of a Loan Party ceases to be Solvent or
admits in writing its inability to pay its debts as they mature;

 

86



--------------------------------------------------------------------------------

(m) Material Agreements. If any Loan Party shall default, past any applicable
grace and cure period, under any Material Agreement not otherwise described in
this Section 9.1 and such default would reasonably be expected to result in a
Material Adverse Change; or

(n) FCC and PUC Matters. Any License (except for Licenses which are no longer
required in the conduct of such Loan Party’s or Subsidiary’s business and which
cannot be sold or which have de minimis fair market value) shall be cancelled,
expired, revoked, terminated, rescinded, annulled, suspended or modified or
shall no longer be in full force and effect, the effect of which has resulted
in, or would reasonably be expected to result in, a Material Adverse Change; or

(o) Expropriation. Any federal, state or local Governmental Authority takes any
action to expropriate or condemn any material portion of the assets of the Loan
Parties and their Subsidiaries, taken as a whole;

(p) Injunction. Any Loan Party or any of its respective Subsidiaries are
enjoined, restrained or in any way prevented by the order of any Governmental
Authority from conduction any substantial portion of the business of the Loan
Parties and their Subsidiaries, taken as a whole, and such order continues for
more than fifteen (15) days;

(q) Full Dominion Account. Any Loan Party withdraws, or causes to be withdrawn,
any funds from the Full Dominion Account except as expressly permitted hereunder
and under the First Lien Credit Agreement.

9.2 Consequences of Event of Default.

(a) Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Section 9.1 (other than
Section 9.1(l)) shall occur and be continuing, the Administrative Agent may, and
upon the request of the Required Lenders, shall by written notice to the
Borrower, declare the unpaid principal amount of the Term Loans then outstanding
and all interest accrued thereon, any unpaid fees and all other Indebtedness of
the Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived; and

(b) Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of Default
specified under Section 9.1(l) shall occur, the unpaid principal amount of the
Term Loans then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrower to the Lenders hereunder and
thereunder automatically shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

(c) Set-off. If an Event of Default shall have occurred and be continuing, each
Lender and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or

 

87



--------------------------------------------------------------------------------

such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or its Affiliates, irrespective of whether or not such
Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

X. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority.

Each of the Lenders (on behalf of itself and each of its Affiliates) hereby
irrevocably appoints Crystal to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article X are solely for the benefit of the Administrative
Agent, the Lenders, the Affiliates of the Lenders who are Secured Parties, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

10.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

10.3 No Fiduciary Duty.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the

 

88



--------------------------------------------------------------------------------

other Loan Documents that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) None of the Lenders shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, none of the Lenders shall (i) be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing or (ii) have any duty to take any
discretionary action or exercise any discretionary powers.

10.4 Exculpation.

(a) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower or a Lender.

(b) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.5 Reliance by the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Term Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the

 

89



--------------------------------------------------------------------------------

contrary from such Lender prior to the making of such Term Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.6 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article X shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Second Lien Credit Facility as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

10.7 Filing Proofs of Claim.

In case of the pendency of any proceedings under any Debtor Relief Law or any
other judicial proceeding relating to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand therefor) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the owing and unpaid
principal and interest in respect to the Obligations and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.7, 2.10(b)
and 11.3) allowed in such proceeding;

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.7, 2.10(b) and 11.3.

10.8 Resignation of the Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor Administrative Agent, which shall be a bank or other
financial institution with an office in the United States, or an Affiliate of
any such bank with an

 

90



--------------------------------------------------------------------------------

office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier date as the Required Lenders may approve), then the
retiring Administrative Agent may (but shall not be obligated to) on behalf of
the Lenders, appoint a successor Administrative Agent meeting the qualifications
set forth above. If the Administrative Agent shall notify the Borrower and the
Lenders that no such Person has accepted such appointment, then the
Administrative Agent’s resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(ii) except for any indemnity payments owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.8. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article X
and Section 11.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

10.9 Reserved.

10.10 Non-Reliance on the Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.11 Enforcement.

By its acceptance of the benefits of this Agreement and the other Loan
Documents, each Secured Party agrees that (a) the Loan Documents may be enforced
only by the Administrative Agent, acting upon the instructions or with the
consent of Required Lenders as provided in this Agreement, (b) no Secured Party
shall have any right individually to enforce or seek to enforce this Agreement
or the other Loan Documents or to realize upon any Collateral or other security
given to secure the payment and performance of the Obligations and (c) no
Secured Party has any right to notice of any action or to consent to, direct or
object to any action hereunder or under any other Loan Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents.

 

91



--------------------------------------------------------------------------------

10.12 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the agents listed on
the cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender hereunder.

10.13 Authorization to Release Collateral and Loan Parties.

(a) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon Payment in Full of all Obligations,
(y) that is Disposed of or to be Disposed of as part of or in connection with
any sale or other disposition permitted under the Loan Documents, or (z) subject
to Section 11.1, if approved, authorized or ratified in writing by the Required
Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.1(d)(i); and

(iii) to release any Guarantor from its obligations under the Loan Documents if
such Person ceases to be a Guarantor as a result of a transaction permitted
under the Loan Documents.

In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Loan
Party, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such termination or release. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Loan Documents pursuant to this Section 10.13.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

10.14 Compliance with Flood Laws.

CoBank has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the Flood Laws. CoBank, as
Administrative Agent will post on the applicable electronic platform (or
otherwise distribute to each lender in the syndicate) documents that it receives
in connection with the Flood Laws. However, each Lender and Participant in the
Second Lien Credit Facility is responsible for assuring its own compliance with
the flood insurance requirements.

 

92



--------------------------------------------------------------------------------

10.15 No Reliance on the Administrative Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, Anti-Corruption Law, or
Sanctions, including any programs involving any of the following items relating
to or in connection with any of the Loan Parties, their Affiliates or their
agents, the Loan Documents or the transactions hereunder or contemplated hereby:
(a) any identity verification procedures, (b) any recordkeeping, (c) comparisons
with government lists, (d) customer notices or (e) other procedures required
under the CIP Regulations or such other Laws.

XI. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made that will:

(a) Reserved.

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment (it being understood that the waiver of any condition set forth in the
definition of “Extension Conditions” or of any mandatory prepayment of Term
Loans (or any definition relating thereto) shall not constitute a postponement
of any date scheduled for the payment of principal or interest);

(c) reduce the principal of, or the rate of interest specified herein on, any
Term Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Term
Loan or to reduce any fee payable hereunder;

(d) change Section 2.14 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(e) change any provision of this Section 11.1 or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;

(f) except in connection with a transaction permitted under Section 7.7 or 7.8,
release all or substantially all of the Collateral without the written consent
of each Lender whose Obligations are secured by such Collateral; or

(g) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 7.7 or 7.8, all or
substantially all of the value of the Guaranty provided pursuant to Article XII
of this Agreement without the written consent of each Lender whose Obligations
are guaranteed thereby, except to the extent such release is permitted pursuant
to Section 10.13 (in which case such release may be made by the Administrative
Agent acting alone);

 

93



--------------------------------------------------------------------------------

provided that (i) no agreement, waiver or consent that would modify the
interests, rights or obligations of the Administrative Agent may be made without
the written consent of the Administrative Agent, (ii) only the consent of the
Administrative Agent shall be required for any amendment to the Fee Letter, and
(iii) the Schedules to this Agreement and the Annexes to the Security Agreement
may be modified as provided in and subject to the terms described in Section 6.9
and 6.11, and (iv) Section 6.16 may be amended, modified, or terminate or any
provision thereof waived in accordance with the terms set forth therein; and
provided, further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1(a) through 11.1(g) above, the consent
of the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each a “Non-Consenting
Lender”), then the Borrower shall have the right to replace any such
Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 3.6.

Notwithstanding any of the foregoing to the contrary, the Loan Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Loan Document, or enter into any new
agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

Notwithstanding anything to the contrary contained herein, if following the
Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof. It is
understood that posting such amendment electronically on SyndTrak or another
relevant website with notice of such posting by the Administrative Agent to the
Required Lenders shall be deemed adequate receipt of notice of such amendment.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the Term
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein.

11.2 No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of the Administrative Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of the Administrative Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies that they would otherwise have.

 

94



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent for the benefit of the Secured Parties; provided, however,
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 9.2 (subject to the terms of Section 2.14), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party in any Insolvency
Proceedings.

11.3 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay:

(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, which in the case of professional services
will include only the reasonable fees, charges and disbursements of (1) one deal
counsel, one regulatory counsel and one local real estate counsel for each state
in which a Mortgage is entered into by any Loan Party (so long as none of the
existing counsel is licensed in such state and practicing as real estate counsel
in such state) to the Administrative Agent, (2) one title insurance company
selected by the Administrative Agent and (3) one or more vendors selected by the
Administrative Agent to perform any Phase I Environmental Site Assessments or
similar environmental due diligence assessment, in each case, only to the extent
requested by the Administrative Agent) in connection with the syndication of the
Second Lien Credit Facility, the preparation, negotiation, execution, and
delivery of this Agreement and the other Loan Documents (whether or not the
transactions contemplated hereby shall be consummated),

(ii) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent) in connection with the administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and

(iii) all out of pocket expenses incurred by the Administrative Agent, any
Lender (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender), in connection with the enforcement or
protection of its rights:

(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or

(B) in connection with the Term Loans made hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Term Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the

 

95



--------------------------------------------------------------------------------

foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party and the expense of investigation) other than such Indemnitee and its
Related Parties arising out of, in connection with, or as a result of:

(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby,

(ii) any Term Loan or the use or proposed use of the proceeds therefrom,

(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or

(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto;

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages and other similar amounts arising from any
non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party thereof, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s Pro Rata Share at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); and provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, none of the Loan Parties shall assert, and each hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated

 

96



--------------------------------------------------------------------------------

hereby or thereby, any Term Loan or the use of the proceeds thereof. No
Indemnitee referred to in Section 11.3 shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.

(f) Survival. Each party’s obligations under this Section 11.3 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

11.4 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail (i) if to a Lender, at its address set forth in its
Administrative Questionnaire or (ii) if to any other Person, to it at its
address set forth on Part 3 of Schedule 1.1(B). Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received. Notices delivered through electronic
communications (including e-mail and Internet or intranet websites) to the
extent provided in clause (b) below, shall be effective as provided in said
clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address, facsimile
number or e-mail address, if applicable, for notices and other communications
hereunder by notice to the other parties hereto.

 

97



--------------------------------------------------------------------------------

(d) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, SyndTrak or a
substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

11.5 Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

11.6 Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment in Full of
the Obligations. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Article II, Article III, Section 11.3 or any other provision of any Loan
Document, the agreement of the Lenders set forth in Section 11.3(c), and the
agreements of the Loan Parties set forth in Section 11.10 or any other provision
of any Loan Documents shall survive Payment in Full of the Obligations and shall
protect the Administrative Agent, the Lenders and any other Indemnitees against
events arising after such termination as well as before. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment in Full of the Obligations.

11.7 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise

 

98



--------------------------------------------------------------------------------

transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of this Section, (ii) by way of
participation in accordance with the provisions of this Section 11.7, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of this Section 11.7 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in this Section 11.7 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Term Loan Commitment and the Term Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the Term
Loans at the time owing to it or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in clause (B) below in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (i)(A) of this clause (b), the principal
outstanding balance of the Term Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 11.7 and in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Second Lien Credit Facility; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Term
Loans to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund.

 

99



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (v).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2 and 11.3(b) with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 11.7(d) below.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Boston, Massachusetts a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Term Loan Commitments of, and principal amounts (and stated interest) of
the Term Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. Information
contained in the Register with respect to any Lender shall be available for
access by the Borrower during normal business hours and from time to time upon
at least one Business Day’s prior notice. No Lender shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such Lender unless otherwise
agreed by the Administrative Agent.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Term Loans owing to it); provided, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

100



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Sections 11.1(a) through
(g) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.1, 3.2 (subject to the
requirements and limitations therein, including the requirements under
Section 3.2 (it being understood that the documentation required under
Section 3.2 shall be delivered to the participating Lender)) and 11.3 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 11.7; provided that such Participant
(A) agrees to be subject to the provisions of Section 3.6 as if it were an
assignee under clause (b) of this Section 11.7; and (B) shall not be entitled to
receive any greater payment under Section 3.1 or 3.2, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.6 with respect to any
Participant. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.2(c) as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loans or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Term Loans or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Term Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

11.8 Confidentiality.

Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this

 

101



--------------------------------------------------------------------------------

Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) the SBA, (ii) any rating
agency in connection with rating the Borrower or its Subsidiaries or the Second
Lien Credit Facility or (iii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Second Lien Credit Facility; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 11.8, or (y) becomes available to the Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

The Administrative Agent or any Lender may from time to time publish advertising
material (including press releases) relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark with the prior written consent of the Borrower, which consent
shall not be unreasonably withheld.

No Loan Party shall, and no Loan Party shall permit any of its Affiliates to,
issue any press release or other public disclosure (other than any document
filed with any Governmental Authority relating to a public offering of
securities of any Loan Party) using the name, logo or otherwise referring to
Crystal or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which Administrative Agent is party without the prior
consent of Crystal except to the extent required to do so under applicable Law
and then, only after consulting with Crystal.

The Loan Parties acknowledge and agree that the Loan Documents and all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, the Loan Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, the Administrative Agent,
and made available, to the Lenders by posting such Borrower Materials on an
E-System. The Loan Parties authorize the Administrative Agent to download copies
of their logos from its website and post copies thereof on an E-System.

The Loan Parties hereby agree that they shall (and shall cause such parent
company or Subsidiary, as the case may be, to) (i) identify in writing, and
(ii) clearly and conspicuously mark such Borrower Materials that contain only
information that is publicly available or that is not material for purposes of
U.S. federal and state securities laws as “PUBLIC”. The Loan Parties agree that
by identifying such Borrower Materials as “PUBLIC” or publicly filing such
Borrower Materials with the Securities and Exchange Commission, then
Administrative Agent and the Lenders shall be entitled to treat such Borrower
Materials as not containing any material nonpublic information for purposes of
U.S. federal and state securities laws.

 

102



--------------------------------------------------------------------------------

11.9 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Article IV, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.10 Choice of Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process; Waiver of Jury Trial.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that require or permit application of the
laws of any other state or jurisdiction.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COLORADO STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

103



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.10. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.4. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.11 USA PATRIOT Act Notice.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA PATRIOT Act. The Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
Anti-Corruption Laws, Anti-Terrorism Laws, and Sanctions, including the USA
PATRIOT Act.

11.12 Payments Set Aside.

To the extent any Loan Party makes a payment or payments to the Administrative
Agent for the ratable benefit of the Lenders or Secured Parties or the
Administrative Agent receives any payment or proceeds of the Collateral which
payments or proceeds or any part thereof are subsequently invalidated,

 

104



--------------------------------------------------------------------------------

declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Insolvency
Proceeding, other applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.

11.13 Reserved.

11.14 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Term Loans or, if it exceeds such unpaid principal,
refunded to the Borrower. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

11.15 FCC and PUC Compliance.

Notwithstanding anything to the contrary in this Agreement and the other Loan
Documents, no party hereto or thereto shall take any action under this Agreement
or the other Loan Documents that would constitute or result in an assignment of
any License, or a Change of Control of any Loan Party or Subsidiary directly or
indirectly holding a License, to the extent that such assignment or Change of
Control would require the prior approval by the FCC under the Communications Act
and/or any applicable PUC under the PUC Laws without first obtaining such
required approval.

Upon any action to commence the exercise of remedies hereunder or under the
other Loan Documents, each Loan Party hereby undertakes and agrees on behalf of
itself, the other Loan Parties, and the Subsidiaries of any Loan Party to
cooperate and join with the Administrative Agent, and cause the other Loan
Parties and the Subsidiaries of any Loan Party, to cooperate and join with the
Administrative Agent, in any application to any Governmental Authority with
respect thereto and to provide such assistance in connection therewith as the
Administrative Agent may request, including the preparation of, consenting to or
joining in of filings and appearances of officers and employees of any Loan
Party or any Subsidiary of any Loan Party before such Governmental Authority, in
each case in support of any such application made by the Administrative Agent;
provided, however, nothing herein shall be construed to require any of the Loan
Parties nor any of the Subsidiaries of any Loan Party to, directly or
indirectly, violate any terms or conditions of any License. The obligation of
the Loan Parties to make all payments required to be made under this Agreement
or any other Loan Document shall be absolute and unconditional and independent
of any action by the PUC or the FCC with respect to rates and/or disallowance of
debt.

11.16 Grant of Irrevocable License to Enter and Inspect.

Each Loan Party hereby grants to the Administrative Agent, its agents,
attorneys, employees, consultants, contractors, successors and assigns, an
irrevocable license and authorization to enter upon

 

105



--------------------------------------------------------------------------------

and inspect any real property subject to a Mortgage executed and delivered by
such Loan Party or its Subsidiary and facilities thereon, and perform only such
tests, including without limitation, subsurface testing, soils and groundwater
testing, and other tests which may physically invade such real property or
facilities, as the Administrative Agent, in its sole discretion, determines are
necessary to protect its interest in the Collateral; provided that prior to the
occurrence of an Event of Default, the Administrative Agent, its agents,
attorneys, employees, consultants, contractors, successors and assigns shall
(i) provide the Borrower with reasonable notice prior to any entry, (ii) at the
Borrower’s option, be escorted by a representative of the Borrower and
(iii) perform only such tests as the Administrative Agent, in its reasonable
discretion, determines are necessary to protect its interest in the Collateral.
Under no circumstances shall the Administrative Agent be obligated to perform
such inspections or tests.

11.17 Independent Action.

Each Loan Party hereby agrees that the representations and warranties of
Section 5.18 and the obligations set forth in Sections 6.6(b) and 6.8(c) shall
constitute independent covenants of each of the Loan Parties that are not
secured by the Mortgages regarding real property located in Alaska or Oregon
despite any reference in such Mortgage that the Secured Obligations are secured
by such Mortgage. Each Loan Party acknowledges that the Administrative Agent may
undertake remedies allowed under the Loan Documents and applicable Law to
enforce Sections 5.18, 6.6(b) or 6.8(c), other than those granted exclusively by
the Mortgages regarding real property located in Alaska or Oregon, and any
action to enforce the rights of the Secured Parties under these Sections shall
be deemed an independent action or proceeding not secured by any Mortgage
regarding real property located in Alaska or Oregon.

XII. GUARANTY

12.1 Guaranty.

Each Guarantor hereby jointly and severally, unconditionally, absolutely,
continually and irrevocably guarantees to the Administrative Agent for the
benefit of the Secured Parties the payment and performance in full of the
Guaranteed Liabilities. For all purposes of this Article XII, notwithstanding
the foregoing, the liability of each Guarantor individually with respect to its
Guarantors’ Obligations shall be limited to an aggregate amount equal to the
Maximum Guarantor Liability. Each Guarantor agrees that it is jointly and
severally, directly and primarily liable (subject to the limitation in the
immediately preceding sentence) for the Guaranteed Liabilities. The Guarantors’
Obligations are secured by various Collateral.

12.2 Payment.

If the Borrower or any other Loan Party shall default in payment or performance
of any of the Guaranteed Liabilities, whether principal, interest, premium,
indemnification obligations, fees (including, but not limited to, attorney’s
fees and expenses), expenses or otherwise, when and as the same shall become
due, and after expiration of any applicable grace period, whether according to
the terms of this Agreement, by acceleration, or otherwise, or upon the
occurrence and during the continuance of any Event of Default, then any or all
of the Guarantors will, upon demand thereof by the Administrative Agent,
(i) fully pay to the Administrative Agent, for the benefit of the Secured
Parties, an amount equal to all the Guaranteed Liabilities then due and owing or
declared or deemed to be due and owing, including for this purpose, in the event
of any Event of Default under Section 9.1(l) (and irrespective of the
applicability of any restriction on acceleration or other action as against any
other Loan Party in any Insolvency Proceeding), the entire outstanding or
accrued amount of all Obligations or (ii) perform such Guaranteed Liabilities,
as applicable. For purposes of this Section 12.2, the Guarantors acknowledge and

 

106



--------------------------------------------------------------------------------

agree that “Guaranteed Liabilities” shall be deemed to include any amount
(whether principal, interest, premium, fees, expenses, indemnification
obligations and/or any other payment obligation of any kind or nature) which
would have been accelerated in accordance with Section 9.2 but for the fact that
such acceleration could be unenforceable or not allowable in any Insolvency
Proceeding or otherwise under any applicable Law. Notwithstanding anything
herein to the contrary, upon the occurrence and continuation of an Event of
Default, then notwithstanding any Collateral or other direct or indirect
security or credit support for the Guaranteed Liabilities, at the Administrative
Agent’s election and without notice thereof or demand therefor, each of the
Guaranteed Liabilities and the Guarantors’ Obligations shall immediately be and
become due and payable.

12.3 Absolute Rights and Obligations.

This is a guaranty of payment and not of collection. The Guarantors’ Obligations
under this Article XII shall be joint and several, absolute and unconditional
irrespective of, and each Guarantor hereby expressly waives, to the extent not
otherwise expressly prohibited by applicable law, any defense to its obligations
under this Article XII and all other Loan Documents to which it is a party by
reason of:

(a) any lack of legality, validity or enforceability of this Agreement, or any
of the Notes, or any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantors’ Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantors’ Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

(e) any change in the corporate or limited liability company existence,
structure or ownership, including, without limitation, dissolution, of the
Borrower, any Guarantor, any other Loan Party or any other party to a Related
Agreement, or the combination or consolidation of the Borrower, any Guarantor,
any other Loan Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of the Borrower, any
Guarantor or any other Loan Party or any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment
or pursuant to the satisfaction of the Extension Conditions), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part;

 

107



--------------------------------------------------------------------------------

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Guarantors’ Obligations
of any other Guarantor and obligations arising under any other Guaranty or any
other Loan Document now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in this Agreement,
any other Loan Document or any other Related Agreement, including without
limitation any term pertaining to the payment or performance of any of the
Guaranteed Liabilities, any of the Guarantors’ Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;

(i) any failure to assert any breach of or default under any Loan Document or
with respect to the payment or performance of any of the Guaranteed Liabilities,
any of the Guarantors’ Obligations of any Guarantor, or any of the obligations
or liabilities of any party to any other Related Agreement; any extensions of
credit in excess of the amount committed under or contemplated by the Loan
Documents, or in circumstances in which any condition to such extensions of
credit has not been satisfied; any other exercise or non-exercise, or any other
failure, omission, breach, default, delay, or wrongful action in connection with
any exercise or non-exercise, of any right or remedy against the Borrower, any
other Loan Party or any other Person under or in connection with any Loan
Document, any Related Agreement or any of the Guaranteed Liabilities or any
Guarantors’ Obligation; any refusal of payment or performance of any of the
Guaranteed Liabilities or any Guarantors’ Obligation, whether or not with any
reservation of rights against any Guarantor; or any application of collections
(including but not limited to collections resulting from realization upon any
direct or indirect security for the Guaranteed Liabilities) to other
obligations, if any, not entitled to the benefits of the Guaranty provided for
in this Article XII, in preference to Guaranteed Liabilities or Guarantors’
Obligations entitled to the benefits of the Guaranty provided for in this
Article XII, or if any collections are applied to the payment of Guaranteed
Liabilities, any application to particular Guaranteed Liabilities;

(j) any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the other Secured Parties, or any of them,
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by the Administrative Agent or the other Secured Parties, or any of
them, or any other Person in respect of, any direct or indirect security for any
of the Guaranteed Liabilities. As used in this Article XII, “direct or indirect
security” for the Guaranteed Liabilities, and similar phrases, includes any
collateral security, guaranty, suretyship, letter of credit, capital maintenance
agreement, put option, subordination agreement, or other right or arrangement of
any nature providing direct or indirect assurance of payment or performance of
any of the Guaranteed Liabilities, made by or on behalf of any Person;

(k) any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower, any other Loan Party or
any other Person; any bankruptcy, insolvency, reorganization or similar
proceeding with respect to the Borrower, any other Loan Party or any other
Person; or any action taken or election made by the Administrative Agent or the
other Secured Parties, or any of them (including but not limited to any election
under Section 1111(b)(2) of the Bankruptcy Code), the Borrower, any other Loan
Party or any other Person in connection with any such proceeding;

 

108



--------------------------------------------------------------------------------

(l) any defense, set-off, or counterclaim which may at any time be available to
or be asserted by the Borrower, any other Loan Party or any other person with
respect to any Loan Document, any of the Guaranteed Liabilities, any Guarantors’
Obligation, or with respect to any Related Agreement; or any discharge by
operation of law or release of the Borrower, any other Loan Party or any other
Person from the performance or observance of any Loan Document or any of the
Guaranteed Liabilities or Guarantors’ Obligations;

(m) any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor or any other Loan Party) which might in any manner or to any
extent vary the risks of such Loan Party, or might otherwise constitute a legal
or equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Borrower or any other Loan Party or to any Collateral or other security in
respect of the Guaranteed Liabilities or Guarantors’ Obligations.

It is the express purpose and intent of the parties hereto that this Guaranty,
the Guaranteed Liabilities and the Guarantors’ Obligations hereunder and under
each Guarantor Joinder with respect hereto shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by payment
and performance as herein provided.

12.4 Maximum Liability.

(a) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent any Guarantors’ Obligations shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable Law relating to fraudulent conveyances or transfers) then the
obligations of each such Guarantor hereunder shall be limited to the maximum
amount that is permissible under applicable Law (whether federal or state and
including any Debtor Relief Law). Any analysis of the provisions hereof for
purposes of laws relating to fraudulent conveyances or transfers shall take into
account the contribution agreement established in Section 12.5.

(i) Each Guarantor’s maximum obligations hereunder (the “Maximum Guarantor
Liability”) in any case or proceeding referred to below (but only in such a case
or proceeding) shall not be in excess of:

(A) in a case or proceeding commenced by or against such Guarantor under the
Bankruptcy Code on or within one year from the date on which any of the
Guaranteed Liabilities are incurred, the maximum amount that would not otherwise
cause the Guarantors’ Obligations of such Guarantor (or any other obligations of
such Guarantor to Administrative Agent, Lenders and any other Person holding any
of the Guaranteed Liabilities or the Guarantors’ Obligations) to be avoidable or
unenforceable against such Guarantor under (A) Section 548 of the Bankruptcy
Code or (B) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or

(B) in a case or proceeding commenced by or against such Guarantor under the
Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Liabilities or Guarantors’ Obligations of such Guarantor are
incurred, the maximum amount that would not otherwise cause the Guarantors’
Obligations of such Guarantor (or any other obligations of such Guarantor to
Administrative Agent, Lenders and any other Person holding any of the Guaranteed
Liabilities or the Guarantors’ Obligations) to be avoidable or unenforceable
against such Guarantor under any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding by virtue of
Section 544 of the Bankruptcy Code; or

(C) in a case or proceeding commenced by or against such Guarantor under any
Debtor Relief Law other than the Bankruptcy Code, the maximum amount that would
not otherwise cause the Guarantors’ Obligations of such Guarantor (or any other
obligations of such Guarantor to Administrative Agent, Lenders and any other
Person holding any of the Guaranteed Liabilities or the Guarantors’ Obligations)
to be avoidable or unenforceable against such Guarantor under such Debtor Relief
Law, including any state fraudulent transfer or fraudulent conveyance act or
statute applied in any such case or proceeding. (The substantive state or
federal laws under which the possible avoidance or unenforceability of the
Guarantors’ Obligations of such Guarantor (or any other obligations of such
Guarantor to Administrative Agent, Lenders and any other Person holding any of
the Guaranteed Liabilities or the Guarantors’ Obligations) shall be determined
in any such case or proceeding shall hereinafter be referred to as the
“Avoidance Provisions”).

 

109



--------------------------------------------------------------------------------

(ii) To the extent set forth above, but only to the extent that the Guarantors’
Obligations of such Guarantor or the transfers made by such Guarantor under the
Collateral Documents to which it is a party, would otherwise be subject to
avoidance under any Avoidance Provisions if such Guarantor is not deemed to have
received valuable consideration, fair value, fair consideration or reasonably
equivalent value for such transfers or obligations, or if such transfers or the
Guarantors’ Obligations of such Guarantor would render such Guarantor insolvent,
or leave such Guarantor with an unreasonably small capital or unreasonably small
assets to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of such Guarantors’
Obligations are deemed to have been incurred and transfers made under such
Avoidance Provisions, then such Guarantors’ Obligations shall be reduced to that
amount which, after giving effect thereto, would not cause the Guarantors’
Obligations of such Guarantor (or any other obligations of such Guarantor to
Administrative Agent, Lenders and any other Person holding any of the Guaranteed
Liabilities or the Guarantors’ Obligations), as so reduced, to be subject to
avoidance under such Avoidance Provisions. This paragraph is intended solely to
preserve the rights hereunder of Administrative Agent, Lenders and any other
Person holding any of the Guaranteed Liabilities to the maximum extent that
would not cause such Guarantors’ Obligations to be subject to avoidance under
any Avoidance Provisions, and neither such Guarantor nor any other Person shall
have any right, defense, offset, or claim under this paragraph as against
Administrative Agent, Lenders or any other Person holding any of the Guaranteed
Liabilities or the Guarantors’ Obligations that would not otherwise be available
to such Person under the Avoidance Provisions.

(b) Each Guarantor agrees that the Guarantors’ Obligations of such Guarantor may
at any time and from time to time exceed the Maximum Guarantor Liability,
without impairing the guaranty or any provision contained herein or affecting
the rights and remedies of Administrative Agent hereunder.

12.5 Contribution Agreement.

To the extent that any Guarantor shall be required hereunder to pay any portion
of any Guaranteed Liability or Guarantors’ Obligation exceeding the greater of
(i) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Term Loans and other Guaranteed Liabilities and
Guarantors’ Obligations and (ii) the amount such Guarantor would otherwise have
paid if such Guarantor had paid the aggregate amount of the Guaranteed
Liabilities and Guarantors’ Obligations (excluding the amount thereof repaid by
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date of enforcement. The contribution
agreement in this paragraph is intended only to define the relative rights of
the Guarantors and nothing set forth in this paragraph is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement (up to the Maximum Guarantor Liability).

 

110



--------------------------------------------------------------------------------

12.6 Currency and Funds of Payment.

All Guarantors’ Obligations for payment will be paid in lawful currency of the
United States of America and in immediately available funds, regardless of any
law, regulation or decree now or hereafter in effect that might in any manner
affect the Guaranteed Liabilities, or the rights of any Secured Party with
respect thereto as against the Borrower or any other Loan Party, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
the Borrower or any other Loan Party of any or all of the Guaranteed
Liabilities.

12.7 Subordination.

Each Guarantor hereby unconditionally subordinates all present and future debts,
liabilities or obligations now or hereafter owing to such Guarantor (a) of the
Borrower, to the payment and performance in full of the Guaranteed Liabilities,
(b) of every other Guarantor (an “obligated guarantor”), to the payment and
performance in full of the Guarantors’ Obligations of such obligated guarantor,
and (c) of each other Person now or hereafter constituting a Loan Party, to the
payment and performance in full of the obligations of such Loan Party owing to
any Secured Party and arising under the Loan Documents. All amounts due under
such subordinated debts, liabilities, or obligations shall, upon the occurrence
and during the continuance of an Event of Default, be collected and, upon
request by the Administrative Agent, paid over forthwith to the Administrative
Agent for the benefit of the Secured Parties on account of the Guaranteed
Liabilities, the Guarantors’ Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
such Guarantor as agent and bailee of the Secured Parties separate and apart
from all other funds, property and accounts of such Guarantor.

12.8 Enforcement.

Each Guarantor from time to time shall pay to the Administrative Agent for the
benefit of the Secured Parties, on demand, at the Administrative Agent’s
Principal Office or such other address as the Administrative Agent shall give
notice of to such Guarantor, the Guarantors’ Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent may proceed to suit against any one or more or all of the
Guarantors. At the Administrative Agent’s election, one or more and successive
or concurrent suits may be brought hereon by the Administrative Agent against
any one or more or all of the Guarantors, whether or not suit has been commenced
against the Borrower, any other Guarantor, or any other Person and whether or
not the Secured Parties have taken or failed to take any other action to collect
all or any portion of the Guaranteed Liabilities or have taken or failed to take
any actions against any Collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 12.3.

12.9 Set-Off and Waiver.

Each Guarantor waives any right to assert against any Secured Party as a
defense, counterclaim, set-off, recoupment or cross claim in respect of its
Guarantors’ Obligations, any defense (legal or equitable) or other claim which
such Guarantor may now or at any time hereafter have against the Borrower or any
other Loan Party or any or all of the Secured Parties without waiving any
additional defenses, set-offs, counterclaims or other claims otherwise available
to such Guarantor. Each Guarantor

 

111



--------------------------------------------------------------------------------

agrees that each Secured Party shall have a lien for all the Guarantors’
Obligations upon all deposits or deposit accounts, of any kind, or any interest
in any deposits or deposit accounts, now or hereafter pledged, mortgaged,
transferred or assigned to such Secured Party or otherwise in the possession or
control of such Secured Party for any purpose (other than solely for
safekeeping) for the account or benefit of such Guarantor, including any balance
of any deposit account or of any credit of such Guarantor with the Secured
Party, whether now existing or hereafter established, and hereby authorizes each
Secured Party from and after the occurrence of an Event of Default at any time
or times with or without prior notice to apply such balances or any part thereof
to such of the Guarantors’ Obligations to the Secured Parties then due and in
such amounts as provided for in this Agreement or otherwise as they may elect.

12.10 Waiver of Notice; Subrogation.

(a) Each Guarantor hereby waives to the extent not otherwise expressly
prohibited by applicable law notice of the following events or occurrences:
(i) acceptance of the Guaranty set forth in this Article XII; (ii) the Lenders’
heretofore, now or from time to time hereafter making Term Loans and otherwise
loaning monies or giving or extending credit to or for the benefit of the
Borrower or any other Loan Party, or otherwise entering into arrangements with
any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to this
Agreement or the Notes or any other Loan Document or Related Agreement or any
amendments, modifications, or supplements thereto, or replacements or extensions
thereof; (iii) presentment, demand, default, non-payment, partial payment and
protest; and (iv) any other event, condition, or occurrence described in
Section 12.3. Each Guarantor agrees that each Secured Party may heretofore, now
or at any time hereafter do any or all of the foregoing in such manner, upon
such terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantors’ Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantors’ Obligations under this Article XII may be enforced by the
Administrative Agent on behalf of the Secured Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent not otherwise expressly
prohibited by applicable law any right it may have to require the Administrative
Agent, to (i) prosecute collection or seek to enforce or resort to any remedies
against the Borrower or any other Guarantor or any other guarantor of the
Guaranteed Liabilities, or (ii) seek to enforce or resort to any remedies with
respect to any security interests, Liens or encumbrances granted to the
Administrative Agent or any Lender or other party to a Related Agreement by the
Borrower, any other Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED BY SUCH GUARANTOR THAT DEMAND UNDER THE GUARANTY SET FORTH IN THIS
ARTICLE XII MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING.

(c) Each Guarantor further agrees that such Guarantor shall not exercise any of
its rights of subrogation, reimbursement, contribution, indemnity or recourse to
security for the Guaranteed Liabilities until at least ninety-five (95) days
immediately following the Payment in Full of the Obligations shall have elapsed
without the filing or commencement, by or against any Loan Party, of any state
or federal action, suit, petition or proceeding seeking any reorganization,
liquidation or other relief or arrangement in respect of creditors of, or the
appointment of a receiver, liquidator, trustee or

 

112



--------------------------------------------------------------------------------

conservator in respect to, such Loan Party or its assets. If an amount shall be
paid to any Guarantor on account of such rights at any time prior to the Payment
in Full of the Obligations, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Administrative Agent,
for the benefit of the Secured Parties, to be credited and applied upon the
Guarantors’ Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement or otherwise as the Secured Parties may elect. The
agreements in this subsection shall survive repayment of all of the Guarantors’
Obligations, the termination or expiration of this Agreement in any manner and
the Payment in Full of the Obligations.

12.11 No Stay.

Without limitation of any other provision set forth in this Article XII, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantors’
Obligation or any of the Guaranteed Liabilities shall at any time be stayed,
enjoined, or prevented for any reason (including but not limited to stay or
injunction resulting from the pendency against any Loan Party or any other
Person of a bankruptcy, insolvency, reorganization or similar proceeding), the
Guarantors agree that, for the purposes of this Article XII and their
obligations hereunder, the Guarantors’ Obligations and the Guaranteed
Liabilities shall be deemed to have been declared in default or accelerated, and
such other exercise or conditions to exercise shall be deemed to have been taken
or met.

12.12 Additional Guarantors.

At any time after the initial execution and delivery of this Agreement to the
Administrative Agent and the Lenders, additional Persons may become parties to
this Agreement and thereby acquire the duties and rights of being Guarantors
hereunder by executing and delivering to the Administrative Agent and the
Lenders a duly executed Guarantor Joinder pursuant to this Agreement. No notice
of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor and each Guarantor hereby consents thereto.

12.13 Reliance.

Each Guarantor represents and warrants to the Administrative Agent, for the
benefit of the Secured Parties, that: (a) such Guarantor has adequate means to
obtain on a continuing basis (i) from the Borrower, information concerning the
Loan Parties and the Loan Parties’ financial condition and affairs and (ii) from
other reliable sources, such other information as it deems material in deciding
to provide its Guaranty under this Article XII and any Guarantor Joinder (“Other
Information”), and has full and complete access to the Loan Parties’ books and
records and to such Other Information; (b) such Guarantor is not relying on any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, to provide any such information, now or in the
future; (c) such Guarantor has been furnished with and reviewed the terms of
such Loan Documents and Related Agreements as it has requested, is executing
this Agreement (or the Guarantor Joinder to which it is a party, as applicable)
freely and deliberately, and understands the obligations and financial risk
undertaken by providing its Guaranty under this Agreement; (d) such Guarantor
has relied solely on the Guarantor’s own independent investigation, appraisal
and analysis of the Borrower and the other Loan Parties, such Persons’ financial
condition and affairs, the Other Information, and such other matters as it deems
material in deciding to provide this Guaranty and is fully aware of the same;
and (e) such Guarantor has not depended or relied on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, for
any information whatsoever concerning the Borrower or the Borrower’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty, or for any counseling,

 

113



--------------------------------------------------------------------------------

guidance, or special consideration or any promise therefor with respect to such
decision. Each Guarantor agrees that no Secured Party has any duty or
responsibility whatsoever, now or in the future, to provide to such Guarantor
any information concerning the Borrower or any other Loan Party or such Persons’
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if such Guarantor receives any such
information from any Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, such Guarantor will independently verify
the information and will not rely on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

12.14 Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of this
Agreement and the other Loan Documents and each Guarantor certifies that the
representations and warranties made therein with respect to such Guarantor are
true and correct in all material respects. Further, each Guarantor acknowledges
and agrees to perform, comply with, and be bound by all of the provisions of
this Agreement and the other Loan Documents applicable to such Guarantor.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits by virtue of its affiliation with Borrower
and the other Guarantors and that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Agreement and that such
benefits, together with the rights of contribution and subrogation that may
arise in connection herewith are a reasonably equivalent exchange of value in
return for providing the Guaranty set forth in this Article XII.

12.15 Joinder.

Each Person that shall at any time execute and deliver to the Administrative
Agent a Guarantor Joinder shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty shall be deemed to include such Person as a
Guarantor hereunder.

XIII. FULL DOMINION ACCOUNT

13.1 Full Dominion Account.

(a) Character of Account. Each of the Loan Parties hereby acknowledges and
confirms that, on or before the Closing Date and pursuant to the terms of this
Agreement, the Borrower has established and will maintain one or more Pledged
Accounts at a Domestic Account Bank for the benefit of the Administrative Agent,
as first priority secured party for the benefit of the Secured Parties, and the
benefit of the Second Lien Administrative Agent, as second priority secured
party for the benefit of the Second Lien Lenders, to serve as the “Full Dominion
Account” (said account or accounts, and any account or accounts replacing the
same in accordance with this Agreement, the “Full Dominion Account”). The
Borrower and the other Loan Parties acknowledge that, pursuant to the terms and
conditions of the Full Dominion Account Control Agreement, the Domestic Account
Bank may comply only with instructions with regard to the Full Dominion Account
and the contents and proceeds thereof originated by the First Lien
Administrative Agent, acting as the “Controlling Agent” as such term is defined
in the Full Dominion Account Control Agreement (subject to the terms of the
Intercreditor Agreement), without further consent by any of the Borrower or the
other Loan Parties.

 

114



--------------------------------------------------------------------------------

(b) Name of Account. The Full Dominion Account shall be in the name of the
Borrower, in favor of the First Lien Administrative Agent, as first priority
secured party for the benefit of the First Lien Secured Parties, and the
Administrative Agent, as second priority secured party for the benefit of the
Secured Parties; provided, that, if the Administrative Agent or the First Lien
Administrative Agent is replaced, the Domestic Account Bank, at the departing
Administrative Agent’s request or the departing First Lien Administrative
Agent’s request, shall change the name of the secured party with respect to the
Full Dominion Account to the name of the replacement thereof. However, in no
case will any financial asset credited to the Full Dominion Account be
registered in the name of the Borrower or any other Loan Party, payable to the
order of the Borrower or any other Loan Party or specially indorsed to the
Borrower or any other Loan Party.

(c) Permitted Cash Equivalents. If no Default or Event of Default has occurred
and is continuing, upon not less than ten (10) Business Days prior written
request from the Borrower to the Administrative Agent (or, until the Discharge
of the First Lien Obligations (as defined in the Intercreditor Agreement), to
the First Lien Administrative Agent) to deliver such instruction to the Domestic
Account Bank in its capacity as the “Controlling Agent” as such term is defined
in the Full Dominion Account Control Agreement (subject to the terms of the
Intercreditor Agreement), funds deposited in the Full Dominion Account may be
invested in Cash Equivalents; provided, that under no circumstances shall the
Secured Parties or the First Lien Secured Parties be liable for any losses that
may be incurred by the Borrower or any of the other Loan Parties in the making
of any such investment. Any income earned from such Cash Equivalents and any
interest, dividends or other earnings from amounts on deposit in the Full
Dominion Account shall be added to the balance in the Full Dominion Account. The
Full Dominion Account shall be assigned the federal tax identification number of
the Borrower. The Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to income earned from such
investment or otherwise from the Full Dominion Account.

13.2 Deposits to and Disbursements from Full Dominion Account

(a) Deposits into Full Dominion Account.

(i) Voluntary Deposits. The Borrower and the other Loan Parties may pay directly
into the Full Dominion Account (a) all or a portion of the proceeds of the Term
Loan remaining after the repayment in full of the Existing Credit Agreement and
the fees and costs referred to in Section 4.1, and (b) and such other funds from
time to time as the Loan Parties may elect.

(ii) Mandatory Deposits. The Loan Parties shall, and shall cause their
Subsidiaries, to pay directly into the Full Dominion Account any Net Cash
Proceeds of any issuance of Replacement Convertible Notes not used to
repurchase, redeem, repay or otherwise satisfy Existing Convertible Notes
substantially simultaneously with (and, in any event within two (2) Business Day
after) the issuance of such Replacement Convertible Notes.

(b) Purposes of Disbursements from Full Dominion Account. Subject to the terms
and conditions of this Article XIII and Section 7.6(g), the Borrower may request
the Administrative Agent (or, until the Discharge of the First Lien Obligations
(as defined in the Intercreditor Agreement), to the First Lien Administrative
Agent) to authorize disbursements from the Full Dominion Account for the
following purposes:

(i) funding the repurchase, redeem, repay or otherwise satisfy Existing
Convertible Notes by direct wire to the holder of such Existing Convertible
Notes,

 

115



--------------------------------------------------------------------------------

(ii) in the event of an Agreed Extension, paying accrued interest due on the
Existing Convertible Notes by direct wire to the holder of such Existing
Convertible Notes, or

(iii) if the Administrative Agent and the First Lien Administrative Agent has
received evidence satisfactory to it that all of the Existing Convertible Notes
have been fully repurchase, redeem, repay or otherwise satisfy, of returning any
remaining fund in the Full Dominion Account to the Borrower.

Notwithstanding the preceding sentence or any of the terms of this Section 13.2
and subject to the Intercreditor Agreement and the Discharge of the First Lien
Obligations (as defined in the Intercreditor Agreement), if any Event of Default
has occurred and is continuing under Section 9.1(l) or the Administrative Agent
or the Required Lenders are exercising any of their remedies under Section 9.1
with respect to any other Event of Default that has occurred and is continuing,
all funds from the Full Dominion Account shall be applied to the payment of the
Obligations as set forth in Section 2.10(b)(2).

13.3 Disbursement Requests. At any time following the Discharge of the First
Lien Obligations (as defined in the Intercreditor Agreement), the Borrower shall
provide the Administrative Agent with not less than five (5) Business Days’
prior written notice of its intention to repurchase, prepay or redeem Existing
Convertible Notes and shall deliver to the Administrative Agent, not later than
6:00 p.m. on the Business Day immediately preceding the proposed disbursement
date, a duly completed and executed Request for Release of Funds From Full
Dominion Account. Upon receipt of a duly completed and executed Request for
Release of Funds From Full Dominion Account in form and substance reasonably
acceptable to the Administrative Agent, the Administrative Agent shall authorize
the applicable Domestic Account Bank to make the requested disbursements from
the Full Dominion Account by 1:00 p.m. on the proposed disbursement date.

[SIGNATURE PAGES FOLLOW]

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC., as Borrower By:  

/s/ Wayne Graham

Name:   Wayne Graham Title:   Chief Financial Officer GUARANTORS: ALASKA
COMMUNICATIONS SYSTEMS GROUP, INC. By:  

/s/ Wayne Graham

Name:   Wayne Graham Title:   Chief Financial Officer

 

[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

ACS CABLE SYSTEMS, LLC, ACS INFOSOURCE, INC., ACS INTERNET, LLC, ACS LONG
DISTANCE LICENSE SUB, LLC, ACS LONG DISTANCE LLC, ACS MESSAGING, INC., ACS OF
ALASKA LICENSE SUB, LLC, ACS OF ALASKA, LLC, ACS OF ANCHORAGE LICENSE SUB, LLC,
ACS OF ANCHORAGE, LLC, ACS OF FAIRBANKS LICENSE SUB, LLC, ACS OF FAIRBANKS, LLC,
ACS OF THE NORTHLAND LICENSE SUB, LLC, ACS OF THE NORTHLAND, LLC, ACS SERVICES,
INC., ACS WIRELESS LICENSE SUB, LLC, ACS WIRELESS, INC., ALASKA COMMUNICATIONS
LLC, ALASKA FIBER STAR, LLC, ALASKA FIBER STAR LICENSE CORPORATION, ALASKA
NORTHSTAR COMMUNICATIONS, LLC, CREST COMMUNICATIONS CORPORATION, NORTHERN LIGHTS
HOLDINGS, INC., NORTHSTAR LICENSE CORPORATION, WCI CABLE, INC., WCIC HILLSBORO,
LLC, WORLD NET COMMUNICATIONS, INC., TEKMATE, LLC, and WCI LIGHTPOINT LLC By:  

/s/ Wayne Graham

Name:   Wayne Graham Title:   Chief Financial Officer of each of the foregoing

 

[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

CRYSTAL FINANCIAL LLC, as Administrative Agent and as a Lender By:  

/s/ Matthew J. Governali

Name:   Matthew J. Governali Title:   Managing Director

 

[Signature Page to Second Lien Credit Agreement]



--------------------------------------------------------------------------------

CRYSTAL FINANCIAL SBIC LP, as a Lender By: CRYSTAL SBIC GP LLC, its general
partner By:  

/s/ Matthew J. Governali

Name:   Matthew J. Governali Title:   Managing Director

 

[Signature Page to Second Lien Credit Agreement]